Exhibit 10.8

 

CREDIT AGREEMENT

 

dated as of February 27, 2004

 

among

 

BEASLEY MEZZANINE HOLDINGS, LLC,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

BANK OF MONTREAL, CHICAGO BRANCH,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

BANK OF NEW YORK

as Syndication Agent

 

--------------------------------------------------------------------------------

 

HARRIS NESBITT

and

BNY CAPITAL MARKETS, INC.,

as Co- Lead Arrangers

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA N.A.,

ING CAPITAL, LLC

and

WELLS FARGO, NATIONAL ASSOCIATION

as Co- Documentation Agents

 

--------------------------------------------------------------------------------

 

HARRIS NESBITT

as Sole Book Runner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

  DEFINITIONS    1

1.1

  Certain Defined Terms    1

1.2

  Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement    21

1.3

  Other Definitional Provisions and Rules of Construction    22

SECTION 2.

  AMOUNTS AND TERMS OF COMMITMENTS AND LOANS    22

2.1

  Commitments; Making of Loans; the Register; Notes    22

2.2

  Interest on the Loans    25

2.3

  Fees    29

2.4

  Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments    29

2.5

  Use of Proceeds    37

2.6

  Special Provisions Governing LIBOR Rate Loans    37

2.7

  Increased Costs; Taxes; Capital Adequacy    39

2.8

  Obligation of Lenders and Issuing Lenders to Mitigate    43

2.9

  Affected Lenders; Replacement of a Lender    43

2.10

  Guaranties of and Security for the Obligations    44

2.11

  Incremental Facility    45

SECTION 3.

  LETTERS OF CREDIT    46

3.1

  Issuance of Letters of Credit and Lenders' Purchase of Participations Therein
   46

3.2

  Letter of Credit Fees    48

3.3

  Drawings and Reimbursement of Amounts Drawn Under Letters of Credit    49

3.4

  Obligations Absolute    51

3.5

  Indemnification; Nature of Issuing Lender's Duties    51

3.6

  Increased Costs and Taxes Relating to Letters of Credit    52

SECTION 4.

  CONDITIONS TO LOANS AND LETTERS OF CREDIT    53

4.1

  Conditions to Term Loans and Initial Revolving Loans    53

4.2

  Conditions to Permitted Acquisitions    55

4.3

  Conditions to All Loans    57

4.4

  Conditions to Letters of Credit    57

 

i



--------------------------------------------------------------------------------

SECTION 5.

  BORROWER'S REPRESENTATIONS AND WARRANTIES    57

5.1

  Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
   57

5.2

  Authorization of Borrowing, etc.    60

5.3

  Financial Condition    61

5.4

  No Material Adverse Change    61

5.5

  Title to Properties; Liens; Intellectual Property    61

5.6

  Litigation; Compliance with Laws    62

5.7

  Payment of Taxes    62

5.8

  Governmental Regulation    62

5.9

  Securities Activities    62

5.10

  Employee Benefit Plans    63

5.11

  Certain Fees    63

5.12

  Environmental Protection    63

5.13

  Employee Matters    64

5.14

  Solvency    64

5.15

  Insurance    64

5.16

  Disclosure    65

SECTION 6.

  BORROWER'S AFFIRMATIVE COVENANTS    65

6.1

  Financial Statements and Other Reports    65

6.2

  Existence, etc.    68

6.3

  Payment of Taxes and Claims; Tax Consolidation    68

6.4

  Maintenance of Properties; Insurance    68

6.5

  Inspection; Lender Meeting    69

6.6

  Compliance with Laws; Maintenance of FCC Licenses    69

6.7

  Environmental Disclosure and Inspection    69

6.8

  Borrower's Remedial Action Regarding Hazardous Materials    70

6.9

  Interest Rate Protection    70

SECTION 7.

  BORROWER'S NEGATIVE COVENANTS    70

7.1

  Indebtedness    70

7.2

  Liens and Related Matters    71

7.3

  Investments; Joint Ventures    72

7.4

  Contingent Obligations    73

7.5

  Restricted Junior Payments    74

 

ii



--------------------------------------------------------------------------------

7.6

  Financial Covenants    74

7.7

  Restriction on Fundamental Changes; Asset Sales and Acquisitions    75

7.8

  Sales and Lease-Backs    77

7.9

  Sale or Discount of Receivables    77

7.10

  Transactions with Shareholders and Affiliates    78

7.11

  Conduct of Business    78

7.12

  Amendments or Waivers of Subordinated Debt Documents and Charter Documents   
78

7.13

  Fiscal Year    79

SECTION 8.

  EVENTS OF DEFAULT    79

8.1

  Failure to Make Payments When Due    79

8.2

  Default in Other Agreements    79

8.3

  Breach of Certain Covenants    80

8.4

  Breach of Warranty    80

8.5

  Other Defaults Under Loan Documents    80

8.6

  Involuntary Bankruptcy; Appointment of Receiver, etc.    80

8.7

  Voluntary Bankruptcy; Appointment of Receiver, etc.    80

8.8

  Judgments and Attachments    81

8.9

  Dissolution    81

8.10

  Employee Benefit Plans    81

8.11

  Failure of Security, Guaranty or Subordination    81

8.12

  FCC Licenses    81

8.13

  Business Interruption    82

8.14

  Change of Control    82

SECTION 9.

  ADMINISTRATIVE AGENT    83

9.1

  Appointment    83

9.2

  Powers and Duties; General Immunity    84

9.3

  Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness    85

9.4

  Right to Indemnity    85

9.5

  Successor Administrative Agent    86

9.6

  Security Documents, Etc.    86

9.7

  Administrative Agent May File Proofs of Claim    87

SECTION 10

  MISCELLANEOUS    88

 

iii



--------------------------------------------------------------------------------

10.1

  Assignments and Participations in Loans and Letters of Credit    88

10.2

  Expenses    90

10.3

  Indemnity    90

10.4

  Set-Off    91

10.5

  Ratable Sharing    91

10.6

  Amendments and Waivers    92

10.7

  Independence of Covenants    92

10.8

  Notices    92

10.9

  Survival of Representations, Warranties and Agreements    93

10.10

  Failure or Indulgence Not Waiver; Remedies Cumulative    93

10.11

  Marshalling; Payments Set Aside    93

10.12

  Severability    94

10.13

  Obligations Several; Independent Nature of Lenders' Rights    94

10.14

  Headings    94

10.15

  Applicable Law    94

10.16

  Successors and Assigns    94

10.17

  Consent to Jurisdiction and Service of Process    94

10.18

  Waiver of Jury Trial    95

10.19

  Confidentiality    95

10.20

  Counterparts; Effectiveness    96

10.21

  Limitation of Liability    96

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF NOTICE OF CONVERSION/CONTINUATION
III    FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT IV    FORM OF TERM NOTE V
   FORM OF REVOLVING NOTE VI    FORM OF COMPLIANCE CERTIFICATE VII    FORM OF
OPINION OF OBLIGORS’ COUNSEL VIII    FORM OF BFT CONSENT LETTER IX    FORM OF
ASSIGNMENT AGREEMENT X    FORM OF INCREMENTAL TERM LOAN NOTE

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

2.1   LENDERS’ COMMITMENTS AND PRO RATA SHARES 5.1D   SUBSIDIARIES 5.1E   FCC
LICENSES AND STATION MATTERS 5.1E(vii)   MARKETING AGREEMENTS 5.1F   COLLATERAL
MATTERS 5.5B   INTELLECTUAL PROPERTY 5.12   ENVIRONMENTAL MATTERS 7.1   EXISTING
INDEBTEDNESS 7.3   EXISTING INVESTMENTS 7.4   EXISTING CONTINGENT OBLIGATIONS

 

 

vi



--------------------------------------------------------------------------------

BEASLEY MEZZANINE HOLDINGS, LLC

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of February 27, 2004, and entered into by,
between and among BEASLEY MEZZANINE HOLDINGS, LLC (“Borrower”), THE FINANCIAL
INSTITUTIONS PARTY HERETO (as further defined below, each individually referred
to herein as a “Lender” and collectively as “Lenders”), and BANK OF MONTREAL,
CHICAGO BRANCH (“Bank of Montreal”), as administrative agent for Lenders (in
such capacity, “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, Borrower has requested that Lenders (i) extend revolving and term
credit facilities to Borrower of TWO HUNDRED TWENTY-FIVE MILLION DOLLARS
($225,000,000) in the aggregate for (a) the repayment and termination of all
Indebtedness under the Existing Credit Agreement, (b) the making of Permitted
Acquisitions, (c) the payment of fees and expenses hereunder and fees and
expenses related to Permitted Acquisitions, and (d) the provisions of funds for
working capital and other general corporate purposes of Borrower and its
Subsidiaries and other purposes permitted hereunder; and for these purposes,
Lenders are willing to make certain loans and other extensions of credit to
Borrower of such amount upon the terms and conditions set forth herein, and (ii)
provide for the making of certain additional uncommitted credit facilities to
Borrower of up to SEVENTY-FIVE MILLION DOLLARS ($75,000,000) in the aggregate
which may be used for general corporate purposes, including financing certain
Permitted Acquisitions; and

 

WHEREAS, Borrower desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, for the benefit of
Administrative Agent and the Lenders, a first priority Lien, except as otherwise
expressly provided, on all of Borrower’s and its Subsidiaries’ existing and
after-acquired property (to the fullest extent permitted by law) pursuant to
this Agreement and the Security Documents, including, without limitation, a
pledge of all of the capital stock of Borrower and its Subsidiaries, including
License Subs; and

 

WHEREAS, Borrower’s Subsidiaries have agreed to guarantee the Obligations
hereunder and under the other Loan Documents; and

 

WHEREAS, Holdings has agreed to secure all of the Obligations hereunder and
under the other Loan Documents by pledging all of its membership interests in
Borrower pursuant to the Holdings Pledge Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. DEFINITIONS

 

1.1 Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Acquired Stations” means the radio stations to be acquired on any Permitted
Acquisition Closing Date.

 

“Acquisition FCC Consent” means the initial or other written action or actions
by the FCC approving the assignment of the FCC Licenses for each Station to be
acquired as part of a Permitted Acquisition to the respective License Sub in the
manner contemplated by the applicable Permitted Acquisition Documents, all in
form and substance reasonably satisfactory to Administrative Agent.



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the rate per annum obtained
by dividing (i) the arithmetic mean (rounded upward to the nearest 1/16 of one
percent) of the offered rates for Dollar deposits with maturities comparable to
the Interest Period for which such Adjusted LIBOR Rate will apply, appearing on
Telerate Page 3750 (or any successor page) at approximately 11:00 A.M. (London
time) on such Interest Rate Determination Date, as determined by the
Administrative Agent by (ii) a percentage equal to 100% minus the stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such Interest Rate
Determination Date to any member bank of the Federal Reserve System in respect
of “Eurocurrency liabilities” as defined in Regulation D (or any successor
category of similar liabilities under Regulation D).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agent” has the meaning assigned to that term in subsection 9.4.

 

“Aggregate Amounts Due” has the meaning assigned to that term in subsection
10.5.

 

“Agreement” shall mean this Credit Agreement dated as of February 27, 2004, as
it may be amended, supplemented, restated or otherwise modified from time to
time.

 

“Applicable Margin” means the percentage determined by reference to subsection
2.2A.

 

“ASR Number” means the Antenna Structure Registration number assigned by the FCC
to certain antenna structures used in connection with the operations of
broadcast stations.

 

“Asset Sale” means the sale by any Credit Party to any Person other than another
Credit Party of (i) any of the stock, partnership or other equity interests of
Borrower’s Subsidiaries, (ii) substantially all of the assets of any division or
line of business of Borrower or any of its Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of Borrower or any of its Subsidiaries
outside of the ordinary course of business; provided that Asset Sale shall not
include any Permitted Tower Transfer or any sale of shares of findwhat.com.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

2



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the higher of (x) the Prime Rate or (y) the rate
which is 1/2 of 1% in excess of the Federal Funds Effective Rate.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Beasley Family” means, collectively, (i) George G. Beasley, a resident of the
State of Florida, (ii) any of such Person’s spouse, ancestors, descendants,
cousins, siblings, or descendants of cousins or siblings, (iii) any trust wholly
revocable by any one or more of such Person, or such individuals described in
(i) or (ii), or any other trust for the benefit of any one or more of such
Person, such individuals described in (i) or (ii), or any organization to which
gifts at death would qualify for a federal estate charitable deduction under
Internal Revenue Code Section 2055; and (iv) any entity that is an Affiliate of
any one or more of such Person, such individuals described in (i) or (ii) or
trust described in (iii).

 

“BFT” means Beasley Family Towers, a Delaware corporation and an Affiliate of
Borrower.

 

“BFT Consent Letter” means a Consent Letter substantially in the form of Exhibit
VIII annexed hereto executed and delivered by BFT pursuant to subsection 4.1 and
any Permitted Tower Transfer.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or Illinois or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, any day that is a Business Day described in clause (i)
above and that is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person, other than any Marketing Agreement.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than One Hundred Million Dollars ($100,000,000); and

 

3



--------------------------------------------------------------------------------

(v) shares of any money market mutual fund that (a) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(i) through (iv) above, (b) has net assets of not less than Five Hundred Million
Dollars ($500,000,000), and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“Cash Proceeds” means, with respect to any Asset Sale, Cash payments (including
any Cash received by way of deferred payment pursuant to, or monetization of, a
note receivable or otherwise, but only as and when so received) received from
such Asset Sale, provided that Cash Proceeds shall not include (i) payments
received in respect of the promissory note received in respect of the sale of
WTSB or (ii) any payments received from time to time in respect of Permitted
Sale Notes.

 

“Change of Control” means:

 

(i) (a) Holdings ceasing for any reason to beneficially own and control (y) 100%
of all equity interests of NewHoldco, to the extent NewHoldco is created and (z)
(together with NewHoldco to the extent NewHoldco is created) 100% of the
membership interests of Borrower or (b) any Credit Party ceasing for any reason
(other than a transfer or an equity issuance permitted hereunder) to
beneficially own and control at least 99.75% of the issued and outstanding
shares of capital stock, partnership interests or other equity interests of its
Subsidiaries;

 

(ii) the sale, lease or other transfer (other than a transfer or an equity
issuance permitted hereunder) of all or substantially all of Borrower’s assets
to any person or group (as such term is used in Section 13(d)(3) of the Exchange
Act) other than a wholly-owned Subsidiary;

 

(iii) the adoption of a plan relating to the liquidation or dissolution of
Borrower or managing member thereof; or

 

(iv) the consummation of any transaction as a result of which any person or
group (as such term is used in Section 13(d)(3) of the Exchange Act) that is not
the Beasley Family or a member thereof or a “beneficial owner” of (as such term
is used in Section 13(d)(3) of the Exchange Act) any stock, partnership
interests or other equity interests of Holdings as of the Closing Date, directly
or indirectly becomes a “beneficial owner” of more than 50% of the voting stock,
voting partnership interests or other voting equity interests of Holdings.

 

“Class” means each of the following two classes of Lenders: (i) Term Lenders,
and (ii) Lenders having Revolving Loan Exposure.

 

“Closing Date” means February 27, 2004.

 

“Collateral” means, collectively, all assets securing the Obligations pursuant
to the Security Documents in accordance with the terms thereof.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A.

 

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations and policies of the FCC promulgated thereunder, as from time
to time in effect.

 

4



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto delivered to Administrative Agent and Lenders by
Borrower pursuant to subsection 6.1(iii).

 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment”, or comparable
items, including capitalized expenses, reflected in the consolidated statement
of cash flows of Borrower and its Subsidiaries; provided that Consolidated
Capital Expenditures shall not include amounts paid and costs incurred in
connection with Permitted Acquisitions or amounts expended with insurance
proceeds to repair or replace “additions to property, plant or equipment”, or
comparable items, in accordance with the terms of this Agreement.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash (including amortization of discount and amortization of debt
issuance costs).

 

“Consolidated Excess Cash Flow” means, for Borrower and its Subsidiaries on a
consolidated basis, for any Fiscal Year of Borrower, the amount by which
Borrower’s and its Subsidiaries’ operating revenues collected in Cash during
such Fiscal Year exceed the sum (without duplication) of (i) Borrower’s and its
Subsidiaries’ consolidated operating expenses paid in Cash in such period
(including, without duplication, Consolidated Cash Interest Expense and general
and administrative expenses), plus (ii) the amount (without duplication) paid in
Cash by Borrower and its Subsidiaries in such period for (a) principal
repayments of the Consolidated Total Debt (excluding payments made from
Consolidated Excess Cash Flow), plus (b) Consolidated Capital Expenditures paid
in Cash, plus (c) Cash distributions permitted under subsection 7.5 hereof, plus
(d) fees and expenses paid in Cash by Borrower and its Subsidiaries hereunder or
under the other Loan Documents for the effectiveness of such agreements and for
amendments and waivers thereto excluding such costs that are paid with proceeds
of Loans, plus (e) all legal fees and expenses paid in Cash by Borrower and its
Subsidiaries with respect to any acquisition or disposition of a Station
permitted hereunder excluding such costs that are paid with proceeds of Loans
hereunder, plus (f) the aggregate amount of Holdings Advances made in such
Fiscal Year, plus (g) all Cash invested in Investments during such Fiscal Year
as permitted by subsection 7.3(v), (viii) and (ix) or used in consummating
Permitted Acquisitions excluding Investments or Permitted Acquisitions made with
Cash constituting proceeds of Loans hereunder. For purposes of calculating
Consolidated Excess Cash Flow with respect to assets not owned by the Borrower
and its Subsidiaries for the full Fiscal Year, Consolidated Excess Cash Flow
shall be calculated as if any operations disposed of by any Borrower and its
Subsidiaries at any time during the preceding 12-month period had not been owned
by the Borrower and its Subsidiaries for any of the full preceding 12-month
period.

 

“Consolidated Fixed Charges” shall mean for Borrower and its Subsidiaries on a
consolidated basis, for the four Fiscal Quarter period ending on the date of
determination, the sum of (a) Consolidated Cash Interest Expense paid during
such period, plus (b) scheduled principal payments of the Term Loans or
Revolving Loan Commitment paid as a result of reduction requirements under
subsection 2.4A hereof during such period (excluding all mandatory prepayments
under subsection 2.4B(iii)), plus (c) agency fees and commitment fees paid
during such period, plus (d) Consolidated Capital Expenditures of Borrower and
its Subsidiaries paid or payable in Cash during such period, plus (e) taxes paid
in Cash and Restricted Junior Payments made with respect to taxes resulting from
the business and activities of Borrower and its Subsidiaries during such period,
plus (f), without duplication, Restricted Junior Payments made pursuant to
subsections 7.5(i) and 7.5(ii)(b).

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, whether paid in Cash or accrued, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Interest Rate Agreements, but
excluding, however, any amounts referred to in subsection 2.3C payable to
Administrative Agent and/or Lenders on or before the Closing Date and any effect
of marked to market adjustments on derivative transactions, all of the foregoing
determined on a consolidated basis for Borrower and its Subsidiaries in
conformity with GAAP.

 

“Consolidated Operating Cash Flow” shall mean for Borrower and its Subsidiaries
on a consolidated basis and determined in accordance with GAAP, for the four
Fiscal Quarter period ending on the date of determination, (a) net income or
loss for such period, excluding (i) unusual, extraordinary or otherwise
non-operating income, gains and losses, if any, for such period, and (ii) the
write-up or write-down of assets for such period (other than write-offs of
accounts receivable), plus (b) to the extent deducted in determining net income
for such period, the sum of (i) depreciation expense for such period, (ii)
amortization expense for such period, (iii) Consolidated Interest Expense during
such period, (iv) taxes expensed during such period whether current or deferred,
(v) other deferred or non-cash expenses relating to trade for such period, (vi)
solely to the extent that a Permitted Acquisition shall have been consummated in
accordance with the terms and conditions of this Agreement, Marketing Agreement
Payments for such period with respect to such Permitted Acquisition during such
period, (vii) fees and expenses paid in Cash by Borrower and its Subsidiaries
hereunder or under the other Loan Documents for the effectiveness of such
agreements and the other Closing Date transactions to the extent included in
determining net income for such period, (viii) all legal fees and expenses
incurred by Borrower and its Subsidiaries with respect to any acquisition or
disposition of a Station permitted hereunder as a “like-kind” exchange under
Section 1031 of the Internal Revenue Code, and (ix) legal fees incurred by
Borrower and its Subsidiaries with respect to any acquisition of a Station
permitted hereunder, to the extent such legal fees do not exceed One Hundred
Thousand Dollars ($100,000) for any such acquisition or series of related
acquisitions, minus (c) to the extent included in determining net income for
such period, non-cash revenue relating to trade. For purposes of calculating
Consolidated Operating Cash Flow with respect to assets not owned by Borrower
and its Subsidiaries for the full preceding 12-month period, Consolidated
Operating Cash Flow shall be calculated as if (A) any operations acquired by
Borrower and its Subsidiaries at any time during the preceding 12-month period
had been in fact owned by Borrower and its Subsidiaries for the full preceding
12-month period, and (B) any operations disposed of by Borrower and its
Subsidiaries at any time during the preceding 12-month period had not been owned
by Borrower and its Subsidiaries for any of the full preceding 12-month period.

 

“Consolidated Total Debt” means, as at any date of determination and on a
consolidated basis, the sum of (i) the aggregate stated balance sheet amount of
all Indebtedness of Borrower and its Subsidiaries (including the Loans (but
excluding Indebtedness outstanding in accordance with subsection 7.1(v)), (ii)
Letter of Credit Usage, (iii) the sum of (x) the maximum aggregate amount which
is or at any time thereafter may become available for drawing under all letters
of credit (other than Letters of Credit) issued for the account of Borrower or
any of its Subsidiaries then outstanding plus (y) the aggregate amount of all
drawings under any such letter of credit honored by the issuer of any such
letter of credit and not theretofore reimbursed by Borrower or any of its
Subsidiaries, and (iv) the aggregate amount of all direct or indirect guaranties
of Borrower and its Subsidiaries (for such purpose, the amount of any guaranty
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such guaranty is specifically
limited).

 

6



--------------------------------------------------------------------------------

“Consolidated Total Debt Ratio” means, as at any date of determination, the
ratio of Consolidated Total Debt to Consolidated Operating Cash Flow as
calculated as of the most recent Fiscal Quarter end pursuant to subsection 7.6C.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (ii)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings, or (iii)
under Interest Rate Agreements. Contingent Obligations shall include, without
limitation, (a) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, (b) the obligation to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement, and (c) any liability of such Person for the obligation of another
through any agreement (contingent or otherwise) (X) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (Y) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(X) or (Y) of this sentence, the primary purpose or intent thereof is as
described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject

 

“Credit Parties Security Agreement” means the Security Agreement executed and
delivered by Borrower and its Subsidiaries on the Closing Date, as such
agreement may heretofore have been or hereafter may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Credit Party” means Borrower and each of its Subsidiaries and “Credit Parties”
means such Persons collectively.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of Borrower that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

 

“Eligible Assignee” means an “accredited investor” (as defined in Regulation D
under the Securities Act), including (A) (i) a commercial bank organized under
the laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (x) such bank is
acting through a branch or agency located

 

7



--------------------------------------------------------------------------------

in the United States or (y) such bank is organized under the laws of a country
that is a member of the Organization for Economic Cooperation and Development or
a political subdivision of such country; and (iv) any other accredited investor
which extends credit or buys loans as one of its businesses including, but not
limited to, insurance companies, mutual funds and lease financing companies, in
each case (under clauses (i) through (iv) above) that is reasonably acceptable
to Administrative Agent and Borrower; and (B) any Lender and any Affiliate of
any Lender that is reasonably acceptable to Administrative Agent and Borrower
(unless such assignment to such Affiliate is required or advisable to comply
with any applicable law or governmental regulation binding upon such Lender);
provided that no Affiliate of Borrower shall be an Eligible Assignee; provided
further that in the case of the forgoing clauses (A) and (B), the consent of
Borrower to any Eligible Assignee shall not be required at any time that an
Event of Default has occurred and is continuing.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is, or was at any time, maintained or contributed to by any
Credit Party.

 

“Environmental Claim” means any written allegation, notice of violation, claim,
demand, abatement order or other order or direction (conditional or otherwise)
by any Governmental Authority or any Person for any damage, including personal
injury (including sickness, disease or death), tangible or intangible property
damage, contribution, indemnity, indirect or consequential damages, damage to
the environment, nuisance, pollution, contamination or other adverse effects on
the environment, or for fines, penalties or restrictions, in each case relating
to, resulting from or in connection with Hazardous Materials and relating to
Borrower, any of its Subsidiaries, any of their respective Affiliates or any
Facility.

 

“Environmental Laws” means all statutes, ordinances, orders, rules, regulations,
plans, policies or decrees and the like relating to (i) environmental matters,
including those relating to fines, injunctions, penalties, damages,
contribution, cost recovery compensation, losses or injuries resulting from the
Release or threatened Release of Hazardous Materials, (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials, or (iii)
occupational safety and health, industrial hygiene, land use or the protection
of human, plant or animal health or welfare, in any manner applicable to any
Credit Party, its Subsidiaries or any of their respective properties, including
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §
1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Federal Water Pollution Control Act ( 33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. §136 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.) and the Emergency Planning and Community Right-to-Know Act (42 U.S.C. §
11001 et seq.), each as amended or supplemented, and any analogous future or
present local, state and federal statutes and regulations promulgated pursuant
thereto, each as in effect as of the date of determination.

 

“Equity Securities” means any stock, shares, partnership interests, limited
liability company interests, voting trust certificates, certificates of
interest, options, warrants, or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“ERISA Affiliate”, as applied to any Person, means (i) any corporation which is,
or was at any time, a member of a controlled group of corporations within the
meaning of Section 414(b) of the Internal Revenue Code of which that Person is,
or was at any time, a member; (ii) any trade or business

 

8



--------------------------------------------------------------------------------

(whether or not incorporated) which is, or was at any time, a member of a group
of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is, or was at any time,
a member; and (iii) any member of an affiliated service group within the meaning
of Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is, or was at any time, a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by any
Credit Party or any of its ERISA Affiliates from any Pension Plan with two or
more contributing sponsors or the termination of any such Pension Plan resulting
in liability pursuant to Sections 4063 or 4064 of ERISA; (v) the institution by
the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on any Credit Party or any of its ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal by any Credit
Party or any of its ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by any Credit Party or
any of its ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on any Credit Party or any of its ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409 or 502(c), (i) or (l) or 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against any Credit Party or any of
its ERISA Affiliates in connection with any such Employee Benefit Plan; (x)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of September 30, 2002 by and among the Borrower, the Existing
Lenders, Fleet National Bank, as syndication agent for such Lenders, Bank of
America, N.A., as documentation agent for such Lenders, The Bank of New York, as
co-documentation agent and managing agent for such Lenders, and Bank of
Montreal, Chicago Branch, as administrative agent for such Lenders, as amended
from time to time.

 

9



--------------------------------------------------------------------------------

“Existing Lenders” means the Lenders party to the Existing Credit Agreement on
the Effective Date immediately before the effectiveness hereof.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any Credit Party or any of its predecessors or
Affiliates.

 

“FCC” means the Federal Communications Commission and any successor governmental
agency performing functions similar to those performed by the Federal
Communications Commission on the date hereof.

 

“FCC License” means any of the material licenses, authorizations, consents,
waivers, approvals, registrations and permits relating to the Stations issued by
the FCC to any Credit Party and required under the Communications Act or
otherwise used in the operation of any of the Stations and all extensions,
additions and renewals thereto or thereof.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the rates on overnight Federal
funds transactions quoted by Bank of Montreal.

 

“Final Order” means, as of any date of determination with respect to any written
action or consent by the FCC, such written action or consent which shall have
been obtained and (i) which shall not have been reversed, stayed, enjoined,
annulled or suspended and (ii) for which the time for filing a request for
administrative or judicial relief or for instituting administrative review
thereof sua sponte, shall have expired without any such filing having been made
or notice of such review having been issued, or, in the event of such filing or
review sua sponte, such filing or review sua sponte shall have been disposed of
favorably to confirmation of such written action or the grant of such consent
and the time for seeking further relief with respect thereto shall have expired
without any request for such further relief having been filed.

 

“Financial Plan” has the meaning assigned to that term in subsection 6.1(x)
hereof.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that (i) such Lien has priority
over any other Lien on such Collateral (other than Permitted Liens) and (ii)
such Lien is the only Lien other than Permitted Liens to which such Collateral
is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries maintained
in accordance with subsection 7.13.

 

“Funding and Payment Office” means the office of Administrative Agent located at
115 South LaSalle Street, Chicago, Illinois 60603.

 

“Funding Date” means the date of the funding of a Loan.

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

 

10



--------------------------------------------------------------------------------

“Governmental Acts” has the meaning assigned to that term in subsection 3.5A.

 

“Governmental Authority” means any governmental authority, political subdivision
or department thereof, and any other governmental or regulatory body,
commission, central bank, board, bureau, organ or instrumentality or any court,
in each case whether federal, state, local or foreign.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any federal, state or
local governmental authority, agency or court.

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, “infectious waste”, “toxic substances” or any other
formulations intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity” or “EP
toxicity” or words of similar import under any applicable Environmental Laws or
publications promulgated pursuant thereto; (ii) any oil, petroleum, petroleum
fraction or petroleum derived substance; (iii) any drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (iv) any flammable
substances or explosives; (v) any radioactive materials; (vi) asbestos in any
form; (vii) urea formaldehyde foam insulation; (viii) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; (ix) pesticides; and (x) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any Governmental Authority or which may or could pose a hazard
to the health and safety of the owners, occupants or any Persons in the vicinity
of the Facilities.

 

“Holdings” means Beasley Broadcast Group, Inc., a Delaware corporation and
parent of Borrower.

 

“Holdings Advance” has the meaning set forth in subsection 7.5.

 

“Holdings Pledge Agreement” means the Holdings Pledge Agreement executed and
delivered by Holdings on the Closing Date, as such Holdings Pledge Agreement may
hereafter be amended, restated, supplemented or otherwise modified from time to
time.

 

“Incremental Facility” shall have the meaning set forth in subsection 2.11A.

 

“Incremental Term Loan” shall have the meaning set forth in subsection 2.11A.

 

“Incremental Term Loan Commitment Termination Date” means the earliest of (i)
December 31, 2008, (ii) the date of termination of Lenders’ obligations to make
Loans and to issue Letters of Credit or permit existing Loans to remain
outstanding under this Agreement, and (iii) the date of indefeasible prepayment
in full by Borrower of all Obligations and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations, and the permanent reduction of all Commitments
to zero dollars ($0).

 

“Incremental Term Loan Notes” shall have the meaning set forth in subsection
2.11C.

 

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation

 

11



--------------------------------------------------------------------------------

owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument, (v)
all indebtedness secured by any Lien on any property or asset owned or held by
that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person and
(vi) payment obligations under non-compete agreements and all other payment
obligations that would be properly classified as a liability on a balance sheet
conforming with GAAP (other than trade payables, accrued expenses and other
deferred expenses not one hundred twenty (120) days past due); provided that
obligations under Interest Rate Agreements constitute Contingent Obligations and
not Indebtedness; provided further that Indebtedness shall not include
obligations in respect of Operating Leases that would not be properly classified
as a liability on a balance sheet in conformity with GAAP.

 

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of any or all of Borrower and its Subsidiaries as
currently conducted that are material to the condition (financial or otherwise),
business or operations of any or all of Borrower and its Subsidiaries.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each March
31, June 30, September 30 and December 31 of each year, commencing on the first
such date to occur after the Closing Date, and (ii) with respect to any LIBOR
Rate Loan, the last day of each Interest Period applicable to such Loan;
provided that in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect Borrower or any of its Subsidiaries against
fluctuations in interest rates.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Interest Rate Agreement Obligations” means any and all Obligations with respect
to Interest Rate Agreements with any Lender or any Affiliate of a Lender.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Credit Party of, or of a beneficial interest in, any Securities of any other
Person (other than a Person that, prior to such purchase or acquisition, was a
wholly-owned Subsidiary of such Credit Party), or (ii) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by any Credit Party to any other
Person other than Borrower or a Subsidiary of Borrower, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

12



--------------------------------------------------------------------------------

“Issuing Lender” means, with respect to any Letter of Credit, Bank of Montreal,
Chicago Branch.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

 

“Lender” and “Lenders” means the persons identified as “Lenders” and listed on
the signature pages of this Agreement and the “Issuing Lender”, as the context
requires, together with their successors and permitted assigns pursuant to
subsection 10.1; provided that the term “Lenders”, when used in the context of a
particular Commitment, shall mean Lenders having that Commitment. To the extent
the context so requires, the terms “Lender” and “Lenders” shall include
“Lenders” under and as defined in the Existing Credit Agreement.

 

“Letter of Credit” or “Letters of Credit” means the standby letters of credit
issued or to be issued by Issuing Lender for the account of Borrower pursuant to
subsection 3.1 for any lawful purpose; provided that standby Letters of Credit
may not be issued for the purpose of supporting (a) trade payables or (b) any
Indebtedness constituting “antecedent debt” (as that term is used in Section 547
of the Bankruptcy Code).

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lender and not theretofore reimbursed by Borrower (whether any such
reimbursement was made out of the proceeds of Revolving Loans pursuant to
subsection 3.3B or otherwise).

 

“LIBOR Rate Loans” means Loans bearing interest at rates determined by reference
to the Adjusted LIBOR Rate as provided in subsection 2.2A.

 

“License Sub” means any special purpose Subsidiary of Borrower which is created
or acquired to hold the FCC Licenses and “License Subs” means all such License
Subs.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Like-Kind Exchange” has the meaning assigned to that term in subsection
2.4B(iii)(a)(2).

 

“Loan” or “Loans” means the Term Loans or Revolving Loans or any combination
thereof.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Letters of
Credit (and any applications for, or reimbursement agreements or other documents
or certificates executed by Borrower in favor of an Issuing Lender relating to,
the Letters of Credit), (iv) the Subsidiary Guaranty, (v) the Security
Documents, (vi) the BFT Consent Letter and (vi) any Interest Rate Agreements
entered into by Borrower with any Person that is or was a Lender or an Affiliate
of a Lender at the time of entry into such agreement (including Interest Rate
Agreements entered into in connection with the Existing Credit Agreement that
remain in effect as of the Closing Date).

 

13



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Marketing Agreement” means any joint sales agreement, advertising sales
agreement, time brokerage agreement, local marketing agreement or management
services agreement or similar arrangement with respect to the management or
marketing of any radio station (including the Stations) or any other broadcast
properties to which Borrower or any of its Subsidiaries is a party in effect at
such time; provided that Marketing Agreement shall not include any of the
foregoing with respect to any AM Station for which Borrower or any of its
Subsidiaries is the FCC Licensee.

 

“Marketing Agreement Payments” means, for any period, all costs, fees, expenses
or other payments made by any Credit Party pursuant to the Marketing Agreements
for the account of the holder of the FCC licenses (or any Affiliate thereof) for
the broadcast station subject to such Marketing Agreement.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties or condition (financial or otherwise) of Borrower and its
Subsidiaries (taken as a whole) or (ii) the impairment of any material portion
of the Collateral or the ability of the Obligors to perform in any material
respect, or of Administrative Agent or Lenders to enforce, the Obligations.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means a “multiemployer plan”, as defined in Section 3(37)
of ERISA, to which Borrower or any of its ERISA Affiliates is contributing, or
ever has contributed, or to which Borrower or any of its ERISA Affiliates has,
or ever has had, an obligation to contribute.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, Cash Proceeds of such
Asset Sale net of bona fide direct costs of sale, including (i) income and other
taxes reasonably estimated to be actually payable as a result of such Asset Sale
(after application of applicable credits or deferrals), (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness permitted hereunder (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale, (iii) brokerage, legal,
accounting and other fees and expenses; provided that such fees shall be
deducted from Cash Proceeds only to the extent that they are reasonable in
amount in accordance with industry standards and (iv) adjustments to the
purchase price or pro rations of costs pursuant to the terms of such Asset Sale.

 

“Net Securities Proceeds” shall have the meaning assigned to that term in
subsection 2.4B(iii)(b).

 

“NewHoldco” shall have the meaning assigned to that term in the definition of
“Permitted Equity Financings.”

 

“Non-Consenting Lender” shall have the meaning assigned to that term in
subsection 2.9B.

 

“Note” or “Notes” means the Term Notes or Revolving Notes or any combination
thereof.

 

14



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Borrower to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

“Notice of Incremental Term Loan Request” has the meaning set forth in
subsection 2.11B.

 

“Notice of Issuance of Letter of Credit” means a notice substantially in the
form of Exhibit III annexed hereto delivered by Borrower to Administrative Agent
pursuant to subsection 3.1B(i) with respect to the proposed issuance of a Letter
of Credit.

 

“Obligations” means all obligations of every nature of the Obligors from time to
time owed to Administrative Agent, any other Agents hereunder, Lenders or any of
them (or any Person party to Interest Rate Agreements with any Credit Party and
at the time of entry into such agreements such Person is a Lender or an
Affiliate of a Lender, including the Interest Rate Agreements entered into in
connection with the Existing Credit Agreement that remain in effect as of the
Closing Date) under the Loan Documents, whether for principal, interest,
reimbursement of amounts drawn under Letters of Credit, fees, expenses,
indemnification or otherwise.

 

“Obligor” means Holdings, Borrower, each of Borrower’s Subsidiaries, and, in the
event Holdings elects to create NewHoldco for the purpose of issuing all or any
portion of Permitted Equity Financings, NewHoldco, and “Obligors” means such
Persons collectively.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any of its chairman of the board (if
an officer), its president, its chief operating officer or one of its vice
presidents or its chief financial officer or its treasurer, and with respect to
any limited liability company, partnership or limited partnership, a certificate
executed on behalf of such limited liability company, partnership or limited
partnership by its managing member or general partner, as the case may be.

 

“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than (i) any such lease
under which that Person is the lessor and (ii) any Marketing Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Pension Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
that is sponsored, maintained or contributed to by Borrower or any of its ERISA
Affiliates.

 

“Permitted Acquisition” has the meaning set forth in subsection 7.7(iv).

 

“Permitted Acquisition Closing Date” means, with respect to any Permitted
Acquisition, the date upon which each of the conditions to consummation of such
acquisition (including funding any Loans to consummate such Permitted
Acquisition) set forth in subsections 7.7(iv), 4.2 and 4.3 is satisfied.

 

15



--------------------------------------------------------------------------------

“Permitted Acquisition Documents” means, the material agreements pursuant to
which any other Permitted Acquisition is consummated.

 

“Permitted Dividend Date” means (a) in the case of dividends paid by Borrower to
Holdings or NewHoldco to permit Holdings or NewHoldco to make dividend payments
in respect of preferred equity of Holdings or NewHoldco, the forty-fifth (45th)
Business Day prior to the date of such dividend payment by Holdings or
NewHoldco, as the case may be, and (b) in all other cases, the fifteenth (15th)
Business Day prior to the date on which the payment to be made with the proceeds
of such dividend payment by Borrower to Holdings or NewHoldco, as the case may
be, is due.

 

“Permitted Encumbrances” means the following types of Liens (other than any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA):

 

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

 

(ii) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics
and materialmen and other Liens imposed by law incurred in the ordinary course
of business for sums not more than sixty (60) days past due or being contested
in good faith, if such reserve or other appropriate provision, if any, as shall
be required by GAAP shall have been made therefor;

 

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

 

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;

 

(v) leases or subleases granted to others not interfering in any material
respect with the ordinary conduct of the business of any Credit Party or any of
its Subsidiaries;

 

(vi) easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries;

 

(vii) any (a) interest or title of a lessor or sublessor under any lease, (b)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any restriction or encumbrance referred to in
the preceding clause (b);

 

(viii) Liens arising from filing UCC financing statements relating solely to
leases permitted by this Agreement;

 

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and

 

(x) Liens of a collecting bank under Section 4-208 of the Uniform Commercial
Code as in effect in the relevant jurisdiction.

 

16



--------------------------------------------------------------------------------

“Permitted Equity Financing Documents” means, collectively, all material
agreements and instruments evidencing or otherwise relating to any Permitted
Equity Financing.

 

“Permitted Equity Financings” means the issuance of unsecured subordinated
Indebtedness (including convertible debt) and/or preferred equity of Holdings
(or a newly created wholly-owned Subsidiary of Holdings, which Subsidiary may
hold capital stock of Borrower (it being understood and agreed that all of the
outstanding Equity Securities of Borrower shall at all times be pledged as
Collateral pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent), any such newly created Subsidiary being
referred to herein as “NewHoldco”) in an aggregate combined principal amount not
to exceed Thirty Million Dollars ($30,000,000), the Net Securities Proceeds of
which are contributed as common equity to Borrower and are applied by Borrower
as required by subsection 2.4B(iii)(b) to prepay Loans; provided that (a)
Borrower and its Subsidiaries shall not have any obligations or liabilities
under or in respect of any such Permitted Equity Financing, (b) all such
Permitted Equity Financings shall be issued pursuant to documentation containing
rates, maturities, amortizations, covenants, remedies and other material terms
(including subordination provisions if required by Administrative Agent) in form
and substance reasonably satisfactory to Administrative Agent, and (c) none of
the unsecured subordinated Indebtedness and/or preferred equity issued pursuant
to any Permitted Equity Financing shall be scheduled or permitted to mature
prior to the scheduled maturity date of the Term Loans, or any Revolving Loan
without the consent of Requisite Lenders; provided further, that (i) in the
event Holdings elects to create NewHoldco for the purpose of issuing all or any
portion of such Permitted Equity Financings, NewHoldco shall be created pursuant
to documentation in form and substance reasonably satisfactory to Administrative
Agent, and (ii) Holdings, NewHoldco, Borrower and the other Credit Parties shall
enter into such amendments and modifications of this Agreement and the other
Loan Documents as Administrative Agent shall reasonably request to reflect
issuance of the Permitted Equity Financings, the existence of NewHoldco and
preserve and maintain the rights and remedies of Administrative Agent and
Lenders (including preserving and maintaining the pledge of capital stock of
Borrower pursuant to the Collateral Documents) in full force and effect as
contemplated by this Agreement and the other Loan Documents prior to such
issuance of preferred equity Securities or the creation of NewHoldco, as the
case may be.

 

“Permitted Liens” means Liens permitted pursuant to subsection 7.2A.

 

“Permitted Sale Notes” means promissory notes issued pursuant to asset
dispositions permitted under subsections 7.7(v) and 7.7(vi); provided that the
aggregate principal amount of such notes does not exceed (x) Five Million
Dollars ($5,000,000) for all such dispositions and (y) the greater of (a) Five
Hundred Thousand Dollars ($500,000) or (b) 20% of the sale price for any single
disposition.

 

“Permitted Tower Transfers” has the meaning set forth in subsection 7.7(viii).

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
Joint Ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Prime Rate” means the rate that Bank of Montreal announces from time to time as
its prime lending rate, as in effect from time to time in the United States. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer in the United States or any other
country. Bank of Montreal or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

 

17



--------------------------------------------------------------------------------

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Projections” means consolidated financial projections for Borrower and its
Subsidiaries showing the projected results of Borrower and its Subsidiaries for
the period commencing on the Closing Date and ending on December 31, 2011.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (x) the outstanding principal amount of the Term Loan of that Lender by
(y) the aggregate outstanding principal amount of Term Loans of all Lenders,
(ii) with respect to all payments, computations and other matters relating to
the Revolving Loan Commitment or the Revolving Loans of any Lender or any
Letters of Credit issued or participations therein purchased by any Lender, the
percentage obtained by dividing (x) the Revolving Loan Exposure of that Lender
by (y) the aggregate Revolving Loan Exposure of all Lenders, and (iii) for all
other purposes with respect to each Lender, the percentage obtained by dividing
(x) the outstanding principal amount of the Term Loans of that Lender plus the
Revolving Loan Exposure of that Lender by (y) the outstanding principal amount
of the Term Loans of all Lenders plus the aggregate Revolving Loan Exposure of
all Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to subsection 10.1. The Pro Rata Share of each
Lender as of the Closing Date for purposes of each of clauses (i) through (iii)
of the preceding sentence is set forth opposite the name of that Lender in
Schedule 2.1 annexed hereto.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), or into or out of any
Facility, including the movement of any Hazardous Material through the air,
soil, surface water, groundwater or property.

 

“Relinquished Station” has the meaning assigned to that term in subsection
2.4B(iii)(a)(2).

 

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
(i) the aggregate principal amount of all outstanding Term Loans, plus (ii) the
aggregate Revolving Loan Exposure of all Lenders.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any membership interests of Borrower, except a
dividend payable solely in membership interests of Borrower, and (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any membership
interests of Borrower, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any membership interests of Borrower and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, redemption,
retirement, defeasance (including substance or legal defeasance), sinking fund
or similar payment with respect to any Subordinated Indebtedness.

 

18



--------------------------------------------------------------------------------

“Revolving Lenders” means the Lenders that have Revolving Loan Commitments or
that have Revolving Loans outstanding, together with their successors and
permitted assignees pursuant to subsection 10.1.

 

“Revolving Loan Commitment” means the commitment of a Lender to make or maintain
Revolving Loans to Borrower pursuant to subsection 2.1A(ii), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

 

“Revolving Loan Commitment Termination Date” means the earlier of (i) June 30,
2011, or (ii) the date on which the Commitments are terminated and the Loans and
other Obligations are declared immediately due and payable in accordance with
Section 8.

 

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) in the event that Lender
is an Issuing Lender, the aggregate Letter of Credit Usage in respect of all
Letters of Credit issued by that Lender (in each case net of any participations
by other Lenders in such Letters of Credit or any unreimbursed drawings
thereunder) plus (c) the aggregate amount of all participations purchased by
that Lender in any outstanding Letters of Credit or any unreimbursed drawings
under any Letters of Credit.

 

“Revolving Loans” means the Loans made or maintained by Lenders to Borrower
pursuant to subsection 2.1A(ii).

 

“Revolving Notes” means (i) the promissory notes of Borrower issued on the
Closing Date to evidence Borrower’s Obligations with respect to the Revolving
Loans and the Revolving Loan Commitments, and (ii) any promissory notes issued
by Borrower pursuant to the last sentence of subsection 10.1B(i) in connection
with assignments of the Revolving Loan Commitments and Revolving Loans of any
Lenders, in each case substantially in the form of Exhibit V annexed hereto, as
they may be amended, restated, supplemented or otherwise modified from time to
time.

 

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies.

 

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Documents” means the Holdings Pledge Agreement, the Credit Parties
Security Agreement and all other instruments or documents (including (i) UCC-1
financing statements or similar documents required in order to perfect the Liens
created by the Security Documents, and (ii) in the event Holdings elects to
create NewHoldco for the purpose of issuing all or any portion of Permitted
Equity Financings, any instruments or documents executed and delivered by
NewHoldco in connection with its pledge of the Equity Securities of Borrower as
Collateral, if applicable, as such instruments or documents may thereafter be
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement) delivered by an Obligor pursuant to this
Agreement and the other Loan

 

19



--------------------------------------------------------------------------------

Documents in order to grant to Administrative Agent on behalf and for the
ratable benefit of Lenders Liens in all of the Equity Securities of Borrower and
its Subsidiaries and the personal property of each Credit Party to the extent
set forth therein.

 

“Sellers” means, collectively, any of the sellers of radio stations under a
Permitted Acquisition Document.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Station” means each radio station and radio translator, whether using analog or
digital over-the-air or Internet based transmission facilities owned and
operated by Borrower or any of its Subsidiaries, and each radio station and
radio translator, whether using analog or digital over-the-air or Internet based
transmission facilities hereafter acquired by Borrower or any of its
Subsidiaries pursuant to a Permitted Acquisition, and “Stations” means all such
Stations.

 

“Subject Lender” shall have the meaning assigned to that term in subsection
2.9B.

 

“Subordinated Debt Documents” means, collectively, all material agreements and
instruments evidencing or otherwise relating to Subordinated Indebtedness.

 

“Subordinated Indebtedness” means, collectively, any obligation to pay
principal, interest, premiums, penalty, fees, expenses, indemnities or any other
charge under or in respect of any Indebtedness (including convertible debt) or
other obligations of Borrower or its Subsidiaries contractually subordinated in
right of payment to the Obligations pursuant to documentation containing rates,
maturities, amortizations, covenants, remedies, subordination provisions and
other material terms in form and substance reasonably satisfactory to Requisite
Lenders.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture or other business entity of which more than 50% of
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
each existing Subsidiary of Borrower (including each License Sub) on and as of
the Closing Date or by any additional Subsidiary of Borrower from time to time
thereafter, as such Subsidiary Guaranty may heretofore have been or hereafter
may be amended, restated, supplemented or otherwise modified from time to time.

 

20



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding levied, collected, withheld or assessed; provided
that “Tax on the overall net income” of a Person shall be construed as a
reference to a tax (including a franchise tax) imposed by the jurisdiction in
which that Person’s principal office (and/or, in the case of a Lender, its
lending office) is located, the jurisdiction under the laws of which such Person
is incorporated or organized or any political subdivision thereof or the
jurisdiction in which that Person is deemed to be doing business or in which it
has a permanent establishment on all or part of the net income, profits or gains
of that Person (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise).

 

“Term Lender” means any Lender having a Term Loan Commitment.

 

“Term Loan Commitment” means the commitment of a Lender to make a Term Loan
pursuant to subsection 2.1A(i) of this Agreement, and “Term Loan Commitments”
means such commitments of all Lenders in the aggregate.

 

“Term Loans” means the Loans made by Lenders to Borrower pursuant to subsection
2.1A(i) and the Incremental Term Loans, if any.

 

“Term Notes” means (i) the promissory notes of Borrower issued on the Closing
Date to evidence Borrower’s Obligations with respect to the Term Loans, and (ii)
any promissory notes issued by Borrower pursuant to the last sentence of
subsection 10.1B(i) in connection with assignments of the Term Loan Commitments
or Term Loans of any Lender, in each case substantially in the form of Exhibit
IV annexed hereto, as they may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Total Utilization of Revolving Loan Commitments” means, as of any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of reimbursing
the applicable Issuing Lender for any amount drawn under any Letter of Credit
but not yet so applied) plus (ii) the Letter of Credit Usage.

 

“Tower Sites” means those broadcast towers (and the real property on which such
towers are located) for the Stations.

 

“Transfer FCC Consent” means the initial or any subsequent written action or
actions by the FCC approving any transfer or assignment of FCC Licenses for the
Stations from Borrower to the respective License Sub, as required hereunder.

 

1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (i), (ii), (iii) and (xiii)
of subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(iv)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
accounting principles and policies in conformity with those used to prepare the
financial statements referred to in subsection 5.3. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and Borrower, Administrative Agent or Requisite
Lenders shall so request, Administrative Agent, Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, such ratio or

 

21



--------------------------------------------------------------------------------

requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Borrower shall provide to Administrative Agent and Lenders
reconciliation statements provided for in subsection 6.1(iv).

 

1.3 Other Definitional Provisions and Rules of Construction.

 

A. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

 

B. Any of the terms defined in subsection 1.1 may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

C. Any reference herein or in any other Loan Document to any agreement, document
or instrument, including this Agreement, the Notes, the other Loan Documents and
any schedules or exhibits thereto, unless expressly noted otherwise, shall be a
reference to each such agreement, document or instrument as the same may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted hereunder or under the applicable Loan Document.

 

D. The use in any of the Loan Documents of the word “include” or “including,”
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1 Commitments; Making of Loans; the Register; Notes.

 

A. Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower herein set forth,
each Lender hereby severally agrees to make (or maintain, as the case may be)
the Loans described in this subsection 2.1A.

 

(i) Term Loans. Each Lender that has a Term Loan Commitment severally agrees to
lend to Borrower on the Closing Date an amount not exceeding its Pro Rata Share
of the aggregate amount of the Term Loan Commitments to be used for the purposes
identified in subsection 2.5A. The amount of each Lender’s Term Loan Commitment
is set forth opposite its name on Schedule 2.1 annexed hereto and the aggregate
amount of the Term Loan Commitments is One Hundred Fifty Million Dollars
($150,000,000); provided that the Term Loan Commitments of Lenders shall be
adjusted to give effect to any assignments of the Term Loan Commitments pursuant
to subsection 10.1B. Upon funding of the Term Loan Commitment by a Lender, such
Lender’s Term Loan Commitment shall expire immediately and without further
action on the date hereof. Borrower may make only one borrowing under the Term
Loan Commitments. Amounts borrowed under this subsection 2.1A(i) and
subsequently repaid or prepaid may not be reborrowed.

 

(ii) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Borrower from
time to time during the period from the Closing Date to but excluding the
Revolving Loan Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to be
used for the purposes identified in subsection 2.5A. The original

 

22



--------------------------------------------------------------------------------

amount of each Lender’s Revolving Loan Commitment on the Closing Date is set
forth opposite its name on Schedule 2.1 annexed hereto and the aggregate
original amount of the Revolving Loan Commitments on the Closing Date is
Seventy-Five Million Dollars ($75,000,000); provided that the Revolving Loan
Commitments of Lenders shall be adjusted to give effect to any assignments of
the Revolving Loan Commitments pursuant to subsection 10.1B; and provided,
further that the amount of the Revolving Loan Commitments shall be reduced from
time to time by the amount of any reductions thereto made pursuant to subsection
2.4. Each Revolving Lender’s Revolving Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date, and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be paid in full no later than that date.
Subject to reduction of the Revolving Loan Commitments pursuant to subsection
2.4, amounts borrowed under this subsection 2.1A(ii) may be repaid and
reborrowed to but excluding the Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

 

B. Borrowing Mechanics. Term Loans and Revolving Loans made on any Funding Date
(other than Revolving Loans made pursuant to subsection 3.3B for the purpose of
reimbursing an Issuing Lender for the amount of a drawing under a Letter of
Credit issued by it) shall be in an aggregate minimum amount of Five Hundred
Thousand Dollars ($500,000); provided that Term Loans or Revolving Loans made on
any Funding Date as LIBOR Rate Loans with a particular Interest Period shall be
in an aggregate minimum amount of Five Hundred Thousand Dollars ($500,000) and
integral multiples of One Hundred Thousand Dollars ($100,000) in excess of that
amount. Whenever Borrower desires that Lenders make Term Loans or Revolving
Loans it shall deliver to Administrative Agent a Notice of Borrowing no later
than 1:00 P.M. (New York time) at least three (3) Business Days in advance of
the proposed Funding Date (in the case of a LIBOR Rate Loan) or at least one
Business Day in advance of the proposed Funding Date (in the case of a Base Rate
Loan). The Notice of Borrowing shall specify (i) the proposed Funding Date
(which shall be a Business Day), (ii) the amount and type of Loans requested,
(iii) whether such Loans shall be Base Rate Loans or LIBOR Rate Loans, and (iv)
in the case of any Loans requested to be made as LIBOR Rate Loans, the initial
Interest Period requested therefor. Term Loans and Revolving Loans may be
continued as or converted into Base Rate Loans and LIBOR Rate Loans in the
manner provided in subsection 2.2D. In lieu of delivering the above-described
Notice of Borrowing, Borrower may give Administrative Agent telephonic notice by
the required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Administrative Agent on or before the applicable Funding Date;
provided further that failure to give such written notice shall not affect the
validity of such telephonic notice.

 

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.1B, and upon funding
of Loans by Lenders in accordance with this Agreement pursuant to any such
telephonic notice Borrower shall have effected Loans hereunder.

 

Borrower shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Borrower is required to certify in
the applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Borrower of the proceeds of any
Loans shall constitute a re-certification by Borrower, as of the applicable
Funding Date, as to the matters to which Borrower is required to certify in the
applicable Notice of Borrowing.

 

23



--------------------------------------------------------------------------------

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a LIBOR Rate Loan (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

 

C. Disbursement of Funds. All Loans under this Agreement shall be made by
Lenders having a Commitment of that type simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for or released by any default by any other Lender in that other
Lender’s obligation to make a Loan requested hereunder nor shall the Commitment
of any Lender to make the particular type of Loan requested be increased or
decreased as a result of a default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder. Promptly after receipt by
Administrative Agent of a Notice of Borrowing pursuant to subsection 2.1B (or
telephonic notice in lieu thereof), Administrative Agent shall notify each
applicable Lender of the proposed borrowing and details thereof. Each notified
Lender shall make the amount of its Loan available to Administrative Agent, in
same day funds in Dollars, at the Funding and Payment Office, not later than
12:00 Noon (New York time) on the applicable Funding Date. Except as provided in
subsection 3.3B with respect to Revolving Loans used to reimburse the Issuing
Lender for the amount of a drawing under a Letter of Credit issued by it, upon
satisfaction or waiver of the conditions precedent specified in subsection 4.3,
Administrative Agent shall make the proceeds of such Loans available to Borrower
on the applicable Funding Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders to be credited to the account of Borrower at the Funding and Payment
Office.

 

Unless Administrative Agent shall have been notified by any Lender prior to the
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three (3) Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall promptly pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Funding Date until the
date such amount is paid to Administrative Agent, at the rate payable under this
Agreement for Base Rate Loans. Nothing in this subsection 2.1C shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

D. The Register.

 

Administrative Agent, acting solely for these purposes as an agent of Borrower
(it being acknowledged that Administrative Agent, in such capacity, and its
officers, directors, employees, agent and affiliates shall constitute
Indemnitees under subsection 10.3), shall maintain at its address referred to in
subsection 10.8 a register for the recordation of, and shall record, the names
and addresses of Lenders and the Term Loan Commitment, Revolving Loan
Commitment, Term Loan and Revolving Loans of each Lender from time to time (the
“Register”). Absent manifest error, Borrower, Administrative Agent

 

24



--------------------------------------------------------------------------------

and Lenders shall deem and treat the Persons listed as Lenders in the Register
as the holders and owners of the corresponding Commitments and Loans listed
therein for all purposes hereof; all amounts owed with respect to any Commitment
or Loan shall be owed to the Lender listed in the Register as the owner thereof;
and any request, authority or consent of any Person who, at the time of making
such request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans. Each Lender shall record
on its internal records the amount of its Loans and Commitments and each payment
in respect thereof, and any such recordation shall be conclusive and binding on
Borrower, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

 

E. Notes. Borrower shall execute and deliver to each Term Lender (or to
Administrative Agent for that Term Lender) on the Closing Date a Term Note
substantially in the form of Exhibit IV annexed hereto to evidence that Term
Lender’s Term Loan, in the principal amount of that Term Lender’s Term Loan
Commitment and with other appropriate insertions.

 

Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until an assignment agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii). Except as otherwise
set forth in the Register, any request, authority or consent of any person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, assignee or transferee of that Note or of any Note or Notes
issued in exchange therefor.

 

2.2 Interest on the Loans.

 

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Adjusted LIBOR Rate, as the case
may be. The applicable basis for determining the rate of interest with respect
to any Loan shall be selected by Borrower initially at the time a Notice of
Borrowing is given with respect to such Loan pursuant to subsection 2.1B. The
basis for determining the interest rate with respect to any Loan may be changed
by Borrower from time to time pursuant to subsection 2.2D. If on any day a Loan
is outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate.

 

Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Loans shall
bear interest through maturity as follows:

 

(i) if a Base Rate Loan, then at the sum of the Base Rate plus the Applicable
Margin per annum; or

 

(ii) if a LIBOR Rate Loan, then at the sum of the Adjusted LIBOR Rate plus the
Applicable Margin per annum.

 

25



--------------------------------------------------------------------------------

With respect to Term Loans and Revolving Loans, the “Applicable Margin” for each
Base Rate Loan and LIBOR Rate Loan shall be the percentage set forth below for
that type of Loan based upon the Consolidated Total Debt Ratio as set forth and
adjusted below:

 

     Applicable Margin


--------------------------------------------------------------------------------

 

Consolidated

Total Debt Ratio        

--------------------------------------------------------------------------------

  

Base

Rate Loan

--------------------------------------------------------------------------------

   

LIBOR

Rate Loan

--------------------------------------------------------------------------------

 

Greater than or equal to 6.00:1.00

   1.250 %   2.500 %

Greater than or equal to 5.50:1.00 but less than 6.00:1.00

   1.000 %   2.250 %

Greater than or equal to 5.00:1.00 but less than 5.50:1.00

   0.750 %   2.000 %

Greater than or equal to 4.50:1.00 but less than 5.00:1.00

   0.500 %   1.750 %

Less than 4.50:1.00

   0.250 %   1.500 %

 

The Applicable Margin for each Loan shall be adjusted, to the extent required,
three (3) Business Days after the date of delivery of each Compliance
Certificate delivered pursuant to subsection 6.1(iii) or 4.2G, as applicable,
demonstrating a change in the Consolidated Total Debt Ratio requiring an
adjustment to the Applicable Margin, such adjustment to remain in effect until
three (3) Business Days after the next date of delivery of a Compliance
Certificate (and related financial information required at such time pursuant to
subsection 6.1 or 4.2G, as applicable) pursuant to subsection 6.1(iii)
demonstrating a change in the Consolidated Total Debt Ratio requiring an
adjustment to the Applicable Margin; provided that without limiting any Event of
Default or Potential Event of Default that may result therefrom, in the event
Borrower does not deliver any Compliance Certificate required pursuant to
subsection 6.1 or 4.2G, as applicable, by the date specified therefor or if any
Event of Default shall have occurred and be continuing, then, upon the election
of Requisite Lenders, the Applicable Margin shall again be the highest amount
set forth above until such Event of Default is cured or waived or until three
(3) Business Days after the delivery of such Compliance Certificate, as
applicable. With respect to Term Loans and Revolving Loans, from the Closing
Date until delivery to Administrative Agent of the information described above
with respect to periods ending on March 31, 2004, the Applicable Margin for each
Base Rate Loan and LIBOR Rate Loan shall be based upon the Consolidated Total
Debt Ratio set forth in the Closing Date Compliance Certificate described in
subsection 4.1J.

 

B. Interest Periods. In connection with each LIBOR Rate Loan, Borrower may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan (on a pro rata basis among the
Loans of each Lender funding a Loan of such Class), which Interest Period shall
be, at Borrower’s option, either a one, two, three or six month period or, if
available to all Lenders, a nine or twelve month period; provided that:

 

(i) the initial Interest Period for any LIBOR Rate Loan shall commence on the
Funding Date in respect of such Loan, in the case of a Loan initially made as a
LIBOR Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a LIBOR Rate Loan;

 

(ii) in the case of immediately successive Interest Periods applicable to a
LIBOR Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

26



--------------------------------------------------------------------------------

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (v)
of this subsection 2.2B, end on the last Business Day of a calendar month;

 

(v) no Interest Period with respect to any portion of the Term Loans shall
extend beyond June 30, 2011, and no Interest Period with respect to any portion
of the Revolving Loans shall extend beyond the Revolving Loan Commitment
Termination Date;

 

(vi) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the date on which a permanent reduction of the Revolving Loan
Commitments is scheduled to occur unless the sum of (a) the aggregate principal
amount of Revolving Loans that are Base Rate Loans plus (b) the aggregate
principal amount of Revolving Loans that are LIBOR Rate Loans with Interest
Periods expiring on or before such date plus (c) the excess of the Revolving
Loan Commitments then in effect over the aggregate principal amount of Revolving
Loans then outstanding equals or exceeds the permanent reduction of the
Revolving Loan Commitments that is scheduled to occur on such date;

 

(vii) no Interest Period with respect to any Term Loans shall extend beyond a
date on which Borrower is required to make a scheduled payment of principal of
such Term Loans, unless the sum of (a) the aggregate principal amount of such
Term Loans that are Base Rate Loans plus (b) the aggregate principal amount of
such Term Loans that are LIBOR Rate Loans with Interest Periods expiring on or
before such date equals or exceeds the principal amount required to be paid on
such Term Loans on such date;

 

(viii) there shall be no more than ten (10) Interest Periods outstanding at any
time; and

 

(ix) in the event Borrower fails to specify an Interest Period for any LIBOR
Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Borrower shall be deemed to have selected an Interest
Period of one month.

 

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that in the event any Revolving Loans that are Base Rate Loans are
prepaid pursuant to subsection 2.4B(i), interest accrued on such Revolving Loans
through the date of such prepayment shall be payable on the next succeeding
Interest Payment Date applicable to Base Rate Loans (or, if earlier, at final
maturity).

 

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Base Rate Loans equal to Five Hundred Thousand Dollars ($500,000)
and integral multiples of One Hundred Thousand Dollars ($100,000) in excess of
that amount to LIBOR Rate Loans, (ii) to convert at any time all or any part of
its outstanding LIBOR Rate Loans equal to One Hundred Thousand Dollars
($100,000) and integral multiples of One Hundred Thousand Dollars ($100,000) in
excess of that amount to Base Rate Loans, or (iii) upon the expiration of any
Interest Period applicable to a LIBOR Rate Loan, to continue all or any

 

27



--------------------------------------------------------------------------------

portion of such Loan equal to Five Hundred Thousand Dollars ($500,000) and
integral multiples of One Hundred Thousand Dollars ($100,000) in excess of that
amount as a LIBOR Rate Loan; provided, however, that a LIBOR Rate Loan may only
be converted into a Base Rate Loan on the expiration date of an Interest Period
applicable thereto.

 

Borrower shall deliver a Notice of Conversion/Continuation to Administrative
Agent no later than 12:00 Noon (New York time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). A Notice of Conversion/Continuation shall specify (i)
the proposed conversion/continuation date (which shall be a Business Day), (ii)
the amount and type of the Loan to be converted/continued, (iii) the nature of
the proposed conversion/continuation, (iv) in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan, the requested Interest Period, and (v) in
the case of a conversion to, or a continuation of, a LIBOR Rate Loan, that no
Potential Event of Default or Event of Default has occurred and is continuing.
In lieu of delivering the above-described Notice of Conversion/Continuation,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed conversion/continuation under this subsection 2.2D; provided that
such notice shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date; provided further that failure to give such written
notice shall not affect the validity of such telephonic notice. Administrative
Agent shall promptly notify the Lenders of each Notice of
Conversion/Continuation and the contents thereof.

 

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a LIBOR Rate Loan
(or telephonic notice in lieu thereof) shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith.

 

If a LIBOR Rate Loan is neither repaid or continued on the last day of the
Interest Period applicable thereto nor converted into another type of Loan on
such date pursuant to and in accordance with this Agreement, including this
subsection 2.2D, or if Administrative Agent has not received a Notice of
Conversion/Continuation specifying the term of the next Interest Period for such
LIBOR Loan at least three (3) Business Days prior to the last day of the then
current Interest Period, then the outstanding LIBOR Loan shall be deemed to be
continued, on the last day of the then current Interest Period, as a LIBOR Loan
with an Interest Period of one month and thereafter shall bear interest as such.

 

E. Default Rate. Upon the occurrence and during the continuation of (i) any
Event of Default under subsection 8.1 and (ii) any other Event of Default and
with the written request of Requisite Lenders, the outstanding principal amount
of all Loans and, to the extent permitted by applicable law, any interest
payments thereon not paid when due and any fees and other amounts then due and
payable hereunder, shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable upon demand at a rate that is 2% per annum in excess of
the interest rate otherwise payable under this Agreement with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans); provided that, in the case

 

28



--------------------------------------------------------------------------------

of LIBOR Rate Loans, upon the expiration of the Interest Period in effect at the
time any such increase in interest rate is effective and with the request of
Requisite Lenders such LIBOR Rate Loans shall thereupon become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this subsection 2.2E is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

F. Computation of Interest. Interest on the Loans shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of LIBOR Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a LIBOR Rate Loan, the
date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as the case
may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided that if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan.

 

G. Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by Borrower with respect to
any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.

 

2.3 Fees.

 

A. Commitment Fee. Borrower agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Closing Date to and
excluding the Revolving Loan Commitment Termination Date equal to the average of
the daily excess of the Revolving Loan Commitments over the Total Utilization of
Revolving Loan Commitments, multiplied by 0.375% per annum, such commitment fees
to be calculated on the basis of a 360-day year and the actual number of days
elapsed and to be payable quarterly in arrears on March 31, June 30, September
30 and December 31 of each year, commencing on the first such date to occur
after the Closing Date, and on the Revolving Loan Commitment Termination Date.

 

B. Letter of Credit Fees. Borrower shall pay to the Issuing Lender the fees in
respect of Letters of Credit described in subsection 3.2.

 

C. Other Fees. Borrower agrees to pay to Administrative Agent such other fees in
the amounts and at the times separately agreed upon between Borrower and
Administrative Agent.

 

29



--------------------------------------------------------------------------------

2.4 Repayments, Prepayments and Reductions in Revolving Loan Commitments;
General Provisions Regarding Payments.

 

A. Scheduled Payments of Term Loans and Scheduled Reductions of Revolving Loan
Commitments.

 

(i) Scheduled Payments of Term Loans. Borrower shall make principal payments on
the Term Loans in installments on the dates and in the amounts set forth below:

 

Quarter

Ending

--------------------------------------------------------------------------------

 

Scheduled Repayment of

Term Loans

--------------------------------------------------------------------------------

June 30, 2005

  $ 1,875,000.00

September 30, 2005

  $ 1,875,000.00

December 31, 2005

  $ 1,875,000.00

March 31, 2006

  $ 1,875,000.00

June 30, 2006

  $ 1,875,000.00

September 30, 2006

  $ 1,875,000.00

December 31, 2006

  $ 1,875,000.00

March 31, 2007

  $ 1,875,000.00

June 30, 2007

  $ 3,000,000.00

September 30, 2007

  $ 3,000,000.00

December 31, 2007

  $ 3,000,000.00

March 31, 2008

  $ 3,000,000.00

June 30, 2008

  $ 3,000,000.00

September 30, 2008

  $ 3,000,000.00

December 31, 2008

  $ 3,000,000.00

March 31, 2009

  $ 3,000,000.00

June 30, 2009

  $ 3,750,000.00

September 30, 2009

  $ 3,750,000.00

December 31, 2009

  $ 3,750,000.00

March 31, 2010

  $ 3,750,000.00

June 30, 2010

  $ 3,750,000.00

September 30, 2010

  $ 3,750,000.00

December 31, 2010

  $ 3,750,000.00

March 31, 2011

  $ 3,750,000.00

June 30, 2011

  $ 81,000,000.00

 

; provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with subsection 2.4B(iv); provided,
further that the Term Loans and all other amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than June 30, 2011, and the final
installment payable by Borrower in respect of the Term Loans on such date shall
be in an amount, if such amount is different from that specified above,
sufficient to repay all amounts owing by Borrower under this Agreement with
respect to the Term Loans.

 

30



--------------------------------------------------------------------------------

(ii) Scheduled Reductions of Revolving Loan Commitments. The Revolving Loan
Commitments shall be permanently reduced on the dates and in the amounts set
forth below:

 

Quarter

Ending

--------------------------------------------------------------------------------

  

Scheduled Reduction

of Revolving

Loan Commitments

--------------------------------------------------------------------------------

June 30, 2009

   $ 3,750,000.00

September 30, 2009

   $ 3,750,000.00

December 31, 2009

   $ 3,750,000.00

March 31, 2010

   $ 3,750,000.00

June 30, 2010

   $ 3,750,000.00

September 30, 2010

   $ 3,750,000.00

December 31, 2010

   $ 3,750,000.00

March 31, 2011

   $ 3,750,000.00

June 30, 2011

   $ 45,000,000.00

 

; provided that the scheduled reductions of the Revolving Loan Commitments set
forth above shall be reduced in connection with any voluntary or mandatory
reductions of the Revolving Loan Commitments in accordance with subsection
2.4B(iv); and provided, further, that the Revolving Loans and all other amounts
owed hereunder with respect to the Revolving Loans shall be paid in full no
later than the Revolving Loan Commitment Termination Date, and the final
installment payable by Borrower in respect of the Revolving Loans on such date
shall be in an amount, if such amount is different from that specified above,
sufficient to repay all amounts owing by Borrower under this Agreement with
respect to the Revolving Loans.

 

B. Prepayments and Unscheduled Reductions in Revolving Loan Commitments.

 

(i) Voluntary Prepayments. Borrower may, upon not less than one Business Day’s
prior written or telephonic notice, in the case of Base Rate Loans, and three
(3) Business Days’ prior written or telephonic notice, in the case of LIBOR Rate
Loans, in each case given to Administrative Agent by 12:00 Noon (New York time)
on the date required and, if given by telephone, promptly confirmed in writing
to Administrative Agent, provided that failure to give such written confirmation
shall not affect the validity of such telephonic notice, (which original written
or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each Lender), at any time and from time to time
prepay without premium or penalty (other than breakage and other costs with
respect to LIBOR Rate Loans, to the extent applicable, as set forth in
subsection 2.6) any Loans on any Business Day in whole or in part, provided that
any such partial prepayment shall be in an aggregate minimum amount of Five
Hundred Thousand Dollars ($500,000) and integral multiples of One Hundred
Thousand Dollars ($100,000) in excess of that amount; provided, however, that a
LIBOR Rate Loan may only be prepaid on the expiration of the Interest Period
applicable thereto (unless Borrower concurrently pays all costs required
pursuant to subsection 2.6D with respect to payment on any other date). Notice
of prepayment having been given as aforesaid, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in subsection 2.4B(iv)(a).

 

31



--------------------------------------------------------------------------------

(ii) Voluntary Reductions of Commitments. Borrower may, upon not less than one
Business Day’s prior written or telephonic notice confirmed in writing to
Administrative Agent, provided that failure to give such written confirmation
shall not affect the validity of such telephonic notice, (which original written
or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Loan Commitments in an amount up to the amount by which the
Revolving Loan Commitments exceed the Total Utilization of Revolving Loan
Commitments at the time of such proposed termination or reduction; provided that
any such partial reduction of the Revolving Loan Commitments shall be in an
aggregate minimum amount of Five Hundred Thousand Dollars ($500,000) and
integral multiples of One Hundred Thousand Dollars ($100,000) in excess of that
amount. Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Loan Commitments shall be effective on the date specified in Borrower’s notice
and shall reduce the Revolving Loan Commitment of each Revolving Lender
proportionately to its Pro Rata Share. Any such voluntary reduction of the
Revolving Loan Commitments shall be applied as specified in subsection 2.4B(iv).

 

(iii) Mandatory Prepayments and Mandatory Reductions of Loans and Commitments.

 

(a) Prepayments and Reductions from Asset Sales.

 

(1) Upon the receipt by any Credit Party of any Net Cash Proceeds from any Asset
Sale (or related series of Asset Sales), when added to all Net Cash Proceeds
received by any Credit Party from all other Asset Sales (and related series of
Asset Sales), in excess of Ten Million Dollars ($10,000,000) in the aggregate,
100% of such Net Cash Proceeds shall be applied to repay the outstanding
Revolving Loans (but not reduce the Revolving Loan Commitments) to the full
extent thereof; provided that on the 365th day following receipt of such Net
Cash Proceeds, an amount equal to any amount of such Net Cash Proceeds which
have not been reinvested in a Permitted Acquisition or reinvested in capital
improvements by Borrower and its Subsidiaries including capital expenditures
permitted hereunder by such date shall then be applied by Borrower on such date
first, to prepay the outstanding Term Loans to the full extent thereof and
second, to the extent of any such amount remaining, to permanently reduce the
Revolving Loan Commitments to the full extent thereof.

 

(2) Notwithstanding the foregoing provisions of subsection 2.4B(iii)(a)(1), in
lieu of applying the Net Cash Proceeds from the disposition of an Asset Sale
that constitutes the disposition of assets used in the operation of a radio
station (a “Relinquished Station”) to prepay the Loans and/or permanently reduce
the Revolving Loan Commitments as set forth in subsection 2.4B(iv)(b), so long
as no Event of Default then exists or would exist after giving effect to the
disposition of such Relinquished Station, the entity disposing of a Relinquished
Station may structure the disposition of the Relinquished Station as an exchange
of like-kind property to the maximum extent possible under Section 1031 of the
Internal Revenue Code (a “Like-Kind Exchange”). If the Borrower desires to
effect a Like-Kind Exchange, at or prior to closing the disposition of the
Relinquished Station, the Borrower shall (A) establish a “qualified escrow

 

32



--------------------------------------------------------------------------------

account” within the meaning of Treas. Reg. §1.1031(k)-1(g)(3) or use such other
safe harbor described in Treas. Reg. §1.1031(k)-1(g) as is reasonably acceptable
to Administrative Agent, which account shall be governed by an escrow agreement
complying with the requirements of Treas. Reg. §§ 1.1031(k)-1(g)(3) and
1.1031(k)-1(g)(6) and (B) deliver to the Administrative Agent, as soon as
reasonably practicable but in no event later than the closing of the transfer or
other disposition of the Relinquished Station by the Borrower, a security
interest in its rights in the escrow agreement in form and substance reasonably
satisfactory to the Administrative Agent which governs (i) the “qualified escrow
account” and (ii) the proceeds thereof. Upon receipt of the security interest
executed by the Borrower, and in all events no later than immediately before the
consummation of the closing of the transfer or other disposition of the
Relinquished Station, by the Borrower, the Administrative Agent shall release
any and all liens of the Administrative Agent or the Lenders in the cash
proceeds from the transfer or other disposition of the Relinquished Station for
the period necessary to comply with the requirements of Treas. Reg.
§1.1031(k)-1(g)(6). The terms of the escrow agreement governing the “qualified
escrow account” shall, among other things, provide that immediately upon the
occurrence of any event set forth in Treas. Reg. § 1.1031(k)-1(g)(6)(ii) or
(iii), the Net Cash Proceeds from the transfer or other disposition of the
Relinquished Station shall be released to the Borrower and shall be applied as
provided for in subsection 2.4B(iii)(a)(1) hereof.

 

(b) Prepayments and Reductions Due to Issuance of Debt or Equity Securities. On
the date of receipt by any Obligor of cash proceeds (net of underwriting
discounts and commissions and other reasonable costs associated therewith), from
one or more issuances of any debt or equity Securities of such Obligor
(excluding issuances permitted by subsections 7.1(ii), (iii), (iv), (v) and
(vii) and all Obligations) (“Net Securities Proceeds”), Borrower shall prepay
the Loans and/or the Revolving Loan Commitments shall be permanently reduced by
an amount of such Net Securities Proceeds sufficient to achieve a Consolidated
Total Debt Ratio at such time (calculated on a pro forma basis giving effect to
the reduction to Consolidated Total Debt caused by such payment) of 6.00:1.00.
Any such mandatory prepayments or reductions shall be applied as specified in
subsection 2.4B(iv)(b)(2).

 

(c) Prepayments and Reductions Due to Insurance Proceeds. Upon the receipt by
any Credit Party of any cash payments under any of the insurance policies
maintained pursuant to subsection 6.4 net of any costs incurred in collecting
such payments (“Net Insurance Proceeds”) in excess of Ten Million Dollars
($10,000,000) in the aggregate, 100% of such Net Insurance Proceeds shall be
applied to repay the outstanding Revolving Loans (but not reduce the Revolving
Loan Commitments) to the full extent thereof; provided that on the 365th day
following receipt of such Net Insurance Proceeds an amount equal to any amount
of such Net Insurance Proceeds which have not been used by such date to pay or
reimburse the costs of repairing, restoring or replacing the assets in respect
of which such Net Insurance Proceeds payments were received shall then be
applied by Borrower on such date first, to prepay the outstanding Term Loans to
the full extent thereof and second, to the extent of any such amount remaining,
to permanently reduce the Revolving Loan Commitments to the full extent thereof.

 

33



--------------------------------------------------------------------------------

(d) Prepayments and Reductions from Consolidated Excess Cash Flow. In the event
that there shall be Consolidated Excess Cash Flow for any Fiscal Year
(commencing with Fiscal Year 2005), then no later than one hundred twenty (120)
days after the end of such Fiscal Year, Borrower shall prepay the Loans and/or
the Revolving Loan Commitments shall be permanently reduced in an aggregate
amount equal to 50% of such Consolidated Excess Cash Flow if (y) any Event of
Default has occurred and is continuing or (z) if the Consolidated Total Debt
Ratio at the end of such Fiscal Year is greater than or equal to 5.00:1.00;
provided, however, that if neither of the foregoing clause (y) or (z) is
applicable, no payments shall be required hereunder with respect to Consolidated
Excess Cash Flow.

 

(e) Calculations of Net Proceeds Amounts; Additional Prepayments and Reductions
Based on Subsequent Calculations. Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Loan Commitments pursuant to subsections
2.4B(iii)(a)-(d), Borrower shall deliver to Administrative Agent (and, promptly
after receipt from Borrower, Administrative Agent shall deliver to Lenders) an
Officer’s Certificate demonstrating the calculation of the amount (the “Net
Proceeds Amount”) of the applicable Net Cash Proceeds, the applicable Net
Securities Proceeds (as such term is defined in subsection 2.4B(iii)(b)), the
applicable Net Insurance Proceeds (as such term is defined in subsection
2.4B(iii)(c) together with a description of the assets which are the subject of
such insurance payment), or the applicable Consolidated Excess Cash Flow, as the
case may be, that gave rise to such prepayment and/or reduction. In the event
that Borrower shall subsequently determine that the actual Net Proceeds Amount
was greater than the amount set forth in such Officer’s Certificate (including
if any Net Cash Proceeds retained for reinvestment are not so reinvested),
Borrower shall promptly make an additional prepayment of the Loans (and/or, if
applicable, the Revolving Loan Commitments shall be permanently reduced) in an
amount equal to the amount of such excess in the manner specified in subsection
2.4B(iv)(b)(1) if such prepayment is made in connection with Net Cash Proceeds
or Net Insurance Proceeds and subsection 2.4B(iv)(b)(2) if such prepayment is
made in connection with Net Securities Proceeds or Consolidated Excess Cash
Flow, and Borrower shall concurrently therewith deliver to Administrative Agent
an Officer’s Certificate demonstrating the derivation of the additional Net
Proceeds Amount resulting in such excess. Anything in this Agreement to the
contrary notwithstanding, if on any date of determination any Net Proceeds
Amount received by any Credit Party is less than One Million Dollars
($1,000,000), then such Net Proceeds Amount need not be applied as set forth
above until the aggregate amount of all Net Proceeds Amounts received and not so
applied is equal to at least One Million Dollars ($1,000,000) in the aggregate.

 

(f) Prepayments Due to Reductions or Restrictions of Revolving Loan Commitments.
Borrower shall from time to time prepay the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Loan Commitments shall not
at any time exceed the Revolving Loan Commitments then in effect. Any such
mandatory prepayments shall be applied as specified in subsection 2.4B(iv).

 

(iv) Application of Prepayments and Unscheduled Reductions of Revolving Loan
Commitments.

 

(a) Application of Voluntary Prepayments and Unscheduled Reductions of Revolving
Loan Commitments. Any voluntary prepayments pursuant to subsections 2.4B(i) and
2.4B(ii) shall be applied as specified by Borrower in the applicable notice of
prepayment; provided that in the event Borrower fails to specify the Loans to
which any

 

34



--------------------------------------------------------------------------------

such prepayment shall be applied, such prepayment shall be applied first to
repay outstanding Revolving Loans to the full extent thereof and second to repay
outstanding Term Loans to the full extent thereof. Any voluntary prepayments of
the Term Loans pursuant to subsection 2.4B(i) shall be applied to the
outstanding Term Loans ratably to each scheduled installment of principal
thereof set forth in subsection 2.4A(i) that is unpaid at the time of such
prepayment. Any voluntary unscheduled reduction of the Revolving Loan
Commitments shall be applied to permanently reduce any then remaining scheduled
reductions of the Revolving Loan Commitments on a pro rata basis.

 

(b) Application of Mandatory Prepayments by Type of Loans.

 

(1) Any amounts in respect of any unutilized or unreinvested Net Cash Proceeds
or Net Insurance Proceeds required to be applied as a mandatory prepayment of
the Term Loans and/or to permanently reduce the Revolving Loan Commitments
pursuant to subsections 2.4B(iii)(a) or (c) shall be applied first to prepay the
Term Loans to the full extent thereof, second, to the extent of any remaining
Net Cash Proceeds or Net Insurance Proceeds to prepay the Revolving Loans to the
full extent thereof and permanently reduce the Revolving Loan Commitments by the
amount of such prepayment and third, to the extent of any remaining Net Cash
Proceeds or Net Insurance Proceeds, to further permanently reduce the Revolving
Loan Commitments to the full extent thereof.

 

(2) Any amount required to be applied as a mandatory prepayment of the Loans,
and/or a reduction of the Revolving Loan Commitments pursuant to subsections
2.4B(iii)(b) or (d) shall be applied first, to prepay the Term Loans to the full
extent thereof, second, to the extent of any remaining portion of such amount to
prepay the Revolving Loans to the full extent thereof and to permanently reduce
the Revolving Loan Commitments by the amount of such prepayment, and third, to
the extent of any remaining portion of such amount, to further permanently
reduce the Revolving Loan Commitments to the full extent thereof.

 

(c) Application of Mandatory Prepayments of Term Loans on Pro Rata Basis. Any
mandatory prepayments of Term Loans pursuant to subsection 2.4B(iv)(b) shall be
applied among the Term Loans to ratably reduce each scheduled installment of
principal set forth in subsection 2.4A(i) that is unpaid at the time of such
prepayment.

 

(d) Application of Mandatory Prepayments of Revolving Loans and Unscheduled
Reductions of Revolving Loan Commitments. Any mandatory reduction of the
Revolving Loan Commitments pursuant to subsection 2.4B(iv)(b) or subsection
2.4B(iii)(a) or (c) shall be applied (based on the amount of the Revolving Loan
Commitments in effect at such time) to prepay the Revolving Loans and to further
permanently reduce the scheduled reductions of Revolving Loan Commitments by the
amount of such prepayment on a pro rata basis.

 

(e) Application of Prepayments to Base Rate Loans and LIBOR Rate Loans.
Prepayments of Loans shall be applied first to Base Rate Loans to the full
extent thereof before application to LIBOR Rate Loans, in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
subsection 2.6D.

 

35



--------------------------------------------------------------------------------

C. General Provisions Regarding Payments.

 

(i) Manner and Time of Payment. All payments by Borrower of principal, interest,
fees and other Obligations hereunder and under the Notes shall be made in
Dollars in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
1:00 P.M. (New York time) on the date due at the Funding and Payment Office for
the account of Lenders; funds received by Administrative Agent after that time
on such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.

 

(ii) Application of Payments to Principal and Interest. Except as otherwise
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments shall be applied to the payment of
interest before application to principal.

 

(iii) Apportionment of Payments. Aggregate principal and interest payments shall
be apportioned among all outstanding Loans to which such payments relate, in
each case proportionately to Lenders’ respective Pro Rata Shares. Administrative
Agent shall promptly distribute to each Lender, at its primary address set forth
below its name on the appropriate signature page hereof or at such other address
as such Lender may request, its Pro Rata Share of all such payments received by
Administrative Agent and the commitment fees of such Lender when received by
Administrative Agent pursuant to subsection 2.3. Notwithstanding the foregoing
provisions of this subsection 2.4C(iii), if, pursuant to the provisions of
subsection 2.6C, any Notice of Conversion/Continuation is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
Pro Rata Share of any LIBOR Rate Loans, Administrative Agent shall give effect
thereto in apportioning payments received thereafter.

 

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.

 

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Borrower hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.

 

D. Application of Proceeds of Collateral and Payments after Event of Default.

 

Upon the occurrence and during the continuation of an Event of Default, if
requested by Requisite Lenders (a) all payments received on account of the
Obligations, whether from the Borrower, from any other Obligor or otherwise,
shall be applied by Administrative Agent against the Obligations (pro rata in
accordance with such amounts due), including, without limitation, Interest Rate
Agreement Obligations and any termination payments and any accrued and unpaid
interest thereon and (b) all proceeds received by Administrative Agent in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral under any Security Document may, in the discretion of
Administrative Agent (subject to direction by the Requisite Lenders), be held by
Administrative Agent as Collateral for, and/or (then or at any time thereafter)
applied in full or in part by Administrative Agent

 

36



--------------------------------------------------------------------------------

against, the applicable Secured Obligations (as defined in such Security
Document), in each case in the following order of priority:

 

(i) to the payment of all out of pocket costs and expenses of such sale,
collection or other realization, all other out of pocket expenses, liabilities
and advances (other than Loans) made or incurred by Administrative Agent in
connection therewith, and all amounts for which Administrative Agent is entitled
to reimbursement and indemnification under any Loan Document and all advances
made by Administrative Agent thereunder for the account of the applicable Credit
Party, and to the payment of all out of pocket costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 9.4, 10.2 and 10.3 and the other terms of this
Agreement and the Loan Documents;

 

(ii) thereafter, to the payment of all other Obligations for the ratable benefit
of the holders thereof (subject to the provisions of subsection 2.4C(ii)
hereof); and

 

(iii) thereafter, to the payment to or upon the order of such Credit Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

2.5 Use of Proceeds.

 

A. Term Loans and Revolving Loans. The proceeds of the Term Loans and the
Revolving Loans shall be applied by Borrower to (i) refinance the Indebtedness
under the Existing Credit Agreement, (ii) pay the purchase price and related
fees and expenses for Permitted Acquisitions, and (iii) provide financing for
working capital and other general corporate purposes of Borrower and its
Subsidiaries.

 

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

2.6 Special Provisions Governing LIBOR Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 

A. Determination of Applicable Interest Rate. As soon as practicable after 10:00
A.M. (New York time) on each Interest Rate Determination Date, Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the Adjusted LIBOR Rate that
shall apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.

 

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the Adjusted LIBOR Rate applicable to such Loans on
the basis provided for in the definition of Adjusted LIBOR Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by

 

37



--------------------------------------------------------------------------------

telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Rate Loans until such time as Administrative Agent notifies Borrower and Lenders
that the circumstances giving rise to such notice no longer exist (which notice
will be promptly given by Administrative Agent) and (ii) any Notice of Borrowing
or Notice of Conversion/Continuation given by Borrower with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
by Borrower.

 

C. Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its LIBOR Rate Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the Closing Date which materially
and adversely affect the London interbank market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (a) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, which it shall do promptly after the
circumstances giving rise to such notice no longer exist, (b) to the extent such
determination by the Affected Lender relates to a LIBOR Rate Loan then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender’s
obligation to maintain its outstanding LIBOR Rate Loans (the “Affected Loans”)
shall be terminated at the earlier to occur of the expiration of the Interest
Period then in effect with respect to the Affected Loans or when required by
law, and (d) the Affected Loans shall automatically convert into Base Rate Loans
on the date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Borrower pursuant to a Notice of Borrowing or a
Notice of Conversion/Continuation, Borrower shall have the option, subject to
the provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice
of Conversion/Continuation as to all Lenders by giving notice (by telefacsimile
or by telephone confirmed in writing) to Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Rate Loans in accordance with the terms of this Agreement.

 

D. Compensation For Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by that Lender (which request
shall set forth in reasonable detail the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities (including any interest paid by
that Lender to lenders of funds borrowed by it to make or carry its LIBOR Rate
Loans and any loss, expense or liability sustained by that Lender in connection
with the liquidation or re-employment of such funds, but not including loss of
profits) which that Lender may sustain: (i) if for any reason (other than a
default by that Lender) a borrowing of any LIBOR Rate Loan does not occur on a
date specified therefor in a Notice of Borrowing or a telephonic request for
borrowing, or a conversion to or continuation of any LIBOR Rate Loan does not
occur on a date specified therefor in a Notice of Conversion/Continuation or a
telephonic request for conversion or continuation, (ii) if any prepayment or
other principal payment or any conversion of any of its LIBOR Rate Loans occurs
on a

 

38



--------------------------------------------------------------------------------

date prior to the last day of an Interest Period applicable to that Loan, (iii)
if any prepayment of any of its LIBOR Rate Loans is not made on any date
specified in a notice of prepayment given by Borrower, or (iv) as a consequence
of any other default by Borrower in the repayment of its LIBOR Rate Loans when
required by the terms of this Agreement.

 

E. Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of that Lender, but in any such event without discharging Lender
from its obligations to make Loans subject to and in accordance with the
provisions of the Loan Documents.

 

F. Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had actually funded each of its relevant
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of that Lender to a domestic office of
that Lender in the United States of America; provided, however, that each Lender
may fund each of its LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this subsection 2.6 and under subsection 2.7A.

 

G. LIBOR Rate Loans After Default. After the occurrence of and during the
continuation of (i) any Event of Default under subsection 8.1 and (ii) any other
Event of Default and with the written request of Requisite Lenders, (y) Borrower
may not elect to have a Loan be made or maintained as, or converted to, a LIBOR
Rate Loan after the expiration of any Interest Period then in effect for that
Loan and (z) subject to the provisions of subsection 2.6D, any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
a requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Borrower.

 

2.7 Increased Costs; Taxes; Capital Adequacy.

 

A. Compensation for Increased Costs and Taxes. Subject to the provisions of
subsection 2.7B, in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that the adoption or modification after the date hereof
of any law, treaty or governmental rule, regulation or order, or any change
after the date hereof therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that first becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
first issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law):

 

(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of its obligations hereunder or any payments to such
Lender (or its applicable lending office) of principal, interest, fees or any
other amount payable hereunder;

 

(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to LIBOR
Rate Loans that are reflected in the definition of Adjusted LIBOR Rate); or

 

39



--------------------------------------------------------------------------------

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market.

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto, then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
subsection 2.7A, which statement shall be presumptively correct absent manifest
error.

 

B. Withholding of Taxes.

 

(i) Payments to Be Free and Clear. Except to the extent required by law, all
sums payable by Borrower under this Agreement and the other Loan Documents shall
be paid free and clear of and without any deduction or withholding on account of
any Tax (other than a Tax on the overall net income of any Lender) imposed,
levied, collected, withheld or assessed by or within the United States of
America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of
Borrower or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment.

 

(ii) Grossing-up of Payments. Subject to subsection 2.7B(iii)(c), if Borrower or
any other Person is required by law to make any deduction or withholding on
account of any such Tax from any sum paid or payable by Borrower to
Administrative Agent or any Lender under any of the Loan Documents:

 

(a) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement promptly after the Borrower becomes aware of it;

 

(b) Borrower shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on
Borrower) for its own account or (if that liability is imposed on Administrative
Agent or such Lender, as the case may be) on behalf of and in the name of
Administrative Agent or such Lender;

 

(c) the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and

 

(d) within thirty (30) days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty (30) days after the
due date

 

40



--------------------------------------------------------------------------------

of payment of any Tax which it is required by clause (b) above to pay, Borrower
shall deliver to Administrative Agent evidence reasonably satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority;

 

provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that (1) any change after the
Closing Date (in the case of each Lender listed on the signature pages hereof)
or after the date of the assignment agreement pursuant to which such Lender
became a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect on the Closing Date or at the date of such assignment agreement, as the
case may be, in respect of payments to such Lender and (2) such Lender has
timely provided to Borrower all forms required under clause (iii) below.

 

(iii) Evidence of Exemption from U.S. Withholding Tax.

 

(a) Each Lender that is organized under the laws of any jurisdiction other than
the United States or any state or other political subdivision thereof (for
purposes of this subsection 2.7B(iii), a “Non-US Lender”) shall deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof) or on the
date of the assignment agreement pursuant to which it becomes a Lender (in the
case of each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (1) two original copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN (or any successor forms), properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations issued
thereunder to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Loan Documents or (2) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
either Internal Revenue Service Form W-8ECI or Form W-8BEN pursuant to clause
(1) above, a certification of non-bank status together with two original copies
of an appropriate Internal Revenue Service Form W-8 series form (or any
successor form), properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations issued thereunder to establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to any payments to such Lender of interest or other amounts payable
under any of the Loan Documents.

 

(b) Each Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
subsection 2.7B(iii)(a) hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, such Lender shall
(1) deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-8ECI or Form W-8BEN, or a
certification of non-bank status and two original copies of an appropriate
Internal Revenue Service Form W-8 series form, as the case may be, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish that such
Lender is

 

41



--------------------------------------------------------------------------------

not subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents or (2) immediately
notify Administrative Agent and Borrower of its inability to deliver any such
forms, certificates or other evidence.

 

(c) Borrower shall not be required to pay any additional amount to any Non-US
Lender under clause (c) of subsection 2.7B(ii) if such Lender failed to satisfy
the requirements of subsection 2.7B(iii)(a) and (b); provided that if such
Lender satisfied such requirements on the Closing Date (in the case of each
Lender listed on the signature pages hereof) or on the date of the assignment
agreement pursuant to which it became a Lender (in the case of each other
Lender), nothing in this subsection 2.7B(iii)(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant to clause (c) of subsection
2.7B(ii) in the event that, as a result of any change after the Closing Date in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a) and such Lender complies
with subsection 2.7B(iii)(b).

 

(iv) Each Lender that is a “United States person” as defined in section
7701(a)(30) of the Internal Revenue Code shall deliver to the Administrative
Agent for transmission to Borrower on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof), or on the date of the
assignment agreement pursuant to which it becomes a Lender (in the case of such
other Lender), a statement signed by an authorized signatory of the Lender that
it is a United States person and, if necessary to avoid United States backup
withholding, a duly completed and signed Internal Revenue Service Form W-9 (or
successor form) establishing that the Lender is organized under the laws of the
United States or a subdivision thereof and is not subject to backup withholding.

 

C. Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption after the date hereof of any law, rule or regulation (or any provision
thereof) regarding capital adequacy, or any change after the date hereof therein
or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency which is first made after the date hereof, has
or would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans or Commitments or Letters of Credit or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within ten (10) Business
Days after receipt by Borrower from such Lender of the statement referred to in
the next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis of the calculation of such additional amounts, which statement
shall be presumptively correct absent manifest error.

 

42



--------------------------------------------------------------------------------

2.8 Obligation of Lenders and Issuing Lender to Mitigate.

 

Each Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the Loans
or Letters of Credit of such Lender or Issuing Lender, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender or Issuing Lender to receive payments under subsection 2.6C, subsection
2.7 or subsection 3.6, it will, to the extent not inconsistent with any
applicable legal or regulatory restrictions, use reasonable efforts (i) to make,
issue, fund or maintain the Commitments of such Lender or Issuing Lender or the
affected Loans or Letters of Credit of such Lender or Issuing Lender through
another lending or letter of credit office of such Lender or Issuing Lender, or
(ii) take such other measures as such Lender or Issuing Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
subsection 2.7 or subsection 3.6 would be materially reduced and if, as
determined by such Lender or Issuing Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitments or Loans or Letters of
Credit through such other lending or letter of credit office or in accordance
with such other measures, as the case may be, would not otherwise materially
adversely affect such Commitments or Loans or Letters of Credit or the interests
of such Lender or Issuing Lender; provided that such Lender or Issuing Lender
will not be obligated to utilize such other lending or letter of credit office
pursuant to this subsection 2.8 unless Borrower agrees to pay all incremental
expenses reasonably incurred by such Lender or Issuing Lender as a result of
utilizing such other lending or letter of credit office as described in clause
(i) above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this subsection 2.8 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender or Issuing Lender to
Borrower (with a copy to Administrative Agent) shall be presumptively correct
absent manifest error.

 

2.9 Affected Lenders; Replacement of a Lender.

 

A. Affected Lenders. If Borrower is obligated to pay to any Lender any
additional amount under subsections 2.6 (other than subsection 2.6D), 2.7 or 3.6
hereof, Borrower may, if no Event of Default or Potential Event of Default then
exists, replace such Lender with one or more assignees reasonably acceptable to
Administrative Agent, and such Lender hereby agrees to be so replaced subject to
the following:

 

(i) The obligations of Borrower hereunder to the Lender to be replaced
(including such increased or additional costs incurred by such Lender through
the date such Lender is replaced hereunder) shall be paid in full to such Lender
concurrently with such replacement;

 

(ii) Each replacement Lender shall be a bank or other financial institution that
is not subject to such increased costs which caused Borrower’s election to
replace any Lender hereunder, and each such replacement Lender shall execute and
deliver to Administrative Agent such documentation satisfactory to
Administrative Agent pursuant to which such replacement Lender is to become a
party hereto, with a commitment equal (in the aggregate, if applicable) to that
of the Lender being replaced and shall make Loans in the aggregate principal
amount equal (in the aggregate, if applicable) to the aggregate outstanding
principal amount of the Loans of the Lender being replaced;

 

(iii) Upon such execution of such documents referred to in clause (ii) and
repayment of the amount referred to in clause (i), each replacement Lender shall
be a “Lender” with a commitment as specified hereinabove and the Lender being
replaced shall cease to be a “Lender” hereunder, except with respect to such
provisions under this Agreement, which expressly survive the termination of this
Agreement as to such replaced Lender;

 

43



--------------------------------------------------------------------------------

(iv) Administrative Agent shall reasonably cooperate in effectuating the
replacement of any Lender under this subsection 2.9, but at no time shall
Administrative Agent be obligated to initiate any such replacement;

 

(v) Any Lender replaced under this subsection 2.9 shall be replaced at
Borrower’s sole cost and expense; and

 

(vi) If Borrower proposes to replace any Lender pursuant to this subsection 2.9
because the Lender seeks reimbursement under subsection 2.6, 2.7 or 3.6, then it
must also replace any other Lender who seeks similar or greater levels of
reimbursement (as a percentage of such Lender’s commitment) under such
subsections; provided however that if the amount of the commitment any
replacement Lender is willing to commit to does not exceed the aggregate of the
commitments of each such Lender seeking such reimbursement, the commitment of
each such Lender seeking reimbursement shall be reduced pro rata to the extent
of the commitment of such replacement Lender.

 

B. Other Replacement of a Lender. If a Lender defaults in its obligations to
fund a Term Loan or Revolving Loan pursuant to this Agreement or a Lender (a
“Non-Consenting Lender”) refuses to consent to an amendment or modification of
this Agreement that, pursuant to subsection 10.6, requires consent of one
hundred percent (100%) of the Lenders or one hundred percent (100%) of the
Lenders with Obligations directly affected or a Lender becomes an Affected
Lender (any such Lender, a “Subject Lender”), so long as (i) no Event of Default
shall have occurred and be continuing and Borrower has obtained a commitment
from another Lender or an Eligible Assignee to purchase at par the Subject
Lender’s Loans and assume the Subject Lender’s Commitments and all other
obligations of the Subject Lender hereunder, (ii) such Lender is not an Issuing
Lender with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements acceptable to such Issuing
Lender (such as a “back-to-back” letter of credit) are made) and (iii), if
applicable, the Subject Lender is unwilling to remedy its default upon ten (10)
days’ prior written notice to the Subject Lender and Administrative Agent,
Borrower may, within ninety (90) days following any Lender becoming a
Non-Consenting Lender, require the Subject Lender to assign all of its Loans and
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of subsection 10.1B; provided that, prior
to or concurrently with such replacement, (1) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
(including all amounts under subsections 2.6D, 2.7, 2.8 and/or 3.6 (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (2) the processing fee required to be paid by
subsection 10.1B(i) shall have been paid to Administrative Agent by the
assignee, (3) all of the requirements for such assignment contained in
subsection 10.1B, including, without limitation, the consent of Administrative
Agent (if required) and the receipt by Administrative Agent of an executed
Assignment Agreement and other supporting documents, have been fulfilled, and
(4) in the event such Subject Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Subject Lender was a Non-Consenting Lender and Borrower also requires
each other Subject Lender that is a Non-Consenting Lender to assign its Loans
and Commitments.

 

2.10 Guaranties of and Security for the Obligations.

 

A. Holdings, Borrower and Borrower’s Subsidiaries. To the extent set forth in
the Security Documents and Subsidiary Guaranty, (i) each Subsidiary of Borrower
shall guaranty the Obligations of Borrower pursuant to the Subsidiary Guaranty,
(ii) to secure the full performance of the Obligations, each Credit Party shall
grant, subject to the limitation set forth in subsection 2.10B(ii), to
Administrative Agent on behalf and for the ratable benefit of Lenders, a duly
perfected First Priority Lien (except as otherwise expressly provided) on all of
the personal property of such Credit Party, to the extent

 

44



--------------------------------------------------------------------------------

contemplated by the Security Documents and (iii) to secure the full performance
of the Obligations, Holdings shall grant, subject to the limitation set forth in
subsection 2.10B(ii), to Administrative Agent on behalf and for the ratable
benefit of Lenders, a duly perfected First Priority Lien on all of the Equity
Securities of Borrower.

 

B. Further Assurances; Additional Security.

 

(i) Borrower shall, and shall cause each other Obligor to, from time to time,
execute and deliver to Administrative Agent on behalf of Lenders, such
additional Security Documents, statements, documents, agreements and reports as
it may from time to time reasonably request to evidence, perfect or otherwise
implement or assure the security for repayment of the Obligations; provided that
no Obligor shall be required to provide any different type of Collateral from
that contemplated for such by the Security Documents to which it is a party as
of the Closing Date.

 

(ii) Notwithstanding anything herein to the contrary, to the extent this
Agreement or any other Loan Document purports to require any Credit Party to
grant to Administrative Agent, on behalf and for the ratable benefit of Lenders,
a security interest in the FCC Licenses of such Credit Party, Administrative
Agent, on behalf and for the ratable benefit of Lenders, shall only have a
security interest in such licenses at such times and to the extent that a
security interest in such licenses is permitted under applicable law.
Notwithstanding anything to the contrary set forth herein, Administrative Agent,
on behalf of Lenders, agrees that to the extent prior FCC approval is required
pursuant to the Communications Act for (a) the operation and effectiveness of
any grant, right or remedy hereunder or under any Loan Document or (b) taking
any action that may be taken by Administrative Agent hereunder or under any Loan
Document, such grant, right, remedy or actions will be subject to such prior FCC
approval having been obtained by or in favor of Administrative Agent, on behalf
and for the ratable benefit of Lenders. Borrower agrees that, during the
continuance of an Event of Default and at Administrative Agent’s request,
Borrower shall promptly file, or cause to be filed, such applications for
approval and shall take all other and further actions required by the
Administrative Agent, on behalf and for the ratable benefit of Lenders, to
obtain such FCC approvals or consents as are necessary to transfer ownership and
control to Administrative Agent or trustee or other fiduciary acting in lieu of
Administrative Agent in order to ensure compliance with Section 310(b) of the
Communications Act, on behalf and for the ratable benefit of Lenders, or their
successors or assigns, of the FCC Licenses held by it.

 

2.11 Incremental Facility.

 

A. Borrower shall have the right, from time to time on or before the Incremental
Term Loan Commitment Termination Date, to request additional term loans (each an
“Incremental Term Loan,” and, collectively the “Incremental Term Loans,” and
“Term Loans” shall thereafter be deemed to include all Incremental Term Loans)
pursuant to an incremental facility (the “Incremental Facility”); provided, that
at the time any Incremental Term Loan is made pursuant to the Incremental
Facility, (a) no Event of Default or Potential Event of Default shall have
occurred and be continuing or result from the making of such Incremental Term
Loan; (b) Borrower shall have delivered to Administrative Agent (1) a Compliance
Certificate certifying, among other things, that Borrower is, as of the date of
such Incremental Term Loan and after giving effect to both such Incremental Term
Loan and the Permitted Acquisition, if any, for which the proceeds of such
Incremental Term Loan will be used, in compliance with all terms and conditions
contained in this Agreement and the other Loan Documents, including the
financial covenants set forth in this Agreement, accompanied by a written
calculation, in detail satisfactory to Administrative Agent, of such financial
covenant compliance and (2) such other information as may be required by
Administrative Agent or any Lender; (c) the principal amount of the requested
Incremental Term Loan shall be at least Ten Million Dollars ($10,000,000) and
the aggregate

 

45



--------------------------------------------------------------------------------

original principal amount of all Incremental Term Loans outstanding do not
exceed an amount equal to the sum of Seventy-Five Million Dollars ($75,000,000)
minus the original principal amount of the Incremental Term Loan being
requested, and Borrower shall be limited to five (5) Incremental Term Loan
requests; (d) each Incremental Term Loan shall constitute a Term Loan and (i)
rank pari passu in right of payment and of security with the other Term Loans,
and (ii) mature and amortize in a manner reasonably acceptable to the
Incremental Term Loan lenders, but in any event have an average weighted life
equal to or longer than the Term Loans and mature on a date no earlier than June
30, 2011; provided, that the applicable interest rates may differ from the then
existing Term Loans; and (e) the proceeds of any Incremental Term Loan may be
used for general corporate purposes, including the purpose of consummating a
Permitted Acquisition. Notwithstanding anything to the contrary contained
herein, all Credit Parties hereby acknowledge and agree that Lenders are not
making a commitment herein to make the Incremental Facility available to
Borrower. Until such time as the Incremental Term Loan lenders agree to make the
Incremental Facility available to Borrower, the Incremental Facility is and
shall remain uncommitted.

 

B. Borrower shall provide notice to Administrative Agent and each Lender of its
desire for an Incremental Term Loan (a “Notice of Incremental Term Loan
Request”), the proposed amount thereof, and specifying the time period within
which each Lender is requested to respond (which shall in no event be less than
twenty-one (21) days from the date of delivery of such notice to the Lenders).
Each Lender shall have the option (in its sole and complete discretion) to
subscribe for its Pro Rata Share of such proposed loan under the Incremental
Facility; provided, however, that if any Lender has not subscribed for its Pro
Rata Share of such proposed Incremental Term Loan, then Administrative Agent
shall be permitted to secure new lenders in respect of such Pro Rata Share.

 

C. The terms of any Incremental Term Loan pursuant to the Incremental Facility
including, without limitation, the manner in which interest shall be determined,
the amount and timing of fees, if any, payable with respect to such Incremental
Term Loan and the amortization schedule relating to such Incremental Term Loan
shall be set forth in a supplement to this Agreement (a “Supplement”) in form
and substance reasonably satisfactory to Administrative Agent, executed by
Administrative Agent, the Incremental Term Loan lenders and each Credit Party,
provided that the effect of such Supplement, together with all other Supplements
made, is not more binding or restrictive on Borrower or beneficial to the
Incremental Term Loan lenders (other than with respect to pricing) than the Term
Loans are to existing Lenders and Borrower, as applicable. Each Credit Party
shall execute and deliver to Administrative Agent such assumptions, guarantees,
security documents, opinions and other documents as may be reasonably required
by Administrative Agent and Lenders and obligations shall be evidenced by
promissory notes substantially in the form of Exhibit X (each, an “Incremental
Term Loan Note” and, collectively, the “Incremental Term Loan Notes”), and
Borrower shall execute and deliver an Incremental Term Loan Note to each
Incremental Term Loan lender in the principal amount of such lender’s Pro Rata
Share of the Incremental Term Loan being made. Each Incremental Term Loan Note
shall represent the obligation of Borrower to pay the amount of the applicable
Incremental Term Loan advanced by such lender, together with interest thereon as
prescribed in the applicable Supplement.

 

Section 3. LETTERS OF CREDIT

 

3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

 

A. Letters of Credit. In addition to Borrower requesting that Revolving Lenders
make Revolving Loans pursuant to subsection 2.1A(ii), Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Closing Date to but excluding the Revolving Loan Commitment
Termination Date, that Issuing Lender issue Letters of Credit for the account of
Borrower. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Borrower herein set forth, the
Issuing Lender may, but (except as

 

46



--------------------------------------------------------------------------------

provided in subsection 3.1B(ii)) shall not be obligated to, issue such Letters
of Credit in accordance with the provisions of this subsection 3.1; provided
that Borrower shall not request that Issuing Lender issue (and Issuing Lender
shall not issue):

 

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;

 

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed Ten Million Dollars ($10,000,000) (such maximum
amount to be increased to up to Twenty Million Dollars ($20,000,000) at
Borrower’s request subject, however, to prior approval by the Issuing Lender);

 

(iii) any Letter of Credit having an expiration date later than the earlier of
(a) 30 days prior to June 30, 2011, and (b) the date which is one year from the
date of issuance of such standby Letter of Credit; provided that the immediately
preceding clause (b) shall not prevent Issuing Lender from agreeing that a
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each unless Issuing Lender elects not to extend
for any such additional period; and provided, further that Issuing Lender shall
give notice that it will not extend such Letter of Credit if it has knowledge
that an Event of Default has occurred and is continuing (and has not been waived
in accordance with subsection 10.6) at the time Issuing Lender must elect
whether or not to allow such extension;

 

(iv) any Letter of Credit after the Revolving Loan Commitment Termination Date;
or

 

(v) any Letter of Credit denominated in a currency other than Dollars.

 

B. Mechanics of Issuance.

 

(i) Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to the Issuing Lender a Notice of Issuance of Letter of
Credit substantially in the form of Exhibit III annexed hereto no later than
12:00 Noon (New York time) at least three (3) Business Days, or such shorter
period as may be agreed to by the Issuing Lender in any particular instance, in
advance of the proposed date of issuance. The Notice of Issuance of Letter of
Credit shall specify (a) the proposed date of issuance (which shall be a
Business Day), (b) the face amount of the Letter of Credit, (c) the expiration
date of the Letter of Credit, (d) the name and address of the beneficiary, and
(e) the verbatim text of the proposed Letter of Credit or the proposed terms and
conditions thereof, including a precise description of any documents and the
verbatim text of any certificates to be presented by the beneficiary which, if
presented by the beneficiary prior to the expiration date of the Letter of
Credit, would require the Issuing Lender to make payment under the Letter of
Credit; provided that the Issuing Lender, in its reasonable discretion, may
require changes in the text of the proposed Letter of Credit or any such
documents or certificates; and provided, further that no Letter of Credit shall
require payment against a conforming draft to be made thereunder on the same
Business Day (under the laws of the jurisdiction in which the office of the
Issuing Lender to which such draft is required to be presented is located) that
such draft is presented if such presentation is made after 12:00 Noon (New York
time) on such Business Day.

 

Borrower shall notify the Issuing Lender prior to the issuance of any Letter of
Credit in the event that any of the matters to which Borrower is required to
certify in the applicable Notice of Issuance of Letter of Credit is no longer
true and correct as of the proposed date of issuance of such Letter of Credit,
and upon the issuance of any Letter of Credit Borrower shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Borrower is required to certify in the applicable Notice of Issuance of Letter
of Credit.

 

47



--------------------------------------------------------------------------------

(ii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.4, Issuing
Lender shall issue the requested Letter of Credit in accordance with Issuing
Lender’s standard operating procedures.

 

(iii) Notification to Lenders. Upon the issuance of any Letter of Credit, the
applicable Issuing Lender shall within five (5) Business Days notify each other
Lender of such issuance, which notice shall be accompanied by a copy of such
Letter of Credit. In connection with such notice, Administrative Agent shall
notify each Lender of the amount of such Lender’s respective participation in
such Letter of Credit, determined in accordance with subsection 3.1C.

 

(iv) Reports to Lenders. Within fifteen (15) days after the end of each calendar
quarter ending after the Closing Date, so long as any Letter of Credit shall
have been outstanding during such calendar quarter, the Issuing Lender shall
deliver to each other Lender a report setting forth the average for such
calendar quarter of the daily maximum amount available to be drawn under the
Letters of Credit issued by Issuing Lender that were outstanding during such
calendar quarter.

 

C. Purchase of Participations in Letters of Credit. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby agrees to, have irrevocably purchased from the Issuing Lender a
participation in such Letter of Credit and drawings thereunder in an amount
equal to such Revolving Lender’s Pro Rata Share of the maximum amount which is
or at any time may become available to be drawn thereunder.

 

3.2 Letter of Credit Fees.

 

Borrower agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

(i) (a) a fronting fee, payable directly to the Issuing Lender for its own
account, equal to the greater of (X) Five Hundred Dollars ($500) or (Y) 0.125%
per annum of the daily maximum amount available to be drawn under such Letter of
Credit and (b) a letter of credit fee, payable to Administrative Agent for the
account of Lenders, equal to the product of (X) an annual rate equal to the
Applicable Margin for LIBOR Rate Loans in effect at the time of issuance of such
Letter of Credit and (Y) daily maximum amount available to be drawn under such
Letter of Credit, in each case payable in arrears on and to (but excluding) each
March 31, June 30, September 30 and December 31 of each year and computed on the
basis of a 360-day year for the actual number of days elapsed;

 

(ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (i) above), documentary and processing charges payable
directly to the Issuing Lender for its own account in accordance with such
Issuing Lender’s standard schedule for such charges in effect at the time of
such issuance, amendment, transfer or payment, as the case may be.

 

Promptly upon receipt by Administrative Agent of any amount described in clause
(i)(b) of this subsection 3.2, Administrative Agent shall distribute to each
Lender its Pro Rata Share of such amount.

 

48



--------------------------------------------------------------------------------

3.3 Drawings and Reimbursement of Amounts Drawn Under Letters of Credit.

 

A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

B. Reimbursement by Borrower of Amounts Drawn Under Letters of Credit. In the
event the Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, the Issuing Lender shall immediately notify Borrower and
Borrower shall reimburse the Issuing Lender on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such drawing; provided that, anything contained in this Agreement to
the contrary notwithstanding, (i) unless Borrower shall have notified the
Issuing Lender prior to 12:00 Noon (New York time) on the date of such drawing
that Borrower intends to reimburse the Issuing Lender for the amount of such
drawing with funds other than the proceeds of Revolving Loans, Borrower shall be
deemed to have given a timely Notice of Borrowing to Administrative Agent
requesting Revolving Lenders to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
drawing and (ii) subject to satisfaction or waiver of the conditions specified
in subsection 4.4B, Revolving Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the amount of such drawing, the
proceeds of which shall be applied directly by Administrative Agent to reimburse
Issuing Lender for the amount of such drawing; and provided, further that if for
any reason proceeds of Revolving Loans are not received by the Issuing Lender on
the Reimbursement Date in an amount equal to the amount of such drawing,
Borrower shall reimburse the Issuing Lender, on demand, in an amount in same day
funds equal to the excess of the amount of such drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
subsection 3.3B shall be deemed to relieve any Revolving Lender from its
obligation to make Revolving Loans on the terms and conditions set forth in this
Agreement, and Borrower shall retain any and all rights it may have against any
Revolving Lender resulting from the failure of such Revolving Lender to make
such Revolving Loans under this subsection 3.3B.

 

C. Payment by Revolving Lenders of Unreimbursed Drawings Under Letters of
Credit.

 

(i) Payment by Revolving Lenders. In the event that Borrower shall fail for any
reason to reimburse the Issuing Lender as provided in subsection 3.3B in an
amount equal to the amount of any drawing honored by the Issuing Lender under a
Letter of Credit issued by it, the Issuing Lender shall promptly notify each
other Revolving Lender of the unreimbursed amount of such drawing and of such
other Revolving Lender’s respective participation therein based on such Lender’s
Pro Rata Share. Each Revolving Lender shall make available to the Issuing Lender
an amount equal to its respective participation, in Dollars and in same day
funds, at the office of the Issuing Lender specified in such notice, not later
than 12:00 Noon (New York time) on the first Business Day (under the laws of the
jurisdiction in which such office of the Issuing Lender is located) after the
date notified by the Issuing Lender. In the event that any Revolving Lender
fails to make available to the Issuing Lender on such Business Day the amount of
such Revolving Lender’s participation in such Letter of Credit as provided in
this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the rate customarily used by such Issuing Lender for the correction of errors
among banks for three (3) Business Days and thereafter at the Base Rate. Nothing
in this subsection 3.3C shall be deemed to prejudice the right of any Revolving
Lender to recover from the Issuing Lender any amounts made available by such
Revolving Lender to the Issuing Lender pursuant to this subsection 3.3C in the
event that it is determined by the final judgment of a court

 

49



--------------------------------------------------------------------------------

of competent jurisdiction that the payment with respect to a Letter of Credit by
the Issuing Lender in respect of which payment was made by such Revolving Lender
constituted gross negligence or willful misconduct on the part of the Issuing
Lender.

 

(ii) Distribution to Revolving Lenders of Reimbursements Received From Borrower.
In the event the Issuing Lender shall have been reimbursed by other Revolving
Lenders pursuant to subsection 3.3C(i) for all or any portion of any drawing
honored by the Issuing Lender under a Letter of Credit issued by it, the Issuing
Lender shall distribute to each other Revolving Lender which has paid all
amounts payable by it under subsection 3.3C(i) with respect to such drawing such
other Lender’s Pro Rata Share of all payments subsequently received by the
Issuing Lender from Borrower in reimbursement of such drawing when such payments
are received. Any such distribution shall be made to a Revolving Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request.

 

D. Interest on Amounts Drawn Under Letters of Credit.

 

(i) Payment of Interest by Borrower. Borrower agrees to pay to the Issuing
Lender, with respect to drawings made under any Letters of Credit issued by it,
interest on the amount paid by the Issuing Lender in respect of each such
drawing from the date of such drawing to but excluding the date such amount is
reimbursed by Borrower (including any such reimbursement out of the proceeds of
Revolving Loans pursuant to subsection 3.3B) at a rate equal to (a) for the
period from the date of such drawing to but excluding the Reimbursement Date,
the rate then in effect under this Agreement with respect to Revolving Loans
that are Base Rate Loans and (b) thereafter, a rate which is 2% per annum in
excess of the rate of interest otherwise payable under this Agreement with
respect to Revolving Loans that are Base Rate Loans. Interest payable pursuant
to this subsection 3.3D(i) shall be computed on the basis of a 365-day or
366-day year, as the case may be, for the actual number of days elapsed in the
period during which it accrues and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.

 

(ii) Distribution of Interest Payments by Issuing Lender. Promptly upon receipt
by the Issuing Lender of any payment of interest pursuant to subsection 3.3D(i)
with respect to a drawing under a Letter of Credit issued by it, (a) the Issuing
Lender shall distribute to each other Revolving Lender, out of the interest
received by the Issuing Lender in respect of the period from the date of such
drawing to but excluding the date on which the Issuing Lender is reimbursed for
the amount of such drawing (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B), the amount that such other
Revolving Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period pursuant to subsection 3.2 if no drawing had been made under such
Letter of Credit, and (b) in the event the Issuing Lender shall have been
reimbursed by other Lenders pursuant to subsection 3.3C(i) for all or any
portion of such drawing, the Issuing Lender shall distribute to each other
Revolving Lender which has paid all amounts payable by it under subsection
3.3C(i) with respect to such drawing such other Revolving Lender’s Pro Rata
Share of any interest received by the Issuing Lender in respect of that portion
of such drawing so reimbursed by other Revolving Lenders for the period from the
date on which the Issuing Lender was so reimbursed by other Revolving Lenders to
but excluding the date on which such portion of such drawing is reimbursed by
Borrower. Any such distribution shall be made to a Revolving Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Revolving Lender may request.

 

50



--------------------------------------------------------------------------------

3.4 Obligations Absolute.

 

The obligation of Borrower to reimburse the Issuing Lender for drawings made
under the Letters of Credit issued by it and to repay any Revolving Loans made
by Lenders pursuant to subsection 3.3B and the obligations of Revolving Lenders
under subsection 3.3C(i) shall be unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit;

 

(ii) the existence of any claim, set-off, defense or other right which Borrower
or any Revolving Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), the Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

 

(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv) payment by the Issuing Lender under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) of Borrower or any of its Subsidiaries;

 

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

 

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

 

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

 

provided, in each case, that payment by the Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of the Issuing Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).

 

3.5 Indemnification; Nature of Issuing Lender’s Duties.

 

A. Indemnification. In addition to amounts payable as provided in subsection
3.6, Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by the Issuing Lender, other than as a result of (a) the gross
negligence or willful misconduct of Issuing Lender as determined by a final
judgment of a court of competent jurisdiction or (b) subject to the following
clause (ii), the wrongful dishonor by the Issuing Lender of a proper demand for
payment made under any Letter of Credit issued by it or (ii) the failure of the
Issuing Lender to honor a drawing under any such Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

 

51



--------------------------------------------------------------------------------

B. Nature of Issuing Lender’s Duties. As between Borrower and the Issuing
Lender, Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by the Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of Issuing Lender’s
rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by the Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put the Issuing Lender under any resulting
liability to Borrower.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against the Issuing Lender
for any liability arising out of the gross negligence or willful misconduct of
the Issuing Lender, as determined by a final judgment of a court of competent
jurisdiction.

 

3.6 Increased Costs and Taxes Relating to Letters of Credit.

 

In the event that the Issuing Lender or any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any change after the date hereof in any law,
treaty or governmental rule, regulation or order, or any change therein or in
the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
first becomes effective after the date hereof, or compliance by the Issuing
Lender or Revolving Lender with any guideline, request or directive first issued
or made after the date hereof by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law):

 

(i) subjects the Issuing Lender or Revolving Lender (or its applicable lending
or letter of credit office) to any additional Tax (other than any Tax on the
overall net income of such Issuing Lender or Revolving Lender) with respect to
the issuing or maintaining of any Letters of Credit or the purchasing or
maintaining of any participations therein or any other obligations under this
Section 3, whether directly or by such being imposed on or suffered by the
Issuing Lender (as determined by the Issuing Lender);

 

52



--------------------------------------------------------------------------------

(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement in respect of any Letters of Credit
issued by the Issuing Lender or participations therein purchased by any Lender;
or

 

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting the Issuing Lender or Revolving Lender (or its applicable lending
or letter of credit office) regarding this Section 3 or any Letter of Credit or
any participation therein;

 

and the result of any of the foregoing is to increase the cost to the Issuing
Lender or Revolving Lender of agreeing to issue, issuing or maintaining any
Letter of Credit or agreeing to purchase, purchasing or maintaining any
participation therein or to reduce any amount received or receivable by the
Issuing Lender or Revolving Lender (or its applicable lending or letter of
credit office) with respect thereto; then, in any case, Borrower shall pay
(without duplication) to the Issuing Lender or Revolving Lender, as applicable,
within ten (10) Business Days after its receipt of the written statement
referred to in the next sentence, such additional amount or amounts as may be
reasonably necessary to compensate the Issuing Lender or Revolving Lender for
any such increased cost or reduction in amounts received or receivable
hereunder. The Issuing Lender or Revolving Lender shall deliver to Borrower a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to the Issuing Lender or Revolving Lender under this
subsection 3.6, which statement shall be presumptively correct absent manifest
error.

 

Section 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

4.1 Conditions to Term Loans and Initial Revolving Loans.

 

The obligations of Lenders to make the Term Loans and any Revolving Loans on the
Closing Date are, in addition to the conditions precedent specified in
subsection 4.3, subject to prior or concurrent satisfaction of the following
conditions:

 

A. Obligor Documents. On or before the Closing Date, each Obligor shall deliver
or cause to be delivered to Lenders (or to Administrative Agent for Lenders with
sufficient originally executed copies, where appropriate, for each Lender) the
following, each, unless otherwise noted, dated the Closing Date:

 

(i) Certified copies of its Certificate or Articles of Incorporation,
Certificate of Limited Partnership or Partnership Agreement or Certificate of
Formation and Limited Liability Company Agreement of such Obligor, together with
a good standing certificate from the Secretary of State of its state of
organization and such other states as the Administrative Agent may request in
which it is qualified to do business and owns or operates a Station and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of each of such states, each dated a recent date prior to the
Closing Date;

 

(ii) Copies of its Bylaws (if applicable), certified as of the Closing Date by
its corporate secretary or an assistant secretary;

 

(iii) Resolutions of its Board of Directors or managing member or general
partner, as the case may be, approving and authorizing the execution, delivery
and performance of each Loan Document to which it is to be a party, certified as
of the Closing Date by its corporate secretary or an assistant secretary as
being in full force and effect without modification or amendment;

 

53



--------------------------------------------------------------------------------

(iv) Signature and incumbency certificates of the officers or managing member or
general partner of such Person executing the Loan Documents to which it is to be
a party;

 

(v) Executed originals of (A) in the case of Borrower, this Agreement, the Notes
(duly executed in accordance with subsection 2.1D, drawn to the order of each
Lender and with appropriate insertions) and the other Loan Documents to which it
is to be a party and (B) in the case of each other Obligor, the Loan Documents
to which it is to be a party; and

 

(vi) Such other similar documents as Administrative Agent may reasonably
request.

 

B. Security Interests. Each Obligor shall have taken or caused to be taken (and
Administrative Agent shall have received satisfactory evidence thereof) such
actions in such a manner so that within ten (10) days after the Closing Date
Administrative Agent shall have a valid and perfected First Priority security
interest (subject to Permitted Liens) in the Collateral owned as of the Closing
Date to the extent permitted by law and as contemplated by the Security
Documents, including, without limitation, delivery of evidence reasonably
satisfactory to Administrative Agent that all filings, recordings and other
actions Administrative Agent deems necessary or advisable to establish, preserve
and perfect the First Priority Liens granted to Administrative Agent on behalf
and for the ratable benefit of Lenders shall have been made within ten (10) days
after the Closing Date.

 

C. Opinions of Obligors’ Counsel. Lenders shall have received originally
executed copies of one or more favorable written opinions, dated as of the
Closing Date, of outside legal counsel for the Obligors (which counsel shall be
acceptable to Administrative Agent), as to the general corporate and
communications matters set forth in Exhibit VII and as to such other matters as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent.

 

D. Evidence of Insurance. Administrative Agent shall have received an insurance
certificate with respect to each of the insurance policies required pursuant to
subsection 6.4 hereof, and each such insurance policy shall name Administrative
Agent as loss payee and/or additional insured, on behalf and for the ratable
benefit of Lenders.

 

E. Financial Statements. On or before the Closing Date, Administrative Agent
shall have received the audited consolidated financial statements of Borrower
and its Subsidiaries for the Fiscal Years ended December 31, 2001 and December
31, 2002, and the unaudited consolidated financial statements of Borrower and
its Subsidiaries, for the Fiscal Quarter ended December 31, 2003, in each case
certified as true and correct, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments (none of which shall be materially adverse) and the absence of
footnotes, pursuant to an officer’s certificate of the Borrower.

 

F. BFT Consent Letter. On or before the Closing Date, Administrative Agent shall
have received executed copies of the BFT Consent Letter

 

G. Termination of Existing Credit Agreement. On or before the Closing Date,
Borrower shall repay all principal and interest on outstanding loans and other
obligations owed under or related to the Existing Credit Agreement and the
Lenders’ obligation to lend or make other extensions of credit to Borrower and
its Subsidiaries thereunder shall have been terminated and all Liens securing
Indebtedness under the Existing Credit Agreement shall have been terminated or
released and satisfactory evidence of the foregoing shall have been delivered to
the Administrative Agent.

 

54



--------------------------------------------------------------------------------

H. Officers Certificate. As of the Closing Date, (i) since December 31, 2003, no
event or change shall have occurred that has caused or evidences, either in any
case or in the aggregate a Material Adverse Effect, (ii) no event which would
constitute an Event of Default or Potential Event of Default (after giving
effect to the consummation of the Closing Date transactions) shall have occurred
and be continuing, (iii) the representations and warranties in Section 5 hereof
shall be true, correct and complete in all material respects on and as of the
Closing Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations or warranties shall have been true,
correct and complete in all material respects as of such date, (iv) no
litigation, inquiry or other action and no injunction or restraining order shall
be pending or threatened with respect to the making of the Loans hereunder or
the transactions contemplated hereby and (v) Borrower shall have delivered to
Administrative Agent an Officer’s Certificate to such effect, in form and
substance reasonably satisfactory to Administrative Agent.

 

I. Fees and Expenses. Borrower shall have paid to the Administrative Agent for
distribution (as appropriate) to Lenders the fees payable on the Closing Date
referred to in subsection 2.3.

 

J. Projections and Closing Date Compliance Certificate. Borrower shall have
delivered to the Administrative Agent the Projections and a Compliance
Certificate substantially in the form of Exhibit VI annexed hereto, dated as of
the Closing Date and calculated to give effect to the funding of Loans under
this Agreement on the Closing Date, demonstrating compliance with the covenants
set forth in this Agreement as of the Closing Date and such Projections and the
calculations set forth in such Compliance Certificate shall be reasonably
satisfactory to the Administrative Agent.

 

4.2 Conditions to Permitted Acquisitions.

 

The obligations of Lenders to make the Term Loans and the Revolving Loans to be
made in connection with any Permitted Acquisition are, in addition to the
conditions precedent specified in subsection 4.3, subject to prior or concurrent
satisfaction of the following conditions:

 

A. Credit Party Documents. On or before the Permitted Acquisition Closing Date,
each new Credit Party, if any, formed to accomplish such Permitted Acquisition
shall deliver or cause to be delivered to Lenders (or to Administrative Agent
for Lenders with sufficient originally executed copies, where appropriate, for
each Lender) the following, each, unless otherwise noted, dated as of the
Permitted Acquisition Closing Date:

 

(i) Certified copies of its Certificate or Articles of Incorporation,
Certificate of Limited Partnership or Partnership Agreement or Certificate of
Formation and Limited Liability Company Agreement, together with a good standing
certificate from the Secretary of State of its state of incorporation and each
other state in which it is qualified as a foreign corporation to do business and
owns or operates a Station and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of each of such states, each
dated a recent date prior to the Permitted Acquisition Closing Date;

 

(ii) Copies of its Bylaws (if applicable), certified as of the Permitted
Acquisition Closing Date by its corporate secretary or an assistant secretary;

 

(iii) Resolutions of its Board of Directors or managing member or general
partners, as the case may be, approving and authorizing the execution, delivery
and performance of each Loan Document to which it is to be a party, certified as
of the Permitted Acquisition Closing Date by its corporate secretary or an
assistant secretary as being in full force and effect without modification or
amendment;

 

55



--------------------------------------------------------------------------------

(iv) Signature and incumbency certificates of the officers or managing member or
general partner of such Person executing the Loan Documents to which it is to be
a party;

 

(v) Executed originals of the Loan Documents to which it is to be a party; and

 

(vi) Such other similar documents as Administrative Agent may reasonably
request.

 

B. Security Interests. Each applicable Obligor shall have taken or caused to be
taken (and Administrative Agent shall have received satisfactory evidence
thereof), such actions in such a manner so that on the applicable Permitted
Acquisition Closing Date (or the next Business Day thereafter), Administrative
Agent shall have a valid and perfected First Priority security interest (subject
to Permitted Liens) in substantially all of the Collateral acquired as of the
applicable Permitted Acquisition Closing Date to the extent permitted by law and
as contemplated by the Security Documents, including delivery of all evidence
reasonably satisfactory to Administrative Agent that all filings, recordings and
other actions Administrative Agent deems necessary or advisable to establish,
preserve and perfect the First Priority Liens granted to Administrative Agent on
behalf and for the ratable benefit of Lenders shall have been made on the
Permitted Acquisition Closing Date or that accommodations and arrangements
reasonably satisfactory to Administrative Agent have been made for such filings,
recordings and other actions to be taken on the next Business Day thereafter.

 

C. Permitted Acquisition Documents. Administrative Agent shall have received
executed or conformed copies of the Permitted Acquisition Documents and any
amendments thereto on or prior to the Permitted Acquisition Closing Date.

 

D. Acquisition FCC Consent. The Acquisition FCC Consent with respect to the
Acquired Stations shall have been obtained and, in the event such Acquisition
FCC Consent shall have been challenged or contested by any Person, such
Acquisition FCC Consent shall have become a Final Order.

 

E. Permitted Acquisition. The Permitted Acquisition shall become effective on
the Permitted Acquisition Closing Date in accordance with the Permitted
Acquisition Documents without any material variation therefrom, except as
disclosed to Lenders and consented to in writing by Administrative Agent.

 

F. Opinions of Obligors’ Counsel. Lenders shall have received originally
executed copies of one or more favorable written opinions, dated as of the
Permitted Acquisition Closing Date, of outside legal counsel for the Obligors
(which counsel shall be reasonably acceptable to Administrative Agent), affected
by the Permitted Acquisition reasonably satisfactory to Administrative Agent, in
form and substance reasonably satisfactory to Administrative Agent and setting
forth substantially the matters in the opinions designated in Exhibit VII
annexed hereto as to collateral and communications matters resulting from such
Permitted Acquisition, any new Obligors or Loan Documents required for such
Permitted Acquisition, and such other matters as Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to
Administrative Agent.

 

G. Delivery of Compliance Certificate. Borrower shall have delivered to
Administrative Agent a Compliance Certificate, substantially in the form of
Exhibit VI annexed hereto, dated as of the Permitted Acquisition Closing Date
and calculated to give effect to the funding of any Loans under this Agreement
on the Permitted Acquisition Closing Date, demonstrating or certifying
compliance with the covenants set forth in this Agreement as of the Permitted
Acquisition Closing Date and as required by subsection 7.7(iv)(a)(2).

 

56



--------------------------------------------------------------------------------

4.3 Conditions to All Loans.

 

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

 

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an originally executed Notice
of Borrowing, in each case signed by the president, chief financial officer,
treasurer or other senior officer of the Borrower on behalf of the Borrower in a
writing delivered to Administrative Agent.

 

B. As of that Funding Date:

 

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date (or previously waived in accordance with this Agreement); and

 

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default.

 

4.4 Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder is subject to the following
conditions precedent:

 

A. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Notice of Issuance of Letter of Credit, in each
case signed by the president, chief financial officer, treasurer or other senior
officer of Borrower on behalf of Borrower in a writing delivered to
Administrative Agent, together with all other information specified in
subsection 3.1B(i) and such other documents or information as the Issuing Lender
may reasonably require in connection with the issuance of such Letter of Credit.

 

B. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.3B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Revolving Loan and the
date of issuance of such Letter of Credit were a Funding Date.

 

Section 5. BORROWER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make (or
maintain, as the case may be) the Loans, to induce Issuing Lender to issue
Letters of Credit and to induce other Lenders to purchase participations
therein, Borrower represents and warrants to each Lender, on the date of this
Agreement, on each Funding Date and on the date of issuance of each Letter of
Credit, that the following statements are true, correct and complete in all
material respects:

 

5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 

A. Organization and Powers. Each Obligor is a corporation, limited liability
company, partnership or limited partnership duly organized, validly existing and
in good standing under the laws of its state of organization. Each Obligor has
all requisite corporate, limited liability company, partnership or limited
partnership power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Loan Documents and to carry out the transactions contemplated thereby.

 

57



--------------------------------------------------------------------------------

B. Qualification and Good Standing. Each Credit Party is qualified to do
business and is in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing will
not have a Material Adverse Effect.

 

C. Conduct of Business. The Credit Parties hold all licenses (including FCC
Licenses), permits, franchises, certificates of authority, or any waivers of the
foregoing that are necessary to permit them to conduct their respective
businesses as now conducted and to hold and operate their respective properties,
and all such licenses, permits, franchises, certificates of authority, and
waivers are valid and in full force and effect, except in each case where the
failure to be so will not have a Material Adverse Effect.

 

D. Subsidiaries. All of the Subsidiaries of Borrower as of the Closing Date are
identified in Schedule 5.1D annexed hereto. The equity interests of each
Subsidiary of Borrower as of the Closing Date are duly authorized, validly
issued, fully paid and nonassessable and none of such equity interests
constitutes Margin Stock. Schedule 5.1D annexed hereto correctly sets forth, as
of the Closing Date, the ownership interest of each Obligor in such Obligor’s
Subsidiaries.

 

E. FCC and Station Matters.

 

(i) As of the Closing Date, Schedule 5.1E annexed hereto correctly sets forth
all of the Stations and FCC Licenses licensed to any Credit Party and its
Subsidiary by licensee, call letters, facility identification number, community
of license, state, and license expiration date, which Schedule 5.1E shall be
supplemented in connection with any Permitted Acquisitions.

 

(ii) Each FCC License was duly and validly issued by the FCC pursuant to
procedures which comply with all requirements of applicable law and no Credit
Party has any knowledge of the occurrence of any event or the existence of any
circumstance which, in the reasonable judgment of such Credit Party, is likely
to lead to the revocation of any FCC License which could reasonably be expected
to have a Material Adverse Effect. Each Credit Party has taken all actions and
performed all of its obligations necessary to maintain the FCC Licenses without
adverse modification or impairment where the failure to do so could reasonably
be expected to have a Material Adverse Effect. License Subs hold all of the FCC
Licenses required for the operation of the Stations as presently conducted and
as proposed to be conducted immediately following the Closing Date where the
failure to hold such FCC Licenses could reasonably be expected to have a
Material Adverse Effect. The FCC Licenses are not subject to any material
restriction or condition not appearing on the face of such FCC License (other
than any restrictions or conditions that may affect the radio broadcast industry
or substantial segment thereof generally) that could reasonably be expected to
limit or restrict the operation of the Stations and have been so unimpaired for
the full current license term. None of the Stations is (i) receiving, or to
Borrower’s knowledge causing, objectionable interference or (ii) to Borrower’s
knowledge is currently the subject of any proceeding before the FCC that alleges
that any Station is causing objectionable interference or that contains a
proposal that could have the effect of causing any Station to become shortspaced
(initially or on an increased basis) to any proposed station or frequency
allotment, except in each case where such interference or FCC action would not
reasonably be expected to have a Material Adverse Effect. The Credit Parties
have the right to use all material FCC Licenses required in the ordinary course
of business for the Stations and each such FCC License is in full force and
effect and the Credit Parties are in compliance therewith with no known conflict
with the valid rights of others in each case where such failure,

 

58



--------------------------------------------------------------------------------

non-compliance or violation could reasonably be expected to have a Material
Adverse Effect. No event or investigation has occurred which permits, or after
notice or lapse of time or both would permit, the revocation, adverse
modification, restriction, suspension, non-renewal, short-term renewal,
impairment or termination of any FCC License or other right which could
reasonably be expected to have a Material Adverse Effect. Each FCC License is
held by the License Sub of Borrower directly operating the Station with respect
to which such FCC License was issued. No Credit Party or License Sub has any
reason to believe that the FCC Licenses listed and described in Schedule 5.1E,
will not be renewed in the ordinary course.

 

(iii) Each Credit Party or License Sub as applicable has duly filed in a timely
manner and/or placed in the Station’s public inspection file all filings which
are required to be filed by such Credit Party or License Sub under the
Communications Act and is in compliance with the Communications Act, including
the rules and regulations of the FCC relating to the broadcast of radio signals,
in each case where the failure to do so could reasonably be expected to have a
Material Adverse Effect. All information filed for or on behalf of each Credit
Party and License Sub was, at the time of filing, true, correct, and complete in
all material respects when made, and every Governmental Authority has been
notified of any changes in such information as may be required, except where the
failure to so notify would not reasonably be expected to have a Material Adverse
Effect.

 

(iv) None of the Facilities (including the transmitter and tower sites owned or
used by any Credit Party) violate in any material respect the provisions of any
applicable building codes, fire regulations, building restrictions or other
governmental ordinances, orders or regulations and each such Facility is zoned
so as to permit the commercial uses intended by the owner or occupier thereof
and there are no outstanding variances or special use permits materially
affecting any of the Facilities or the uses thereof, in each case where so doing
or the failure to do so, as the case may be, could reasonably be expected to
have a Material Adverse Effect. The Stations’ physical facilities, including
their transmitting and studio equipment, are operated in accordance with the
terms of their respective FCC Licenses and in accordance with the Communications
Act where the failure to so operate could reasonably be expected to have a
Material Adverse Effect. The Stations are in full compliance with the
limitations on exposure of workers and the public radio frequency radiation
established by the Communications Act where non-compliance could reasonably be
expected to have a Material Adverse Effect.

 

(v) All FCC regulatory fees assessed with respect to the FCC Licenses have been
timely and accurately paid, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(vi) Each of the towers used in the operation of the Stations and which is owned
by a Credit Party, which tower is required to be registered with the FCC
pursuant to the FCC’s antenna structure registration requirements has been duly
and accurately registered and each ASR Number is posted at the Tower Site where
the failure to do so could reasonably be expected to have a Material Adverse
Effect. All antenna structures used in the operation of the Stations and owned
by a Credit Party are obstruction-marked and lighted in accordance with the
Communications Act where the failure to do so could reasonably be expected to
have a Material Adverse Effect.

 

(vii) Schedule 5.1E(vii) annexed hereto correctly sets forth, as of the Closing
Date, each of the Marketing Agreements for Borrower or any of its Subsidiaries.
Each Marketing Agreement is in full force and effect, in compliance with the
Communications Act, and Borrower and its Subsidiaries are in compliance with
such Marketing Agreement to the extent each is a party thereto, in each case
where failure to be in compliance could reasonably be expected to have a
Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

F. Collateral Matters.

 

(i) Other than as may be supplemented by written notices delivered to
Administrative Agent pursuant to the Credit Parties Security Agreement or the
Holdings Pledge Agreement:

 

(a) the chief executive office and principal place of business of each Obligor
is as set forth in Part One of Schedule 5.1F annexed hereto; and

 

(b) the office where each Credit Party keeps its records concerning Accounts (as
defined in the Credit Parties Security Agreement) and all originals of all
chattel paper which evidence any Accounts is located at the address specified
for such Credit Party in Part Two of Schedule 5.1F annexed hereto.

 

(ii) As of the Closing Date:

 

(a) the location where each Credit Party keeps any Inventory (as defined in the
Credit Parties Security Agreement) in the aggregate in excess of One Hundred
Thousand Dollars ($100,000) is at the address specified for such Credit Party in
Part Three of Schedule 5.1F annexed hereto; and

 

(b) other than as set forth in Part Four of Schedule 5.1F annexed hereto, no
Credit Party does any business under any fictitious business names or tradenames
or has done business under any fictitious business names or tradenames during
the preceding five (5) years.

 

G. Personal Property Liens. To the extent a security interest in the Collateral
(as defined in the Credit Parties Security Agreement) may be perfected by filing
Uniform Commercial Code financing statements, the security interests in such
Collateral granted to Administrative Agent for the benefit of Lenders constitute
valid and perfected security interests therein prior to all other Liens (other
than Permitted Liens) to the extent contemplated by the Security Documents. The
Pledged Collateral (as defined in each of the Credit Parties Security Agreement
and the Holdings Pledge Agreement) has been duly and validly pledged to
Administrative Agent on behalf of Lenders pursuant to the Credit Parties
Security Agreement or the Holdings Pledge Agreement, as applicable, and the
Credit Parties Security Agreement and the Holdings Pledge Agreement each create
in favor of Administrative Agent on behalf of Lenders a valid, perfected First
Priority Lien in the Pledged Collateral as respectively defined therein as
security for the Secured Obligations (as such term is defined in the Credit
Parties Security Agreement or the Holdings Pledge Agreement), subject to no
equal or prior security interest (other than Permitted Liens), to the extent
contemplated by the Security Documents.

 

5.2 Authorization of Borrowing, etc.

 

A. Authorization. The execution, delivery and performance of the Loan Documents
have been duly authorized by all necessary corporate, limited liability company
or limited partnership action on the part of each Obligor a party thereto.

 

B. No Conflict. The execution, delivery and performance by each Obligor of the
Loan Documents to which such Obligor is a party, and the consummation of the
transactions contemplated thereby do not and will not (i) violate any provision
of any law or any governmental rule or regulation applicable to any Obligor, the
Certificate or Articles of Incorporation, Partnership Agreement, Certificate of
Formation, Limited Liability Company Agreement or Bylaws of any Obligor or any
order, judgment or decree of any court or other Governmental Authority binding
on any Obligor, (ii) conflict with, result in a

 

60



--------------------------------------------------------------------------------

breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of any Obligor, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Obligor (other than any Liens created under any of the Loan Documents in favor
of Administrative Agent on behalf and for the ratable benefit of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of any Obligor, except for such
approvals or consents which will be obtained on or before the Closing Date.

 

C. Governmental Consents. The execution, delivery and performance by each
Obligor of the Loan Documents to which it is party and the consummation of the
transactions contemplated thereby do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other Governmental Authority or regulatory body including the
FCC, except for filings required in connection with the perfection of the
security interests or the exercise of the rights granted pursuant to the
Security Documents and filings required with the FCC in connection with the
entering into of the Loan Documents and Permitted Acquisitions contemplated by
Permitted Acquisition Documents and SEC filings announcing the transactions
contemplated hereby.

 

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Obligor a party thereto and is the legally valid and binding
obligation of each such Obligor, enforceable against each such Obligor in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

5.3 Financial Condition.

 

Borrower has heretofore delivered to Lenders, at Lenders’ request, the financial
statements described in subsection 4.1E. All such statements (other than the
Projections) were prepared in conformity with GAAP and fairly present the
financial position (on a consolidated basis) of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows (on a consolidated basis) of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. None of Borrower and its
Subsidiaries has (or will have following the funding of the Loans on the Closing
Date) any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that, as of the
Closing Date, is not reflected in the foregoing financial statements or the
notes thereto and is required to be so reflected on such financial statements
(other than the Projections) under GAAP and which in any such case is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) of Borrower and its Subsidiaries (taken as a whole).

 

5.4 No Material Adverse Change.

 

Since December 31, 2003, no event or change has occurred that has resulted in or
evidences, or that could reasonably be expected to result in or evidence, either
in any case or in the aggregate, a Material Adverse Effect.

 

5.5 Title to Properties; Liens; Intellectual Property.

 

A. Title to Properties; Liens. The Credit Parties have (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), or (iii) good title to (in the case of all other personal property),
all of their respective material properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7.
Except for Permitted Liens, all such properties and assets are free and clear of
Liens.

 

61



--------------------------------------------------------------------------------

B. Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, Borrower and its Subsidiaries own or have the right to
use, all Intellectual Property used in the conduct of their business. No claim
has been asserted and is pending by any Person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does Borrower know of any valid basis for any
such claim, except for such claims that in the aggregate could not reasonably be
expected to result in a Material Adverse Effect. Except as could not reasonably
be expected to have a Material Adverse Effect, the use of such Intellectual
Property by any or all of Borrower and its Subsidiaries does not infringe on the
rights of any Person. Except as could not reasonably be expected to have a
Material Adverse Effect, all federal and state and all foreign registrations of
and applications for Intellectual Property, and all unregistered Intellectual
Property, that are owned or licensed by any or all of Borrower and its
Subsidiaries on the Closing Date are described on Schedule 5.5B annexed hereto.

 

5.6 Litigation; Compliance with Laws.

 

There are no Proceedings (whether or not purportedly on behalf of any Credit
Party) at law or in equity or before or by any court or other Governmental
Authority, including the FCC, that are pending or, to the knowledge of any
Credit Party, threatened against or affecting any Credit Party or any property
of any Credit Party that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No Credit Party is (i) in
violation of any applicable laws that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or (ii) subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or Governmental Authority, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.

 

5.7 Payment of Taxes.

 

Except to the extent permitted by subsection 6.3, all tax returns and reports of
each Credit Party required to be filed by any of them have been timely filed,
and all material taxes, assessments, fees and other governmental charges shown
thereon to be due and owing by any such Credit Party and upon its properties,
assets, income, businesses and franchises which are due and payable have been
paid. No Credit Party knows of any proposed tax assessment against any Credit
Party or any of its Subsidiaries which is not being actively contested by such
Credit Party or Subsidiary in good faith and by appropriate proceedings;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 

5.8 Governmental Regulation.

 

No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation that may limit its ability to incur or repay Indebtedness.

 

5.9 Securities Activities.

 

A. No Credit Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.

 

B. Following application of the proceeds of each Loan, not more than twenty-five
percent (25%) of the value of the assets (either of a Credit Party alone or of a
Credit Party together with its

 

62



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis) subject to the provisions of subsection
7.2 or 7.7 or subject to any restriction contained in any agreement or
instrument, between Borrower and any Lender or any Affiliate of any Lender,
relating to Indebtedness and within the scope of subsection 7.2, will be Margin
Stock.

 

5.10 Employee Benefit Plans.

 

A. Each Credit Party is in compliance in all material respects with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed in all material respects all their obligations under each
Employee Benefit Plan in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Each Employee
Benefit Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code is so qualified.

 

B. No ERISA Event has occurred or is reasonably expected to occur which could
reasonably be expected to result in a Material Adverse Effect or Event of
Default.

 

C. Except to the extent required under Section 4980B of the Internal Revenue
Code, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employees of any
Credit Party or any of its ERISA Affiliates.

 

D. As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed One Hundred Thousand Dollars ($100,000).

 

5.11 Certain Fees.

 

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby.

 

5.12 Environmental Protection.

 

Except as set forth in Schedule 5.12 annexed hereto:

 

(i) the operations of each Credit Party (including all operations and conditions
at or in the Facilities) comply with all Environmental Laws except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect;

 

(ii) except where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect, each Credit Party has obtained all Governmental
Authorizations under Environmental Laws necessary to its operations, and all
such Governmental Authorizations are in good standing, and each Credit Party is
in material compliance with all material terms and conditions of such
Governmental Authorizations;

 

(iii) except as could not reasonably be expected to have a Material Adverse
Effect, no Credit Party has received (a) any written notice or claim to the
effect that it is or may be liable to any Person as a result of or in connection
with any Hazardous Materials or (b) any letter or written request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state laws,
and, to the best of each Credit Party’s knowledge, none of the operations of any
Credit Party is the subject of any federal or state investigation relating to or
in connection with any Hazardous Materials at any Facility or at any other
location;

 

63



--------------------------------------------------------------------------------

(iv) none of the operations of any Credit Party is subject to any judicial or
administrative proceeding alleging the violation of or liability under any
Environmental Laws which if adversely determined could reasonably be expected to
have a Material Adverse Effect;

 

(v) no Credit Party nor any of its Facilities or operations are subject to any
outstanding written order or agreement with any Governmental Authority or
private party relating to any Environmental Laws or any Environmental Claims,
that could reasonably be expected to have a Material Adverse Effect;

 

(vi) no Credit Party, to its best knowledge, has any contingent liability in
connection with any Release of any Hazardous Materials by such Credit Party or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect;

 

(vii) no Credit Party nor, to the best knowledge of each Credit Party, any
predecessor of such Credit Party or its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment or Release of
Hazardous Materials at any Facility, and none of any Credit Party’s or any of
its Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent, in each case, that could reasonably be expected to have
a Material Adverse Effect;

 

(viii) no Hazardous Materials exist on, under or about any Facility in a manner
that has a reasonable possibility of giving rise to an Environmental Claim
having a Material Adverse Effect, and no Credit Party has filed any notice or
report of a Release of any Hazardous Materials that has a reasonable possibility
of giving rise to an Environmental Claim having a Material Adverse Effect;

 

(ix) no Credit Party and, to the best knowledge of each Credit Party, none of
its predecessors has disposed of any Hazardous Materials in a manner that has a
reasonable possibility of giving rise to an Environmental Claim having a
Material Adverse Effect; and

 

(x) no underground storage tanks or surface impoundments are on or at any
Facility which have a reasonable possibility of giving rise to an Environmental
Claim having a Material Adverse Effect.

 

5.13 Employee Matters.

 

There is no strike or work stoppage in existence or threatened involving any
Credit Party that could reasonably be expected to have a Material Adverse
Effect.

 

5.14 Solvency.

 

Each Credit Party is and, upon the incurrence of any Obligations by such Credit
Party on any date on which this representation is made, will be, Solvent.

 

5.15 Insurance.

 

Each Credit Party maintains, with, to its knowledge, financially sound and
reputable insurers, insurance with respect to its properties and business and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by corporations of established reputation
engaged in the same or similar business of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations.

 

64



--------------------------------------------------------------------------------

5.16 Disclosure.

 

No representation or warranty of any Obligor contained in any Loan Document or
in any other document, certificate or written statement furnished to Lenders by
or on behalf of such Obligor or its Subsidiaries for use in connection with the
transactions contemplated by this Agreement or any other Loan Document contains
any untrue statement of a material fact or omits to state a material fact (known
to such Obligor, in the case of any document not furnished by it) necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by each Obligor to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.

 

Section 6. BORROWER’S AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each other Credit Party to perform, all covenants in
this Section 6.

 

6.1 Financial Statements and Other Reports.

 

Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Borrower will deliver to Administrative Agent for distribution to Lenders, and
Administrative Agent will deliver to each Lender promptly upon receipt:

 

(i) Quarterly Financials: as soon as available and in any event within sixty
(60) days after the end of each Fiscal Quarter, (a) the Form 10-Q filed by
Holdings with the Securities and Exchange Commission for such Fiscal Quarter and
(b) a consolidated cash flow statement of Borrower and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter (including combining cash flow
information for each market) setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and certified by the chief financial officer of
Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments;

 

(ii) Year-End Financials: as soon as available and in any event within one
hundred twenty (120) days after the end of each Fiscal Year, (a) the Form 10-K
filed by Holdings with the Securities and Exchange Commission for such Fiscal
Year, (b) a consolidated statement of cash flow of Borrower and its Subsidiaries
for such Fiscal Year (including combining cash flow information for each
market), all in reasonable detail and certified by the chief financial officer
of Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated and
(c) in the case of such consolidated financial statements, a report thereon of
KPMG Peat Marwick or other independent certified public accountants of
recognized national standing selected by Borrower and satisfactory to
Administrative Agent, which report shall be unqualified as to scope of audit,
shall express no doubts about the ability of Borrower and

 

65



--------------------------------------------------------------------------------

its Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

 

(iii) Compliance Certificates: together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to subdivisions (i) and
(ii) above, beginning with the fiscal period ending March 31, 2004, a Compliance
Certificate demonstrating in reasonable detail compliance during and at the end
of the applicable accounting periods with the restrictions contained in Section
7, and (a) in the case of financial information delivered pursuant to
subdivision (i) above for any Fiscal Quarter, a reconciliation of that portion
of the Consolidated Operating Cash Flow contained in such Compliance Certificate
that is attributable to such Fiscal Quarter with such financial information so
delivered, and (b) in the case of financial information delivered pursuant to
subdivision (ii) above for any Fiscal Year, a reconciliation of the Consolidated
Operating Cash Flow contained in such Compliance Certificate with such financial
information so delivered;

 

(iv) Reconciliation Statements: (A) if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Borrower and its Subsidiaries delivered pursuant to subdivisions
(i) and (ii) above will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then (a) together with the first delivery of financial statements pursuant to
subdivision (i) and (ii) above following such change, consolidated financial
statements of Borrower and its Subsidiaries for (y) the current Fiscal Year to
the effective date of such change and (z) the two full Fiscal Years immediately
preceding the Fiscal Year in which such change is made, in each case prepared on
a pro forma basis as if such change had been in effect during such periods, and
(b) together with each delivery of financial statements pursuant to subdivision
(i) and (ii) above following such change, a written statement of the chief
financial officer of Borrower setting forth the differences which would have
resulted if such financial statements had been prepared without giving effect to
such change; and (B) if the audited consolidated financial statements of
Borrower and its Subsidiaries delivered pursuant to subdivision(ii) above for
any Fiscal Year revise, restate, or otherwise demonstrate that, any information
contained in any Compliance Certificate delivered pursuant to subdivision (iii)
above for any Fiscal Quarter ending during such Fiscal Year is incorrect, a
written statement of the chief financial officer of Borrower setting forth the
changes to such Compliance Certificate which would have resulted if such
Compliance Certificate had been prepared based solely on the audited
consolidated financial statements of Borrower and its Subsidiaries for such
accounting period;

 

(v) SEC & FCC Filings and Press Releases: promptly upon their becoming
available, copies of (a) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by any Obligor with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
including the filing of any Form 10-K or Form 10-Q by Holdings, (b) if requested
by any Lender, copies of all material information and documents required to be
filed by any Obligor, or filed against the Obligor, with the FCC, and in any
event (irrespective of any request of any Lender) all information and documents
required to be filed by any Obligor, or filed

 

66



--------------------------------------------------------------------------------

against the Obligor, with the FCC to the extent that such information or any
event related thereto could reasonably be expected to result in a Material
Adverse Effect and (c) all material press releases and other statements made
available generally by any Obligor to the public concerning material
developments in the business of any Obligor;

 

(vi) Events of Default, etc.: promptly upon any senior officer of any Credit
Party obtaining knowledge of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice to any Credit Party with respect to a claimed Event of Default
or Potential Event of Default, an Officer’s Certificate specifying the nature of
such claimed Event of Default, Potential Event of Default, default, event or
condition, and what action such Credit Party has taken, is taking and proposes
to take with respect thereto;

 

(vii) Litigation or Other Proceedings: promptly upon any senior officer of any
Credit Party obtaining knowledge of (a) the institution of any Proceeding
against or affecting any Credit Party or any property of any Credit Party not
previously disclosed in writing by the Credit Parties to Lenders or (b) any
material development in any Proceeding that, in any case:

 

(1) has a reasonable possibility of giving rise to a Material Adverse Effect; or

 

(2) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;

 

written notice thereof together with such other non-privileged information as
may be reasonably available to the Credit Parties to enable Lenders to evaluate
such matters;

 

(viii) ERISA Events: promptly upon becoming aware of the occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action the Credit
Parties or any of their ERISA Affiliates have taken, are taking or propose to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

 

(ix) ERISA Notices: with reasonable promptness, copies of (a) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party or any of its ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (b) all notices received by any Credit Party
or any of its ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (c) such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

 

(x) Financial Plans: as soon as practicable and in any event no later than
thirty (30) days after the end of any Fiscal Year, a consolidated plan and
financial forecast for the next Fiscal Year (the “Financial Plan” for such
Fiscal Year), including (a) forecasted consolidated statements of income and
cash flows of Borrower and its Subsidiaries for such Fiscal Year (including
combining income and cash flow information by market), together with an
explanation of the assumptions on which such forecasts are based and (b)
forecasted consolidated statements of income and cash flows of Borrower and its
Subsidiaries for each quarter of such Fiscal Year (including combining income
and cash flow information for each market);

 

(xi) Environmental Audits and Reports: to the extent received by Borrower or any
of its Subsidiaries and as soon as practicable following receipt thereof, copies
of all environmental audits and reports, whether prepared by personnel of
Borrower or any of its Subsidiaries or by independent consultants, with respect
to significant environmental matters at any Facility or which relate to an
Environmental Claim which could result in a Material Adverse Effect; and

 

67



--------------------------------------------------------------------------------

(xii) Other Information: with reasonable promptness, such other information and
data with respect to any Obligor or any of its Subsidiaries as from time to time
may be reasonably requested by any Lender. Without limiting the foregoing, in
the event Holdings owns an interest in any Subsidiary other than a Credit Party,
or engages in any business other than ownership of the Credit Parties and the
businesses that Holdings was engaged in as of the Closing Date (and activities
incidental thereto); then in addition to the financial information required by
subsections 6.1(i) and (ii) above, Borrower shall deliver such financial
information as any Lender may reasonably request to supplement the Form 10-Qs
and Form 10-Ks, delivered by Holdings to fairly present the information
contained therein as it pertains solely to the Credit Parties.

 

6.2 Existence, etc.

 

Except as permitted under subsection 7.7 or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, each Credit Party
will, and will cause each of its Subsidiaries to, at all times (a) preserve and
keep in full force and effect its legal existence and all of its rights and
franchises and (b) comply with all terms and provisions of all franchises and
licenses, including FCC Licenses, and shall suffer no loss or forfeiture thereof
or thereunder.

 

6.3 Payment of Taxes and Claims; Tax Consolidation.

 

A. Each Credit Party will, and will cause each of its Subsidiaries to, pay all
material taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that (i) such taxes and charges not in
excess of Five Million Dollars ($5,000,000) in the aggregate need not be paid
until ten (10) Business Days after the date due and (ii) no such charge or claim
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.

 

B. No Credit Party will file or consent to the filing of any combined income tax
return with any Person (other than the other Credit Parties and Holdings).

 

6.4 Maintenance of Properties; Insurance.

 

Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of such Credit Party and its Subsidiaries and from time to time will make or
cause to be made appropriate repairs, renewals and replacements thereof unless
the applicable Credit Party determines in good faith that the maintenance of
such property is not necessary for the conduct of its business. Each Credit
Party will maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to its properties and business and
the properties and businesses of its Subsidiaries against loss or damage of the
kinds customarily carried or maintained under similar circumstances by
corporations of established reputation engaged in similar businesses. Each such
policy of insurance shall name Administrative Agent as the loss payee and/or
additional insured thereunder, for the ratable benefit of Lenders, and shall
provide for at least thirty (30) days’ prior written notice to Administrative
Agent of any material modification or cancellation of such policy.

 

68



--------------------------------------------------------------------------------

6.5 Inspection; Lender Meeting.

 

Subject to subsection 10.19, each Credit Party shall, and shall cause each of
its Subsidiaries to, permit any authorized representatives designated by
Administrative Agent or any Lender to visit and inspect any of the properties of
such Credit Party or any of its Subsidiaries, including its and their financial
and accounting records, and to make copies and take extracts therefrom, and to
discuss their affairs, finances and accounts with its and their officers and
independent public accountants (provided that such Credit Party may, if it so
chooses, be present at or participate in any such discussion), all without
material disruption to the business of any Credit Party and upon reasonable
notice and at such reasonable times during normal business hours and as often as
may be reasonably requested. Without in any way limiting the foregoing, each
Credit Party will, upon the request of Administrative Agent or Requisite
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each Fiscal Year to be held at such Credit Party’s corporate offices (or
such other location as may be agreed to by such Credit Party and Administrative
Agent) at such time as may be agreed to by such Credit Party and Administrative
Agent.

 

6.6 Compliance with Laws; Maintenance of FCC Licenses.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including the Communications Act), noncompliance
with which could reasonably be expected to cause a Material Adverse Effect.
Except as could not reasonably be expected to have a Material Adverse Effect,
each Credit Party shall obtain and maintain, and cause each of its Subsidiaries
to obtain and maintain in full force and effect, all licenses, permits,
franchises or Governmental Authorizations and approvals (including all FCC
Licenses) necessary to own, acquire or dispose (as applicable) of their
respective properties, to conduct their respective business or to comply with
construction, operating and reporting requirements of the FCC or any other
Governmental Authority.

 

6.7 Environmental Disclosure and Inspection.

 

A. Each Credit Party shall, and shall cause each of its Subsidiaries to,
exercise all reasonable due diligence in order to comply with all Environmental
Laws in each case where the failure to do so could reasonably be expected to
result in a Material Adverse Effect.

 

B. Each Credit Party agrees that Administrative Agent may, after the occurrence
and during the continuation of an Event of Default or Potential Event of
Default, from time to time and in its reasonable discretion, retain an
independent professional consultant to review any report relating to Hazardous
Materials prepared by or for such Credit Party and to conduct its own
investigation of any Facility currently owned, leased, operated or used by such
Credit Party or any of its Subsidiaries, and each Credit Party agrees to use its
best efforts to obtain permission for Administrative Agent’s professional
consultant to conduct its own investigation of any Facility previously owned,
leased, operated or used by such Credit Party or any of its Subsidiaries. Each
Credit Party agrees to pay all reasonable fees, costs and expenses incurred by
Administrative Agent’s professional consultant hereunder. Each Credit Party
hereby grants to Administrative Agent and its agents, employees, consultants and
contractors the right to enter into or onto the Facilities currently owned,
leased, operated or used by such Credit Party or any of its Subsidiaries to
perform such tests on such property as are reasonably necessary to conduct such
a review and/or investigation. Any such investigation of any Facility shall be
conducted, unless otherwise agreed to by such Credit Party and Administrative
Agent, upon reasonable advance notice and during normal business hours and, to
the extent reasonably practicable, shall be conducted so as not to interfere
with the ongoing operations at any such Facility or to cause any damage or loss
to any property at such Facility. Each Credit Party and Administrative Agent
hereby acknowledge and agree that any report of any investigation conducted at
the request of Administrative Agent pursuant to this

 

69



--------------------------------------------------------------------------------

subsection 6.7B will be obtained and shall be used by Administrative Agent and
Lenders for the purposes of Lenders’ internal credit decisions, to monitor and
police the Loans and to protect Lenders’ security interests, if any, created by
the Loan Documents. Administrative Agent agrees to deliver a copy of any such
report to such Credit Party with the understanding that such Credit Party
acknowledges and agrees that (i) it will indemnify and hold harmless
Administrative Agent and each Lender from any costs, losses or liabilities
relating to such Credit Party’s use of or reliance on such report, (ii) neither
Administrative Agent nor any Lender makes any representation or warranty with
respect to such report, and (iii) by delivering such report to such Credit
Party, neither Administrative Agent nor any Lender is requiring or recommending
the implementation of any suggestions or recommendations contained in such
report.

 

C. Each Credit Party shall, at its own expense, provide copies of such
non-privileged documents or information in such Credit Party’s possession or
obtainable at a reasonable cost as Administrative Agent may reasonably request
in relation to any matters disclosed pursuant to this subsection 6.7.

 

6.8 Borrower’s Remedial Action Regarding Hazardous Materials.

 

Each Credit Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all necessary remedial action in connection with the
presence, storage, use, disposal, transportation or Release of any Hazardous
Materials on, under or about any Facility in order to comply with all applicable
Environmental Laws and Governmental Authorizations, except when, and only to the
extent that, such Credit Party’s liability for such presence, storage, use,
disposal, transportation or discharge of any Hazardous Materials is being
contested in good faith by such Credit Party or could not have a Material
Adverse Effect.

 

6.9 Interest Rate Protection.

 

If for any two (2) consecutive Fiscal Quarters the Consolidated Total Debt Ratio
is greater than or equal to 5.00:1.00, Borrower shall maintain one or more
Interest Rate Agreements with respect to the Loans, or, to the extent necessary,
obtain one or more such Interest Rate Agreements within ninety (90) days after
the end of such period, in an aggregate notional principal amount at any time of
not less than an amount equal to 50% of the then outstanding principal balance
of the Loans, which Interest Rate Agreements shall have the effect of
establishing a maximum interest rate satisfactory to Administrative Agent with
respect to such notional principal amount, each such Interest Rate Agreement to
be in form and substance reasonably satisfactory to Administrative Agent and
with a term of not less than two (2) years.

 

Section 7. BORROWER’S NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each other Credit Party to perform, all covenants in
this Section 7.

 

7.1 Indebtedness.

 

The Obligors shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

 

(i) The Credit Parties may become and remain liable with respect to the
Obligations and may remain liable with respect to the Indebtedness existing as
of the Closing Date as set forth in Schedule 7.1 annexed hereto (but not any
refinancing or renewal of any such Indebtedness described in Schedule 7.1);

 

70



--------------------------------------------------------------------------------

(ii) Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations permitted by subsection 7.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

 

(iii) Borrower and its Subsidiaries may become and remain liable with respect to
Indebtedness in respect of Capital Leases and/or secured purchase money
Indebtedness in a combined aggregate amount not to exceed Three Million Dollars
($3,000,000) at any time; provided that with respect to any purchase money
Indebtedness, such Indebtedness shall be secured only by the assets purchased
with the proceeds thereof (and proceeds thereof) and at least 80% of the
purchase price of such assets was provided by the proceeds of such purchase
money Indebtedness;

 

(iv) The Subsidiaries of Borrower may become and remain liable with respect to
Indebtedness to Borrower or another Subsidiary and Borrower may become and
remain liable with respect to Indebtedness to a Subsidiary of Borrower; provided
that all such intercompany Indebtedness shall be subordinated in right of
payment to the cash payment in full of the Obligations and any payment by any
Subsidiary of Borrower under the Subsidiary Guaranty shall result in a pro tanto
reduction of the amount of any intercompany Indebtedness owed by such Subsidiary
to Borrower;

 

(v) Borrower and its Subsidiaries may become and remain liable in respect of
accounts payable, accrued expenses and other deferred expenses constituting
Indebtedness not in excess of Two Million Five Hundred Thousand Dollars
($2,500,000) outstanding at any time;

 

(vi) Borrower may become and remain liable with respect to unsecured
Subordinated Indebtedness in an aggregate principal amount not to exceed One
Hundred Fifty Million Dollars ($150,000,000);

 

(vii) Borrower and its Subsidiaries may become and remain liable with respect to
other unsecured Indebtedness in an aggregate principal amount not to exceed Ten
Million Dollars ($10,000,000);

 

(viii) Holdings and NewHoldco may become and remain liable with respect to
Permitted Equity Financings; and

 

(ix) Holdings and NewHoldco may become and remain liable with respect to any
Holdings Advance permitted by subsection 7.5.

 

7.2 Liens and Related Matters.

 

A. Prohibition on Liens. The Credit Parties shall not, and shall not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Credit Party or any of its Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any State or under any
similar recording or notice statute, except for the following:

 

(i) Permitted Encumbrances;

 

71



--------------------------------------------------------------------------------

(ii) Liens granted pursuant to the Security Documents;

 

(iii) purchase money Liens securing purchase money Indebtedness permitted
pursuant to subsection 7.1(iii); provided that (a) the purchase of the asset
subject to such Lien is permitted under the terms of subsection 7.7 and (b) such
Liens encumber only the asset so purchased (and proceeds thereof);

 

(iv) Liens securing Capital Leases permitted under subsections 7.1(iii) and 7.8;
and

 

(v) Liens securing Indebtedness, not otherwise covered under subclauses (i)
through (iv) above, not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate.

 

B. Equitable Lien in Favor of Lenders. If any Credit Party or any of its
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Permitted Liens, it
shall make or cause to be made effective provision whereby the Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
secured thereby as long as any such Indebtedness shall be so secured; provided
that, notwithstanding the foregoing, this covenant shall not be construed as a
consent by Requisite Lenders to the creation or assumption of any Lien other
than a Permitted Lien.

 

C. No Further Negative Pledges. Except with respect to specific property
encumbered to secure payment of particular Indebtedness not prohibited by this
Agreement or to be sold pursuant to an executed agreement with respect to an
Asset Sale, neither any Credit Party nor any of its Subsidiaries shall enter
into any agreement prohibiting the creation or assumption of any Lien upon any
of its properties or assets, whether now owned or hereafter acquired other than
leases or licenses of specified property which prohibit Liens on such property.

 

D. No Restrictions on Subsidiary Distributions to Credit Parties or Other
Subsidiaries. Except as provided herein, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any such Subsidiary to (i) pay dividends or make any
other distributions on any of such Subsidiary’s capital stock owned by such
Credit Party or any other Subsidiary of such Credit Party, (ii) repay or prepay
any Indebtedness owed by such Subsidiary to such Credit Party or any other
Subsidiary of such Credit Party, (iii) make loans or advances to such Credit
Party or any other Subsidiary of such Credit Party, or (iv) transfer any of its
property or assets to such Credit Party or any other Subsidiary of such Credit
Party.

 

7.3 Investments; Joint Ventures.

 

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

 

(i) The Credit Parties and their respective Subsidiaries may make and own
Investments in Cash and Cash Equivalents;

 

(ii) The Credit Parties and their respective Subsidiaries may continue to own
the Investments owned by them as of the Closing Date in any of their respective
Subsidiaries;

 

72



--------------------------------------------------------------------------------

(iii) The Credit Parties and their respective Subsidiaries may make intercompany
loans to the extent permitted under subsection 7.1(iv);

 

(iv) The Credit Parties and their respective Subsidiaries may make Consolidated
Capital Expenditures not prohibited hereunder;

 

(v) The Credit Parties and their respective Subsidiaries may make Investments
consisting of surety bonds, escrow arrangements, security deposits and like
transactions incurred either (a) in the ordinary course of business or (b) in
connection with a Permitted Acquisition;

 

(vi) Investments in newly formed Subsidiaries; provided that such Subsidiaries
become parties to the Subsidiary Guaranty and the other Loan Documents to the
same extent as the other Subsidiaries of Borrower;

 

(vii) Investments existing as of the Closing Date as set forth in Schedule 7.3;

 

(viii) So long as no Event of Default or Potential Event of Default shall have
occurred and be continuing, or would result therefrom, Borrower and its
Subsidiaries may make other Investments; provided that (a) any Cash
consideration paid or advanced to make any such Investment, together with all
Cash consideration paid or advanced to make all such Investments made pursuant
to this clause (viii), shall not exceed Ten Million Dollars ($10,000,000) in the
aggregate, and (b) the value of any non-Cash consideration paid or advanced to
make any such Investment, together with the value of all non-Cash consideration
paid or advanced to make all such Investments described under this clause
(viii), shall not exceed Fifteen Million Dollars ($15,000,000) in the aggregate
(it being understood that the value of any such non-Cash consideration shall be
determined in good faith by Borrower at the time such consideration is paid or
advanced to make the applicable Investment);

 

(ix) Investments in Joint Ventures in radio broadcast operations or other
businesses reasonably related thereto in an aggregate amount not to exceed Five
Million Dollars ($5,000,000); and

 

(x) Investments with respect to transactions permitted pursuant to subsection
7.7.

 

7.4 Contingent Obligations.

 

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, create or become or remain liable with
respect to any Contingent Obligation, except:

 

(i) The Credit Parties and their respective Subsidiaries may become and remain
liable with respect to Contingent Obligations incurred pursuant to the Loan
Documents;

 

(ii) Borrower may become and remain liable with respect to Contingent
Obligations under Interest Rate Agreements required under subsection 6.9 or
entered into with respect to the Obligations;

 

(iii) Contingent Obligations with respect to transactions permitted pursuant to
subsection 7.3 (viii) or subsection 7.7;

 

(iv) Borrower and its Subsidiaries may become and remain liable with respect to
performance bonds or deposits or other surety arrangements supporting insurance
obligations or other commitments or undertakings arising in the ordinary course
of business consistent with past practice;

 

73



--------------------------------------------------------------------------------

(v) Contingent Obligations existing as of the Closing Date as set forth in
Schedule 7.4 annexed hereto; and

 

(vi) Contingent Obligations consisting of any Credit Party (other than a License
Sub) guaranteeing (or otherwise supporting) the obligations of another Credit
Party which are permitted hereunder.

 

7.5 Restricted Junior Payments.

 

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment; provided that (i) Borrower may make
distributions to Holdings or NewHoldco for tax obligations incurred by Holdings
or NewHoldco as a result of the capital structure of Holdings, NewHoldco and the
Credit Parties or the operations or business of the Borrower and its
Subsidiaries including the pass-through of income to Holdings or NewHoldco from
the Credit Parties or as a result of the disposition by Holdings or NewHoldco of
any interest in a Credit Party (including capital gains taxes); (ii) as long as
no Event of Default or Potential Event of Default has occurred and is continuing
or would result therefrom: (a) Borrower may make Cash advances (any such advance
by Borrower or direct payment by Borrower or any of its Subsidiaries in lieu of
making such advance, being a “Holdings Advance”) to Holdings or NewHoldco in an
amount sufficient to enable Holdings to pay reasonable and customary fees, costs
and expenses incurred by Holdings (and not payable to Affiliates of Holdings) in
connection with the public issuance of Securities of Holdings (provided that
each such Holdings Advance is evidenced by a promissory note (which may consist
of one master note that covers all Holding Advances from time to time) payable
on demand by Borrower) and (b) on or after the applicable Permitted Dividend
Date, Borrower may pay dividends to Holdings or NewHoldco to permit Holdings or
NewHoldco to pay interest, dividends or other coupon in respect of Permitted
Equity Financings in an aggregate amount not to exceed the corresponding amount
of interest, dividends or other coupon then due and payable in accordance with
the terms (without giving effect to any default, optional condition or other
contingency) of such Permitted Equity Financings; and (iii) as long as no Event
of Default or Potential Event of Default has occurred and is continuing or would
result therefrom and the Consolidated Total Debt Ratio at such time and
immediately prior to and after (on a pro forma basis giving effect to the
repurchase) is less than 5.00:1.00 (and Borrower shall have delivered to
Administrative Agent a Compliance Certificate to such effect): Borrower may make
Cash advances to Holdings or NewHoldco in an amount sufficient to enable
Holdings to repurchase and (except for holding the applicable repurchased public
Securities as treasury stock) retire or otherwise terminate up to an aggregate
of Twenty-Five Million Dollars ($25,000,000) of the public Securities of
Holdings during the term of this Agreement.

 

7.6 Financial Covenants.

 

A. Minimum Interest Coverage Ratio. Borrower shall not permit the ratio of (i)
Consolidated Operating Cash Flow to (ii) Consolidated Cash Interest Expense for
any four consecutive Fiscal Quarter period ending as of the last day of any
Fiscal Quarter of Borrower to be less than 2:00:1:00.

 

B. Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the ratio of
(i) Consolidated Operating Cash Flow to (ii) Consolidated Fixed Charges for any
four consecutive Fiscal Quarter period ending as of the last day of any Fiscal
Quarter of Borrower to be less than 1.10:1.00.

 

74



--------------------------------------------------------------------------------

C. Maximum Consolidated Total Debt Ratio. Borrower shall not permit the ratio of
(i) Consolidated Total Debt as of the last day of any Fiscal Quarter to (ii)
Consolidated Operating Cash Flow for the four consecutive Fiscal Quarter period
ending as of the last day of such Fiscal Quarter during any of the periods set
forth below to exceed the correlative ratio indicated:

 

Periods

--------------------------------------------------------------------------------

   Maximum Consolidated
Total Debt Ratio


--------------------------------------------------------------------------------

Closing Date – March 31, 2005

   6.25:1.00

April 1, 2005 – December 31, 2005

   6.00:1.00

January 1, 2006 – June 30, 2006

   5.75:1.00

July 1, 2006 – December 31, 2006

   5.50:1.00

January 1, 2007 – June 30, 2007

   5.25:1.00

July 1, 2007 – December 31, 2007

   5.00:1.00

January 1, 2008 and thereafter

   4.50:1.00

 

7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions.

 

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, sub-lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any part of their
business, property or fixed assets, whether now owned or hereafter acquired
(other than sales and other dispositions, including the sale, transfer,
replacement or other disposition of equipment and inventory, in each case, in
the ordinary course of business), or acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person or enter into any Marketing Agreement except:

 

(i) (a) Borrower and any Subsidiary of Borrower may be merged or consolidated
with or into, or may convey, lease or otherwise dispose of or acquire assets to
Borrower (provided that Borrower shall be the continuing or surviving entity) or
with or into or to any one or more Subsidiaries of Borrower and, (b) any
Subsidiary of Borrower may liquidate or dissolve as long as in connection
therewith all of its assets are transferred to Borrower or any Subsidiary of
Borrower; provided that a License Sub that is holding any FCC Licenses may only
be merged with or liquidated or dissolved into, another License Sub; provided
further, that none of the foregoing transactions shall result in any diminution
in ownership by Borrower (on a consolidated basis) of any of the assets affected
thereby;

 

(ii) Borrower and its Subsidiaries may dispose of obsolete, worn out or surplus
property in the ordinary course of business;

 

(iii) Borrower and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales;

 

75



--------------------------------------------------------------------------------

(iv) So long as no Event of Default or Potential Event of Default shall have
occurred and be continuing, or would result therefrom, Borrower and its
Subsidiaries may consummate acquisitions of radio broadcasting stations in the
United States (each, a “Permitted Acquisition”) and may enter into Marketing
Agreements for radio broadcasting stations in the United States upon
satisfaction of the following conditions (as applicable):

 

(a) in the case of a Permitted Acquisition:

 

(1) each of the conditions set forth in subsection 4.2 shall have been satisfied
to the extent applicable; and

 

(2) prior to any such Permitted Acquisition, Borrower shall have demonstrated,
to Administrative Agent’s reasonable satisfaction, pro forma compliance with
each of the covenants set forth in subsection 7.6 after giving effect to such
Permitted Acquisition and throughout the remaining term of this Agreement and
shall provide projections to Administrative Agent evidencing such compliance,
all of the foregoing to be reasonably satisfactory in form and substance to
Administrative Agent; provided, however, that if on the date of such Permitted
Acquisition the aggregate fair market value of all the Acquired Stations in such
Permitted Acquisition is less than Twenty Million Dollars ($20,000,000),
Borrower shall only be required to deliver an Officer’s Certificate of Borrower
confirming that the representations and warranties in Section 5 continue to be
true, correct and complete in all material respects as of the Permitted
Acquisition Closing Date and providing a representation and warranty that
Borrower’s commercially reasonable projections demonstrate that Borrower shall
be in pro forma compliance with each of the covenants set forth in subsection
7.6 after giving effect to such Permitted Acquisition and throughout the term of
this Agreement.

 

(b) in the case of an Marketing Agreement:

 

(1) if such Marketing Agreement is not of a station subject to a pending
Permitted Acquisition, such Marketing Agreement together with any other
Marketing Agreements of stations not subject to pending Permitted Acquisitions
in effect at such time shall not contribute (or be projected to contribute) more
than 10% of Consolidated Operating Cash Flow for any four consecutive Fiscal
Quarter Period; and

 

(2) Borrower shall have delivered to Administrative Agent an Officer’s
Certificate dated as of the date Borrower or its Subsidiaries enter into such
Marketing Agreement and calculated to give effect to any related transactions,
demonstrating compliance with the conditions set forth in this subsection
7.7(iv) and the covenants set forth in this Agreement after giving effect to
such Marketing Agreement;

 

(v) Borrower and its Subsidiaries may make Asset Sales of assets having an
aggregate, cumulative fair market value not to exceed Ten Million Dollars
($10,000,000) since the Closing Date; provided that (a) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof and (b) the sole consideration received shall be Cash or Cash and
Permitted Sale Notes;

 

(vi) Borrower and its Subsidiaries may make other Asset Sales; provided that
either (I) each of the following conditions is satisfied: (a) the assets subject
to such Asset Sales, in the aggregate together with all other assets sold
pursuant to Asset Sales of the Borrower and its Subsidiaries since the Closing
Date did not generate more than 10% of Consolidated Operating Cash Flow taken as
a single accounting period (calculated on a cumulative basis since the Closing
Date) and excluding for such purpose Borrower’s corporate overhead to the extent
deducted in determining net income, (b) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof and
(c) the sole consideration received shall be Cash or Cash and Permitted Sale
Notes or (II) Requisite Lenders approve of such Asset Sale;

 

76



--------------------------------------------------------------------------------

(vii) Borrower and its Subsidiaries may acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person to the extent such acquisition constitutes an Investment
otherwise permitted under subsection 7.3(ix); and

 

(viii) As long as no Event of Default or Potential Event of Default has occurred
and is continuing, the Credit Parties may sell or otherwise transfer Tower Sites
to BFT; provided that (a) the consideration for such sale or transfer shall
consist of a promissory note or notes in an aggregate principal amount of not
less than the greater of (x) the fair market value of such Tower Sites or (y)
the depreciated acquisition costs to the applicable Credit Party for such Tower
Site, which shall have a final maturity of not more than 20 years from the date
of issuance thereof, shall provide for monthly cash interest at a per annum rate
of not less than 6.0%, and shall provide for monthly repayments of principal
such that the amount of each monthly installment of principal and interest
through and including the last such installment shall be equal to each other
such installment; (b) those Credit Parties which are transferors of such Tower
Sites shall, substantially concurrently with such sale or transfer, enter into
lease contracts with BFT for such Tower Sites, which contracts shall be in form
and substance reasonably satisfactory to Administrative Agent; (c) in any event,
in any month following such transfer the aggregate of all lease payments for
such Tower Sites made in such month by such Credit Party shall not exceed the
amount of the installment of principal and interest paid during such month in
cash to such Credit Party pursuant to the promissory note or notes referred to
in the preceding clause (a); and (d) such Tower Sites and the leases in respect
thereof shall be subject to the terms and conditions of the BFT Consent Letter
(all of the foregoing transfers and related transactions being a “Permitted
Tower Transfer”).

 

7.8 Sales and Lease-Backs.

 

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capital Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) which Credit Parties or any of
their respective Subsidiaries has sold or transferred or is to sell or transfer
to any other Person (other than the Credit Parties or any of their respective
Subsidiaries) other than the Transferred Tower Sites or (ii) which Credit
Parties or any of the respective Subsidiaries intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by the Credit Parties or any of their respective Subsidiaries to any
Person (other than the Credit Parties or any of their respective Subsidiaries)
in connection with such lease; provided that the foregoing restrictions shall
not apply to Permitted Tower Transfers.

 

7.9 Sale or Discount of Receivables.

 

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, sell with recourse, or discount or
otherwise sell for less than the face value thereof, any of their notes or
accounts receivable other than (i) in the ordinary course of business and (ii)
the settlement, compromise or discounting of any notes or accounts in connection
with the collection thereof (or the classification thereof as uncollectible) in
a manner consistent with customary accounting practice.

 

77



--------------------------------------------------------------------------------

7.10 Transactions with Shareholders and Affiliates.

 

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of 10% or more of any class of
equity Securities of any Credit Party or with any Affiliates of any Credit Party
or of any such holder, on terms that are less favorable to such Credit Party or
such Subsidiary, as the case may be, than those that might be obtained at the
time from Persons who are not such a holder or Affiliate; provided that the
foregoing restrictions shall not apply to (i) any transactions between or among
the Borrower and any of its wholly owned Subsidiaries or between or among any
such Subsidiary and any of the other wholly owned Subsidiaries of Borrower, (ii)
Permitted Tower Transfers, (iii) reasonable and customary fees paid to members
of the Board of Directors of the Credit Parties and their respective
Subsidiaries, and (iv) any transactions between or among the Credit Parties and
Holdings that are expressly permitted under the terms and provisions of this
Agreement.

 

7.11 Conduct of Business.

 

From and after the Closing Date, no Credit Party will engage in any business
other than (i) the business engaged in by any Credit Party on the Closing Date,
and similar or related businesses and reasonable extensions thereof, and (ii)
such other lines of business as may be consented to by Administrative Agent and
Requisite Lenders; provided that, notwithstanding anything to the contrary in
this Agreement, no License Sub shall engage in any business or incur any
liabilities other than the ownership of its respective FCC Licenses and the
execution, delivery and performance of the Loan Documents to which it is a party
and activities incidental to the foregoing. Anything to the contrary in this
subsection 7.11 notwithstanding, Borrower and its Subsidiaries may engage,
pursuant to Investments permitted under subsection 7.3(ix), in the business
conducted by the businesses or Persons acquired through such Investments.

 

7.12 Amendments or Waivers of Subordinated Debt Documents and Charter Documents.

 

A. Amendments of Subordinated Debt Documents. No Credit Party shall amend or
otherwise change the terms of any Subordinated Debt Documents, or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate on any Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate or make
less restrictive or less burdensome any such event of default or increase any
grace period related thereto), change the redemption, prepayment or defeasance
provisions thereof in such a manner that makes such provisions more burdensome
or restrictive on any Credit Party, change the subordination provisions thereof
(or of any guaranty thereof), or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of any Subordinated Indebtedness (or a trustee or other representative
on their behalf) which would be adverse to any Credit Party, Administrative
Agent or Lenders, without the prior written consent of Requisite Lenders.

 

B. Amendments of Permitted Equity Financing Documents. No Obligor shall amend or
otherwise change the terms of any Permitted Equity Financing Documents, or make
any payment consistent with an amendment thereof or change thereto, if the
effect of such amendment or change is to increase the interest rate on any
Permitted Equity Financing, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate or make less restrictive or less burdensome any such event of default
or increase any grace period related thereto), change the redemption,

 

78



--------------------------------------------------------------------------------

prepayment or defeasance provisions thereof in such a manner that makes such
provisions more burdensome or restrictive on any Credit Party, change the
subordination provisions thereof (or of any guaranty thereof), or change any
collateral therefor (other than to release such collateral), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of any Permitted Equity Financing (or a
trustee or other representative on their behalf) which would be adverse to any
Credit Party, Administrative Agent or Lenders, without the prior written consent
of Administrative Agent. Without limiting the foregoing, no Obligor shall amend
or otherwise change the terms of any Permitted Equity Financing Documents if the
effect of such amendment or change is to change (to an earlier date) the
maturity date of the unsecured subordinated Indebtedness and/or preferred equity
issued pursuant to such Permitted Equity Financing to a date that is prior to
the scheduled maturity date of the Term Loans or any Revolving Loan without the
consent of the Requisite Lenders.

 

C. Charter Documents. Neither NewHoldco nor any Credit Party will agree to any
material amendment to, or waive any of its material rights under, its
certificates or articles of incorporation, bylaws or other documents relating to
its capital stock (other than amendments or waivers which individually, or
together with all other amendments, waivers or changes made, would not be
adverse to, Administrative Agent or Lenders) without, in each case, obtaining
the written consent of Administrative Agent or Requisite Lenders to such
amendment or waiver.

 

7.13 Fiscal Year.

 

No Credit Party shall change its Fiscal Year-end from December 31 without the
consent of Requisite Lenders.

 

Section 8. EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1 Failure to Make Payments When Due.

 

Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Borrower to pay interest on any
Loan within one (1) Business Day after the date due; failure by Borrower to pay
when due any amount payable to the Issuing Lender in reimbursement of any
drawing under a Letter of Credit within three (3) Business Days after the date
due; or failure by Borrower to pay any fee or any other amount due under this
Agreement within five (5) Business Days after the date due; or

 

8.2 Default in Other Agreements.

 

(i) Failure of any Credit Party to pay when due (including any applicable grace
period) (a) any principal of or interest on any Indebtedness (other than
Indebtedness referred to in subsection 8.1) in an individual principal amount of
Five Million Dollars ($5,000,000) or more or any items of Indebtedness with an
aggregate principal amount of Five Million Dollars ($5,000,000) or more or (b)
any Contingent Obligation in an individual principal amount of Five Million
Dollars ($5,000,000) or more or any Contingent Obligations with an aggregate
principal amount of Five Million Dollars ($5,000,000) or more, in each case
beyond the end of any grace period provided therefor; or (ii) breach or default
by Borrower or any of its Subsidiaries with respect to any other material term
of (a) any evidence of any Indebtedness in an individual principal amount of
Five Million Dollars ($5,000,000) or more or any items of Indebtedness with an
aggregate principal amount of Five Million Dollars ($5,000,000) or more or any
Contingent Obligation in an individual principal amount of Five Million Dollars
($5,000,000) or more or any Contingent Obligations with an aggregate principal
amount of Five Million Dollars ($5,000,000) or

 

79



--------------------------------------------------------------------------------

more or (b) any loan agreement, mortgage, indenture or other agreement relating
to such other Indebtedness or Contingent Obligation(s) with an aggregate
principal amount of Five Million Dollars ($5,000,000), if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such holder
or holders) to cause, or such Indebtedness or Contingent Obligation(s) to become
or be declared due and payable prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be (upon the giving or
receiving of notice, lapse of time, both, or otherwise); or

 

8.3 Breach of Certain Covenants.

 

Failure of any Credit Party to perform or comply with any term or condition
contained in subsection 2.5, 6.2 or Section 7 of this Agreement; or

 

8.4 Breach of Warranty.

 

Any representation, warranty, certification or other statement made by any
Obligor or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by such Obligor or any of its respective
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect on the date as of which made;
or

 

8.5 Other Defaults Under Loan Documents.

 

Any Obligor shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) an officer of Borrower shall have obtained knowledge of such
default or (ii) receipt by Borrower of notice from Administrative Agent or
Requisite Lenders of such default; or

 

8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

 

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Obligor in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Obligor under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over such Obligor, or over all
or a substantial part of their property, shall have been entered; or there shall
have occurred the involuntary appointment of an interim receiver, trustee or
other custodian of such Obligor for all or a substantial part of their property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of such Obligor, and any such event
described in this clause (ii) shall continue for sixty (60) days unless
dismissed, bonded or discharged; or

 

8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

 

(i) Any Obligor shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Obligor shall make any assignment for the benefit of creditors; or (ii) any
Obligor

 

80



--------------------------------------------------------------------------------

shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the Board of Directors
of any Obligor (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or

 

8.8 Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of Five Million Dollars
($5,000,000) or (ii) in the aggregate at any time an amount in excess of Five
Million Dollars ($5,000,000) (in either case not adequately covered by
insurance) shall be entered or filed against Borrower or any of its Subsidiaries
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days (or in any event later than
five (5) days prior to the date of any proposed sale thereunder); or

 

8.9 Dissolution.

 

Any order, judgment or decree shall be entered against any Obligor decreeing the
dissolution or split up of such Obligor or such Subsidiary and such order shall
remain undischarged or unstayed for a period in excess of thirty (30) days; or

 

8.10 Employee Benefit Plans.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Borrower or any of its respective ERISA Affiliates in excess of Five Million
Dollars ($5,000,000) during the term of this Agreement; or there shall exist an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which exceeds Five Million Dollars ($5,000,000); or

 

8.11 Failure of Security, Guaranty or Subordination.

 

(i) The BFT Consent Letter, Subsidiary Guaranty or any Security Document shall,
at any time, cease to be in full force and effect (other than by reason of a
release of any Obligor or Collateral in accordance with the terms thereof or the
satisfaction in full of all Obligations) or shall be declared null and void, or
the validity or enforceability thereof shall be contested by any Obligor, or the
Administrative Agent shall not have or cease to have a valid and perfected First
Priority security interest in any material portion of the Collateral (subject to
Permitted Liens) to the extent contemplated by the Security Documents, or (ii)
any agreement evidencing or governing the subordination of the Subordinated
Indebtedness of Five Million Dollars ($5,000,000) or more in the aggregate shall
fail to remain in full force or effect or any Credit Party shall breach the
subordination provisions of the Subordinated Indebtedness; or

 

8.12 FCC Licenses.

 

Any FCC License (other than auxiliary service licenses) relating to a Station
that has accounted for (or has been projected to account for, in case of any
newly acquired Stations) 10% or more of Consolidated Operating Cash Flow as of
the most recently concluded (or projected, as the case maybe) four consecutive
Fiscal Quarter period shall be canceled, terminated, modified in any material
adverse respect, renewed on terms that materially and adversely affect the
economic or commercial value thereof, or finally denied renewal for any reason;
or

 

 

81



--------------------------------------------------------------------------------

8.13 Business Interruption.

 

Borrower shall permit any of its on-the-air broadcasting operations to be, or
any Station which contributes or Stations which in the aggregate contribute more
than 10% of the Consolidated Operating Cash Flow as of the most recently
concluded (or projected, as the case maybe) four consecutive Fiscal Quarter
period shall permit any of its on-the-air broadcasting operations to be,
interrupted for more than (i) any five (5) calendar days in any month or (ii) 72
consecutive hours, unless (i) the broadcasting operations of all or
substantially all of the radio stations in the relevant market are also
interrupted for a like period of time, or (ii) Borrower or its applicable
Subsidiary or Subsidiaries shall be receiving during such period sufficient
proceeds of business interruption insurance; provided, however, notwithstanding
the provisions of this subclause (ii) to the contrary, an Event of Default shall
be deemed to occur hereunder if the default described in this subsection 8.13
continues for a period of one hundred sixty-eight (168) hours during any period
of ten (10) consecutive days; or

 

8.14 Change of Control.

 

There shall occur any Change of Control;

 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans and (b) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit) (such amount to be held by
Collateral Administrative Agent pursuant to cash collateral agreements in form
and substance satisfactory to Administrative Agent), and (c) all other
Obligations (other than Interest Rate Agreement Obligations) shall automatically
become immediately due and payable, without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Borrower, and the obligation of each Lender to make any Loan, the obligation of
Administrative Agent to issue any Letter of Credit and the right of any Lender
to issue any Letter of Credit hereunder shall thereupon terminate, and (ii) upon
the occurrence and during the continuation of any other Event of Default,
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to Borrower, declare all or any portion
of the amounts described in clauses (a) through (c) above to be, and the same
shall forthwith become, immediately due and payable, and the obligation of each
Lender to make any Loan, the obligation of Administrative Agent to issue any
Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate; provided that the foregoing shall not
affect in any way the obligations of Revolving Lenders under subsection 3.3C(i).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the cash
collateral agreements described in clause (b) above and shall be applied as
therein provided.

 

Notwithstanding anything contained in the second preceding paragraph, if at any
time within sixty (60) days after an acceleration of the Loans pursuant to such
paragraph Borrower shall pay all arrears of interest and all payments on account
of principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to Borrower, may at
their option rescind and annul such acceleration and its consequences (including
the return to the applicable Credit Party of any unapplied cash collateral in
accordance with the Security Documents); but such action shall not affect any
subsequent Event of Default or Potential Event of Default or impair any right
consequent thereon. The

 

82



--------------------------------------------------------------------------------

provisions of this paragraph are intended merely to bind Lenders to a decision
which may be made at the election of Requisite Lenders and are not intended to
benefit Borrower and do not grant Borrower the right to require Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

 

Section 9. ADMINISTRATIVE AGENT

 

9.1 Appointment.

 

A. Appointment of Administrative Agent. Bank of Montreal, Chicago Branch, is
hereby appointed Administrative Agent hereunder and under the other Loan
Documents. Each Lender hereby authorizes Administrative Agent to act as its
agent in accordance with the terms of this Agreement and the other Loan
Documents. Administrative Agent agrees to act upon the express conditions
contained in this Agreement and the other Loan Documents, as applicable. The
provisions of this Section 9 are solely for the benefit of Administrative Agent
and Lenders and neither any Obligor nor any of its Subsidiaries shall have any
rights as a third party beneficiary of any of the provisions thereof (other than
with respect to the right to consent to a substitute Administrative Agent
pursuant to subsection 9.5). In performing its functions and duties under this
Agreement, Administrative Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Obligor or any of its
Subsidiaries.

 

B. Appointment of Supplemental Collateral Agents. It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

 

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.

 

Should any instrument in writing from Borrower or any other Credit Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Borrower shall, or shall cause such
Credit Party to, execute, acknowledge and deliver any and all such instruments
promptly upon

 

83



--------------------------------------------------------------------------------

request by Administrative Agent. In case any Supplemental Collateral Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental Collateral
Agent, to the extent permitted by law, shall vest in and be exercised by
Administrative Agent until the appointment of a new Supplemental Collateral
Agent. The powers of any Supplemental Collateral Agent shall not exceed those of
the Administrative Agent hereunder.

 

9.2 Powers and Duties; General Immunity.

 

A. Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein. Anything
in this Agreement or the other Loan Documents to the contrary notwithstanding,
the titles of Co-Lead Arranger, Co-Documentation Agent, Sole Book Runner and
Co-Managing Agent are awarded hereunder for deal credit purposes only and no
such agent shall have any duties or obligations hereunder or under any of the
other Loan Documents other than its duties and obligations as a Lender hereunder
or thereunder.

 

B. No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Administrative Agent to Lenders or by
or on behalf of any Obligor to Administrative Agent or any Lender in connection
with the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Obligor or any other Person
liable for the payment of any Obligations, nor shall Administrative Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or the use of
the Letters of Credit or as to the existence or possible existence of any Event
of Default or Potential Event of Default. Anything contained in this Agreement
to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.

 

C. Exculpatory Provisions. Neither Administrative Agent nor any of its officers,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by Administrative Agent or such Person under or in connection with
any of the Loan Documents except to the extent caused by their own gross
negligence or willful misconduct. If Administrative Agent shall request
instructions from Lenders with respect to any act or action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents, Administrative Agent shall be entitled to refrain from such act
or taking such action unless and until Administrative Agent shall have received
instructions from Requisite Lenders. Without prejudice to the generality of the
foregoing, (i) Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who

 

84



--------------------------------------------------------------------------------

may be attorneys for the Obligors and their respective Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or (where so instructed) refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Requisite Lenders. Administrative Agent shall be
entitled to refrain from exercising any power, discretion or authority vested in
it under this Agreement or any of the other Loan Documents unless and until it
has obtained the instructions of Requisite Lenders.

 

D. Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, Administrative Agent in its individual capacity as a
Lender hereunder. With respect to its participation in the Loans and the Letters
of Credit, Administrative Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not performing
the duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates, include such Administrative Agent in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust, financial advisory or other
business with any Obligor or any of its Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
any Obligor for services in connection with this Agreement and otherwise without
having to account for the same to Lenders.

 

9.3 Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

 

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of the Obligors and their respective
Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of the Obligors and their respective
Subsidiaries. Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and
Administrative Agent shall not have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

9.4 Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
the Administrative Agent and each syndication agent, co-lead arranger,
co-documentation agent and sole book runner hereunder (the Administrative Agent
and each such league table agent, each an “Agent” and, collectively, the
“Agents”) and their officers, directors, employees, agents, attorneys,
professional advisors and Affiliates, to the extent that any such Person shall
not have been reimbursed by Borrower or another Obligor, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against any such Agent or any other such Persons in exercising
the powers, rights and remedies of an agent or performing duties of an agent
hereunder or under the other Loan Documents or otherwise in its capacity as an
agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of an Agent resulting from such Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. If any indemnity furnished to an Agent or any other such
Person for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, the Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

 

85



--------------------------------------------------------------------------------

9.5 Successor Administrative Agent.

 

Administrative Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders and Borrower. Upon any such notice of
resignation, Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to, and with the prior written consent of, Borrower (which consent
of Borrower shall not be unreasonably withheld or delayed and which consent, in
any case, shall not be required at any time that an Event of Default has
occurred and is continuing), to appoint a successor Administrative Agent. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Administrative Agent’s resignation or
removal hereunder as an Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Administrative Agent under this Agreement.

 

9.6 Security Documents, Etc.

 

A. Security Documents. Each Lender hereby further authorizes Administrative
Agent to enter into the Security Documents as secured party, and to accept the
Subsidiary Guaranty, in each case on behalf of and for the benefit of Lenders
and agrees to be bound by the terms of the Security Documents and the Subsidiary
Guaranty; provided that Administrative Agent shall not enter into or consent to
any material amendment, modification, termination or waiver of any provision
contained in the Security Documents or the Subsidiary Guaranty without the prior
consent of Requisite Lenders (or such greater number of Lenders as might be
required under subsection 10.6); provided further, that anything in this
Agreement or the other Loan Documents to the contrary notwithstanding:

 

(i) Administrative Agent is authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and Liens upon the Collateral granted pursuant to the Security Documents.

 

(ii) The Lenders irrevocably authorize Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by Administrative
Agent upon any Collateral (a) upon termination of the Commitments and payment in
full of the Loans and all other Obligations payable under this Agreement and
under any other Loan Document; (b) constituting property sold or to be sold or
disposed of as part of or in connection with any disposition permitted hereunder
or under the Security Documents; (c) constituting property in which any Obligor
owned no interest at the time the Lien was granted or at any time thereafter;
(d) constituting property leased to any Credit Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by such Credit Party
to be, renewed or extended; (e) consisting of an instrument evidencing
Indebtedness if the Indebtedness evidenced thereby has been paid in full; or (f)
if otherwise approved, authorized or ratified in writing by Requisite Lenders,
subject to subsection 10.6. Upon request by Administrative Agent at any time,
Lenders will confirm in writing Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this subsection 9.6.

 

(iii) Without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to (a)
release any Subsidiary Guarantor from the Subsidiary Guaranty if all of the
Capital Stock of such Subsidiary Guarantor

 

86



--------------------------------------------------------------------------------

is sold to any Person (other than an Affiliate of Borrower) pursuant to a sale
or other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented, or (b) subordinate the Liens of Administrative Agent, on
behalf of Lenders, to any Liens permitted by subsection 7.2A(i) (solely with
respect to clauses (v) and (vii) of the definition of Permitted Encumbrances),
and subsections 7.2A(iii), (iv) and (v).

 

B. Lender Action. Anything contained in any of the Loan Documents to the
contrary notwithstanding, Borrower, Administrative Agent and each Lender hereby
agree that (1) no Lender shall have any right individually to realize upon any
of the Collateral under any Security Document (including through the exercise of
a right of set-off against call deposits of such Lender in which any funds on
deposit in the Security Documents may from time to time be invested, unless
requested by Administrative Agent or Requisite Lenders) or to enforce any
Subsidiary Guaranty, it being understood and agreed that all powers, rights and
remedies under the Security Documents and the Guaranties may be exercised solely
by Administrative Agent for the benefit of Lenders in accordance with the terms
thereof, and (2) in the event of a foreclosure by Administrative Agent on any of
the Collateral pursuant to a public or private sale, Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and Administrative Agent, as agent for and representative of Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Administrative Agent at such sale.

 

9.7 Administrative Agent May File Proofs of Claim.

 

The Lenders and Borrower hereby agree that after the occurrence of an Event of
Default pursuant to subsections 8.6 or 8.7, in case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower or any
of the Subsidiaries of Borrower, Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders, Administrative Agent and
other agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Administrative Agent and other agents and
their agents and counsel and all other amounts due Lenders, Administrative Agent
and other agents under subsections 2.3 and 10.2) allowed in such judicial
proceeding; and

 

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
it agents and counsel, and any other amounts due Administrative Agent and other
agents under subsections 2.3 and 10.2.

 

87



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. Further, nothing
contained in this subsection 9.7 shall affect or preclude the ability of any
Lender to (i) file and prove such a claim in the event that Administrative Agent
has not acted within ten (10) days prior to any applicable bar date and (ii)
require an amendment of the proof of claim to accurately reflect such Lender’s
outstanding Obligations.

 

Section 10. MISCELLANEOUS

 

10.1 Assignments and Participations in Loans and Letters of Credit.

 

A. General. Each Lender shall have the right at any time to (i) sell, assign or
transfer to any Eligible Assignee, or (ii) sell participations to any Person in,
all or any part of its Commitments or any Loan or Loans made by it or its
Letters of Credit or participations therein or any other interest herein or in
any other Obligations owed to it; provided that no such sale, assignment,
transfer or participation shall, without the consent of Borrower, require
Borrower to file a registration statement with the Securities and Exchange
Commission or apply to qualify such sale, assignment, transfer or participation
under the securities laws of any state; and provided, further that no such sale,
assignment, transfer or participation of any Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Revolving Loan Commitment
and the Revolving Loans of the Lender effecting such sale, assignment, transfer
or participation. Except as otherwise provided in this subsection 10.1, no
Lender shall, as between Borrower and such Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment or transfer of, or any
granting of participations in, all or any part of its Commitments or the Loans,
the Letters of Credit or participations therein, or other Obligations owed to
such Lender.

 

B. Assignments.

 

(i) Amounts and Terms of Assignments. Each Commitment, Loan, Letter of Credit or
participation therein, or other Obligation may (a) be assigned in any amount to
another Lender, or to an Affiliate of the assigning Lender or another Lender,
with the giving of notice to Borrower and Administrative Agent or (b) be
assigned in an aggregate amount of not less than Five Million Dollars
($5,000,000) with respect to Term Loans and Revolving Loans (or such lesser
amount as shall constitute the aggregate amount of the Commitments, Loans,
Letters of Credit and participation therein, and other Obligations of the
assigning Lender) to any other Eligible Assignee with the giving of notice to
Borrower and Administrative Agent and with the consent of Borrower and
Administrative Agent (which consent of Borrower and Administrative Agent shall
not be unreasonably withheld and which consent, in the case of Borrower, shall
not be required at any time that an Event of Default has occurred and is
continuing); provided that as long as no Event of Default has occurred and is
continuing, after giving effect to any such assignment by an assigning Lender
which is less than the total amount of such assigning Lender’s aggregate Term
Loan, Revolving Loan Commitment, Revolving Loans or interest in any Letters of
Credit, the aggregate amount of such assigning Lender’s Term Loan, Revolving
Loan Commitment, Revolving Loans and interests in Letters of Credit held by it
shall not be less than Five Million Dollars ($5,000,000). To the extent of any
such assignment in accordance with either clause (a) or (b) above, the assigning
Lender shall be relieved of its obligations with respect to its Commitments,
Loans, Letters of Credit or participations therein, or other Obligations or the
portion thereof so assigned. The parties to each such assignment shall execute
and deliver to Administrative Agent, for its acceptance, an assignment agreement
substantially in the form of Exhibit IX annexed hereto, together with (i) such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such

 

88



--------------------------------------------------------------------------------

assignment agreement may be required to deliver to Administrative Agent pursuant
to subsection 2.7B(iii)(a) and (ii) for assignments (A) pursuant to another
Lender under clause (a) above or (B) pursuant to clause (b) above a processing
fee of Three Thousand Five Hundred Dollars ($3,500) (for which no Obligor shall
have any responsibility or liability). Upon such execution, delivery, and
acceptance, from and after the effective date specified in such assignment
agreement, (y) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such assignment agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, relinquish its rights and be released from its obligations
under this Agreement (and, in the case of an assignment agreement covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto; provided that,
anything contained in any of the Loan Documents to the contrary notwithstanding,
if such Lender is the Issuing Lender with respect to any outstanding Letters of
Credit such Lender shall continue to have all rights and obligations of an
Issuing Lender with respect to such Letters of Credit until the cancellation or
expiration of such Letters of Credit and the reimbursement of any amounts drawn
thereunder). The Commitments hereunder shall be modified to reflect the
Commitment of such assignee and any remaining Commitment of such assigning
Lender and, if any such assignment occurs after the issuance of the Notes
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Notes, if
any, to Administrative Agent for cancellation, and thereupon new Notes shall be
issued to the assignee and to the assigning Lender, substantially in the form of
Exhibit IV or Exhibit V annexed hereto, as the case may be, with appropriate
insertions, to reflect the new Commitments and/or outstanding Term Loans, as the
case may be, of the assignee and the assigning Lender.

 

(ii) Acceptance by Administrative Agent. Upon its receipt of an assignment
agreement substantially in the form of Exhibit IX annexed hereto executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with the processing fee referred to in subsection 10.1B(i) and any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii)(a), Administrative Agent
shall, if such assignment agreement has been completed and is acceptable in form
and substance to Administrative Agent, and if Administrative Agent and Borrower
have consented to the assignment evidenced thereby (in each case to the extent
such consent is required pursuant to subsection 10.1B(i)), (a) accept such
assignment agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Administrative Agent to
such assignment) and (b) give prompt notice thereof to Borrower. Administrative
Agent shall maintain a copy of each assignment agreement delivered to and
accepted by it as provided in this subsection 10.1B(ii).

 

C. Participations. The holder of any participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except action directly
affecting (i) the extension of the regularly scheduled maturity of any portion
of the principal amount of or interest on any Loan allocated to such
participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation, and all amounts
payable by Borrower hereunder (including amounts payable to such Lender pursuant
to subsections 2.6D, 2.7 and 3.6) shall be determined as if such Lender had not
sold such participation.

 

D. Assignments to Federal Reserve Banks. In addition to the assignments and
participations permitted under the foregoing provisions of this subsection 10.1,
any Lender may assign

 

89



--------------------------------------------------------------------------------

and pledge all or any portion of its Loans, the other Obligations owed to such
Lender, and its Notes to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided that
(i) no Lender shall, as between Borrower and such Lender, be relieved of any of
its obligations hereunder as a result of any such assignment and pledge and (ii)
in no event shall such Federal Reserve Bank be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

E. Information. Each Lender may furnish any information concerning the Obligors
and their respective Subsidiaries in the possession of that Lender from time to
time to assignees and participants (including prospective assignees and
participants), subject to subsection 10.19.

 

10.2 Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all the actual and reasonable out-of-pocket
costs and expenses of Administrative Agent for the preparation of the Loan
Documents; (ii) the reasonable fees, expenses and disbursements of counsel to
Administrative Agent in connection with the negotiation, preparation, execution
and administration of the Loan Documents and the Loans and any consents,
amendments, waivers or other modifications hereto or thereto and any other
documents or matters requested by any Obligor; (iii) all other actual and
reasonable out-of-pocket costs and expenses incurred by Administrative Agent in
connection with the initial syndication of the Commitments and the negotiation,
preparation and execution of the Loan Documents and the transactions
contemplated hereby and thereby (except that no Obligor shall be required to pay
financing fees or any other fees or expenses of any syndication member unless
agreed upon separately by Borrower); and (iv) after the occurrence of an Event
of Default, all costs and expenses, including reasonable attorneys’ fees and
costs of settlement, incurred by Administrative Agent and Lenders in enforcing
any Obligations of or in collecting any payments due from any Obligor hereunder
or under the other Loan Documents by reason of such Event of Default or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.

 

10.3 Indemnity.

 

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend, indemnify, pay and hold harmless Agents and Lenders and their
respective Affiliates, and the officers, directors, employees and agents of
Agents and Lenders and their respective Affiliates (collectively called the
“Indemnitees”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for such Indemnitees) in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person (including any Obligor or Affiliate thereof), whether or not any such
Indemnitee shall be designated as a party or a potential party thereto), that
may be imposed on, incurred by, or asserted against any such Indemnitee, in any
manner relating to or arising out of the actions or activities of any Credit
Party or Affiliate thereof (including in respect of securities and commercial
laws, statutes, rules or regulations and Environmental Laws), this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
(including any broker’s or finder’s fees alleged to have been incurred in
connection herewith or therewith, Lenders’ agreement to make the Loans hereunder
or the use or intended use of the proceeds of any of the Loans or the issuance
of Letters of Credit hereunder or the use or intended use of any of the Letters
of Credit) or the statements contained in the commitment letter delivered by any
Lender to Borrower with respect thereto (collectively called the “Indemnified
Liabilities”); provided that (i) the foregoing indemnity shall not apply to any
action or claim brought by any Obligor against any Indemnitee hereunder for
breach of

 

90



--------------------------------------------------------------------------------

contract arising under this Agreement or the other Loan Documents and (ii)
Borrower shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
solely from the gross negligence or willful misconduct of that Indemnitee or any
of its officers, directors, employees, agents or affiliates as determined by a
final judgment of a court of competent jurisdiction. To the extent that the
undertaking to defend, indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower shall contribute, jointly and severally, the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all non-excluded Indemnified Liabilities incurred by
the Indemnitees or any of them.

 

10.4 Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Lender is hereby authorized by
Borrower at any time or from time to time, without notice to Borrower or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by that Lender to or for the credit or
the account of Borrower against and on account of the obligations and
liabilities of Borrower to that Lender under this Agreement, the Letters of
Credit and participations therein and the other Loan Documents, including, but
not limited to, all claims of any nature or description arising out of or
connected with this Agreement, the Letters of Credit and participations therein
or any other Loan Document, irrespective of whether or not (i) that Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Section 8 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

10.5 Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment, by realization upon security, through the exercise of any
right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to that Lender hereunder or under the other
Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender) which
is greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify Administrative Agent and each
other Lender of the receipt of such payment and (ii) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided that if
all or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

 

91



--------------------------------------------------------------------------------

10.6 Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, of the Notes, and no consent to any departure by Borrower therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that any such amendment, modification, termination, waiver or
consent which: postpones the scheduled final maturity date of any of the Loans;
changes in any manner the method for calculating “Pro Rata Share” or “Requisite
Lenders” other than including Incremental Term Lenders; changes in any manner
any provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of all Lenders; releases any Lien granted in favor of
Administrative Agent with respect to any material portion of the Collateral not
permitted to be sold hereunder; releases any Subsidiary from that Subsidiary’s
obligations under the Subsidiary Guaranty (other than pursuant to a transaction
permitted hereunder such as a permitted asset sale or merger of such
Subsidiary), or contractually subordinates the Subsidiary Guaranty to the
payment of any other obligations of that Subsidiary; consents to the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement; changes in any manner the provisions contained in subsection 8.1 or
this subsection 10.6; reduces the principal amount of any of the Loans; reduces
the amount of, or postpones the date of, any scheduled amortization installment
of principal of, or commitment reduction with respect to, any of the Loans as
set forth in subsection 2.4A, as the case may be; postpones the date on which
any interest or any fees are payable with respect to any Loans; decreases the
interest rate borne by any of the Loans (other than any waiver of any increase
in the interest rate applicable to any of the Loans pursuant to subsection 2.2E)
or reduces the rate or the amount of any fees payable hereunder with respect to
any Loans; reduces the amount or postpones the due date of any amount payable in
respect of any Letter of Credit, or extends the required expiration date of any
Letter of Credit past the Revolving Loan Commitment Termination Date; or changes
in any manner the obligations of Lenders relating to the purchase of
participations in Letters of Credit, shall be effective, in each case, only if
evidenced by a writing signed by or on behalf of all Lenders holding the Loans
or Letters of Credit (or having a Commitment with respect thereto) which are the
subject of such amendment, modification, termination, waiver or consent. No
Commitment or Pro Rata Share of a Lender shall be increased without the consent
of such Lender. In addition (i) no amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the Lender which is the holder of that Note, and (ii) no
amendment, modification, termination or waiver of any provision of Section 9 or
of any other provision of this Agreement which, by its terms, expressly requires
the approval or concurrence of an Agent shall be effective without the written
concurrence of such Agent. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this subsection 10.6 shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by Borrower,
on Borrower.

 

10.7 Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8 Notices.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by facsimile or United

 

92



--------------------------------------------------------------------------------

States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of facsimile in complete
and legible form if received by 5 p.m. (local time) on a Business Day (or if not
received by such time on a Business Day, the facsimile shall be deemed received
on the next Business Day), or three (3) Business Days after depositing it in the
United States mail with postage prepaid and properly addressed; provided that
notices to Administrative Agent and the Issuing Lender shall not be effective
until received. For the purposes hereof, the address of each party hereto shall
be as set forth under such party’s name on the signature pages hereof or (i) as
to Borrower and Administrative Agent, such other address as shall be designated
by such Person in a written notice delivered to the other parties hereto and
(ii) as to each other party, such other address as shall be designated by such
party in a written notice delivered to Administrative Agent.

 

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by facsimile or by email in pdf format. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as an original copy with manual signatures and shall be binding on
all Loan Parties, Agents and Lenders. Administrative Agent may also require that
any such documents and signature be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile or
permitted email document or signature.

 

10.9 Survival of Representations, Warranties and Agreements.

 

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

 

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Borrower set forth in subsections 2.6D, 2.7, 3.5A, 3.6, 10.2
and 10.3 and the agreements of Lenders set forth in subsections 9.2C, 9.4, 10.5
and 10.19 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn hereunder,
and the termination of this Agreement.

 

10.10 Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

10.11 Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the Obligations. To the extent that a Obligor makes a payment or
payments to Administrative Agent or Lenders (or to Administrative Agent for the
benefit of Lenders), or Agents or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

93



--------------------------------------------------------------------------------

10.12 Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13 Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

10.14 Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10.15 Applicable Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

 

10.16 Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Neither Borrower’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
Borrower without the prior written consent of all Lenders.

 

10.17 Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OBLIGOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OBLIGATION MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT BORROWER ACCEPTS FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT, SUCH OTHER LOAN DOCUMENT OR SUCH
OBLIGATION. Borrower hereby agrees that service of all process in any such
proceeding in any such

 

94



--------------------------------------------------------------------------------

court may be made by registered or certified mail, return receipt requested, to
Borrower at its address provided in subsection 10.8, such service being hereby
acknowledged by Borrower to be sufficient for personal jurisdiction in any
action against Borrower in any such court and to be otherwise effective and
binding service in every respect. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of any
Lender to bring proceedings against Borrower in the courts of any other
jurisdiction.

 

10.18 Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

 

10.19 Confidentiality.

 

Each Lender shall hold all non-public information identified by Borrower as
confidential obtained pursuant to the requirements of this Agreement in
accordance with such Lender’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending or banking practices, it being understood and agreed by Borrower that in
any event a Lender may make disclosures (i) reasonably required by any bona fide
assignee, transferee or participant in connection with the contemplated
assignment or transfer by such Lender of any Loans or any participation therein
subject to this subsection 10.19, (ii) to counterparties or prospective
counterparties in connection with credit derivatives or other derivative
transactions of a Lender related to Borrower or the Loans (provided that such
Lender shall cause such counterparties or prospective counterparties to be bound
by the provisions of this subsection 10.19), or (iii) as required or requested
by any governmental or regulatory agency or representative thereof or pursuant
to legal process; provided that, unless specifically prohibited by applicable
law or court order, each Lender shall notify Borrower of any request by any
governmental or regulatory agency or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such governmental or regulatory agency) for disclosure of any such
non-public information prior to disclosure of such information; and provided,
further that in no event shall any Lender be obligated or required to return any
materials furnished by the Obligors or any of their respective Subsidiaries.

 

95



--------------------------------------------------------------------------------

10.20 Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

10.21 Limitation of Liability.

 

NO CLAIM MAY BE MADE BY ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON AGAINST
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ON ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION HEREWITH OR THEREWITH, AND ANY OBLIGOR AND EACH LENDER HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

* * * * *

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; THE NEXT PAGES ARE THE SIGNATURE
PAGES]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: BEASLEY MEZZANINE HOLDINGS, LLC

By:

 

/s/ Caroline Beasley

--------------------------------------------------------------------------------

Name:

 

Caroline Beasley

Title:

 

Secretary

Notice Address for Borrower:

Beasley Mezzanine Holdings LLC

3033 Riviera Drive

Suite 200

Naples, Florida 33940

Attention:

 

Caroline Beasley

   

Vice President and Chief Financial Officer

Facsimile:

 

(941) 434-8950

With a copy (by the same means) to:

Latham & Watkins LLP

555 Eleventh Street, N.W.

Suite 1000

Washington, DC 20004

Attention: Joe Sullivan, Esq.

Facsimile: (202) 637-2201

 

S-1



--------------------------------------------------------------------------------

LENDERS:

BANK OF MONTREAL, CHICAGO BRANCH, as a

Lender and as Administrative Agent

By:

 

/s/ Juliet Barnes

--------------------------------------------------------------------------------

Name:

 

Juliet Barnes

Title:

 

Vice President

Notice Address:

3 Times Square,

29th Floor

New York, New York 10036

Attention:

 

Juliet Barnes

Facsimile:

 

(212) 605-1584

With a copy (by the same means) to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 3000

Raleigh, North Carolina 27607

Attention:

 

Stephen C. Brissette, Esq.

Facsimile:

 

(919) 781-4865

HARRIS NESBITT FINANCING, INC., as a Lender

By:

 

/s/ Juliet Barnes

--------------------------------------------------------------------------------

Name:

 

Juliet Barnes

Title:

 

Vice President

Notice Address:

3 Times Square

29th Floor

New York, New York 10036

Attention.:

 

Juliet Barnes

Facsimile:

 

(212) 605-1584

 

S-2



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender

By:

 

/s/ Cynthia L. Rogers

--------------------------------------------------------------------------------

Name:

 

Cynthia L. Rogers

Title:

 

Vice President

Notice Address:

One Wall Street

16th Floor

New York, New York 10286

Attention:

 

Cindy Rogers

Facsimile:

 

(212) 635-8595

BANK OF AMERICA N.A., as a Lender

By:

 

/s/ Todd Shipley

--------------------------------------------------------------------------------

Name:

 

Todd Shipley

Title:

 

Managing Director

Notice Address:

901 Main Street

64th Floor

Dallas, TX 75202

Attention.:

 

Todd Shipley

Facsimile:

 

(214) 209-9390

 

S-3



--------------------------------------------------------------------------------

ING CAPITAL, LLC, as a Lender

By:

 

/s/ Annie Moy

--------------------------------------------------------------------------------

Name:

 

Annie Moy

Title:

 

Vice President

Notice Address:

1325 Avenue of the Americas, 8th Floor

New York, NY 10019

Attention.:

 

Annie Moy

Facsimile:

 

(646) 424-7486

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Vipa Chiraprut

--------------------------------------------------------------------------------

Name:

 

Vipa Chiraprut

Title:

 

Vice President

Notice Address:

Sixth and Marquette

N9305-072

Minneapolis, MN 55479

Attention.:

 

Vipa Chiraprut

Facsimile:

 

(612) 667-0505

 

S-4



--------------------------------------------------------------------------------

FLEET NATIONAL BANK, as a Lender

By:

 

/s/ Richard Anderson

--------------------------------------------------------------------------------

Name:

 

Richard Anderson

Title:

 

Managing Director

Notice Address:

100 Federal Street

MA/DE/10009D

Boston, MA 02110

Attention.:

 

David Belanger

Facsimile:

 

617-434-8426

US BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Colleen McEvoy

--------------------------------------------------------------------------------

Name:

 

Colleen McEvoy

Title:

 

Vice President

Notice Address:

1420 Fifth Avenue

7th Floor

Seattle, WA 98101

Attention.:

 

Craig Manalili

Facsimile:

 

206-344-3646

 

S-5



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender

By:

 

/s/ Douglas W. Zylstra

--------------------------------------------------------------------------------

Name:

 

Douglas W. Zylstra

Title:

 

Senior Vice President

By:

 

/s/ Brett Delfino

--------------------------------------------------------------------------------

Name:

 

Brett Delfino

Title:

 

Executive Director

Notice Address:

Rabobank International

300 S. Wacker Drive, Suite 3500

Chicago, IL 60606

Attention.:

 

Douglas W. Zylstra

Facsimile:

 

312-786-0052

GENERAL ELECTRIC CAPITAL CORPORATION, as a

Lender

By:

 

/s/ Stephen W Hipp

--------------------------------------------------------------------------------

Name:

 

Stephen W Hipp

Title:

 

Authorized Signatory

Notice Address:

2325 Lakeview Parkway

Suite 700

Alpharetta, GA 30004-1976

Attention.:

 

Beasley Account Manager

Facsimile:

 

678.624.7903

with a copy to:

201 High Ridge Road

Stamford CT 06927

Attention:

 

General Counsel and Managing Director for Legal

Affairs - Media and Communications Finance

Facsimile:

 

(203) 316-7889

 

S-6



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:

 

/s/ Ola Anderssen

--------------------------------------------------------------------------------

Name:

 

Ola Anderssen

Title:

 

Director

By:

 

/s/ Stephanie Rogers

--------------------------------------------------------------------------------

Name:

 

Stephanie Rogers

Title:

 

Vice President

Notice Address:

787 Seventh Ave

New York, NY 10019

Attention.:

 

Charmaine Robinson

Facsimile:

 

212 841 2369

WACHOVIA BANK, as a Lender

By:

 

/s/ John D. Brady

--------------------------------------------------------------------------------

Name:

 

John D. Brady

Title:

 

Director

Notice Address:

Wachovia Bank, National Association

301 S. College Street, NC0760

Charlotte, NC 28288

Attention.:

 

James Heatwole

Facsimile:

 

(704) 383-1625

 

S-7



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, as a Lender

By:

 

/s/ Sovonna Day-Goins

--------------------------------------------------------------------------------

Name:

 

Sovonna Day-Goins

Title:

 

Director

By:

 

/s/ Jennifer A. Pieza

--------------------------------------------------------------------------------

Name:

 

Jennifer A. Pieza

Title:

 

Associate

Notice Address:

One Madison Avenue

New York, NY 10010

Attention.:

 

Edward Markowski

Facsimile:

 

212-538-6851

 

S-8